Exhibit 10.6

 

 

 

 

 

 

 

 

SEPARATION AGREEMENT

Dated as of April 12, 2018

By and Between

GENUINE PARTS COMPANY

and

RHINO SPINCO, INC.

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

Article I
DEFINITIONS

Section 1.01.

Definitions2

Article II
INTERNAL REORGANIZATION AND SEPARATION

Section 2.01.

Internal Reorganization2

Section 2.02.

Conveyance of Transferred Assets2

Section 2.03.

Assignment of Contracts3

Section 2.04.

Certain Transaction Documents4

Section 2.05.

Intercompany Accounts and Obligations4

Section 2.06.

Release of Pre-Distribution Claims5

Section 2.07.

Calculation of and Adjustments to the SpinCo Special Cash Payment6

Section 2.08.

Certain Resignations9

Section 2.09.

SPR HoldCo Preferred Stock9

Article III
CERTAIN COVENANTS, AGREEMENTS AND ACTIONS PRIOR TO THE DISTRIBUTION

Section 3.01.

Governmental Filings; Consents9

Section 3.02.

SpinCo Debt; SPR Transfer10

Article IV
THE DISTRIBUTION

Section 4.01.

Form of Distribution10

Section 4.02.

Manner of Effecting Distribution10

Section 4.03.

Actions Prior to the Distribution11

Section 4.04.

Conditions Precedent to the Distribution12

Section 4.05.

Additional Matters in Connection with the Distribution12

Article V
INFORMATION AND CONFIDENTIALITY

Section 5.01.

Retention of Information13

Section 5.02.

Access to Information; Cooperation13

Section 5.03.

Ownership of Information14

Section 5.04.

Confidentiality14

Section 5.05.

Privilege and Related Rights16

i

--------------------------------------------------------------------------------

 

Section 5.06.

Other Agreements18

Article VI
DISCLAIMER; NO REPRESENTATIONS OR WARRANTIES

Section 6.01.

Disclaimer; No Representations or Warranties19

Article VII
INDEMNIFICATION; LIMITATION OF LIABILITY

Section 7.01.

Remedies19

Section 7.02.

Indemnification20

Section 7.03.

Procedures20

Section 7.04.

Limitations22

Article VIII
FURTHER ASSURANCES AND ADDITIONAL COVENANTS

Section 8.01.

Further Assurances22

Section 8.02.

Insurance23

Section 8.03.

Non-Solicitation of Employees23

Article IX
TAX MATTERS

Section 9.01.

Tax Matters24

Section 9.02.

Bulk Sales Laws24

Article X
TRANSITION SERVICES

Section 10.01.

Transition Services Agreement24

Section 10.02.

Supply Chain Transition Services Agreement24

Section 10.03.

Day One Readiness24

Article XI
REAL PROPERTY MATTERS

Section 11.01.

Leased Premises25

Article XII
TERMINATION

Section 12.01.

Termination25

Section 12.02.

Effect of Termination25

Article XIII
MISCELLANEOUS

ii

--------------------------------------------------------------------------------

 

Section 13.01.

Notices25

Section 13.02.

Amendments; Waivers27

Section 13.03.

Expenses28

Section 13.04.

Successors and Assigns28

Section 13.05.

Construction28

Section 13.06.

Entire Agreement29

Section 13.07.

Counterparts; Effectiveness29

Section 13.08.

Governing Law29

Section 13.09.

Dispute Resolution; Consent to Jurisdiction29

Section 13.10.

Severability29

Section 13.11.

Captions30

Section 13.12.

Specific Performance30

 

EXHIBITS

Exhibit ADefinitions

ATTACHMENTS

Attachment IInternal Reorganization
Attachment IIAccounting Principles
Attachment IIITax Matters Agreement
Attachment IVForm of Transition Services Agreement
Attachment VForm of Supply Chain Transition Services Agreement
Attachment VILeased Premises and Lease Terms
Attachment VIIForm of Lease
Attachment VIIIBill of Sale

SCHEDULES

Schedule 2.05(a)Intercompany Liabilities
Schedule 2.05(b)Intercompany Accounts
Schedule 5.05(a)GPC Counsel
Schedule 10.03(a)Day-One Plan
Schedule A-1Indebtedness of RMT Parent
Schedule A-2Indebtedness of SpinCo
Schedule BRMT Parent Cash Award Agreements

ANNEXES

Annex IDebt-Like Items of RMT Parent as of December 31, 2017
Annex IIDebt-Like Items of SpinCo as of December 31, 2017
Annex IIINet Working Capital as of December 31, 2017

 

iii

--------------------------------------------------------------------------------

Exhibit 10.6

SEPARATION AGREEMENT

This Separation Agreement (together with the Exhibits, Attachments and Schedules
hereto, this “Agreement”) is made as of the 12th day of April, 2018, by and
between Genuine Parts Company, a Georgia corporation (“GPC”), and Rhino SpinCo,
Inc., a Delaware corporation and wholly-owned Subsidiary of GPC (“SpinCo”). Each
of GPC and SpinCo is sometimes referred to individually as a “Party” and
collectively they are sometimes referred to as the “Parties.”

RECITALS

WHEREAS, GPC, among other things, is engaged in the wholesale distribution of
office and other business related products, including furniture and facility,
breakroom, safety and technology supplies (the “SpinCo Business”) through (i)
S.P. Richards Company, a Georgia corporation and currently wholly-owned
Subsidiary of GPC (“SPR”), and its Subsidiaries, (ii) SPR Procurement Company, a
Georgia corporation and currently wholly-owned Subsidiary of GPC (“SPR
Procurement”) and (iii) S.P. Richards Co. Canada Inc., a British Columbia,
Canada corporation and indirect wholly-owned Subsidiary of GPC (“SPR Canada”),
and its Subsidiaries;

WHEREAS, the Board of Directors of GPC has determined that it is in the best
interests of GPC and its stockholders to separate the SpinCo Business from the
other businesses of GPC and its Subsidiaries (the “Separation”), on the terms
and conditions set forth in this Agreement and the other Transaction Documents;

WHEREAS, to implement the Separation, (i) the SpinCo Business will be
reorganized in accordance with Section 2.01 and as set forth in Attachment I
(the “Internal Reorganization”) such that each of SPR, SPR Procurement and SPR
Canada and their respective Subsidiaries will become direct or indirect
Subsidiaries of SpinCo and (ii) upon the terms and conditions set forth in this
Agreement, the Board of Directors of GPC has determined to distribute, without
consideration, all of the then outstanding shares of capital stock of SpinCo to
GPC’s stockholders by way of a pro rata dividend (the “Distribution”);

WHEREAS, pursuant to the Agreement and Plan of Merger dated of even date
herewith, (the “Merger Agreement”), among GPC, SpinCo, Essendant Inc., a
Delaware corporation (“RMT Parent”) and Elephant Merger Sub Corp., a Delaware
corporation and wholly owned subsidiary of RMT Parent (“Merger Sub”),
immediately following the Distribution, Merger Sub will merge with and into
SpinCo (the “Merger”) and, in connection with the Merger, SpinCo Common Stock
will be converted into the right to receive shares of common stock of RMT Parent
on the terms and conditions set forth in the Merger Agreement;

WHEREAS, GPC and SpinCo contemplate that, concurrently with or immediately prior
to the Internal Reorganization and on the terms and conditions set forth in this
Agreement and the other Transaction Documents, SpinCo will enter into the
definitive debt financing arrangements for the SpinCo Debt;

 

--------------------------------------------------------------------------------

 

WHEREAS, in connection with the Internal Reorganization and the Separation, GPC
and SpinCo each have determined that it is appropriate for SpinCo to pay the
Internal Reorganization Cash Payments to GPC on the terms and conditions set
forth in this Agreement and in the Merger Agreement;

WHEREAS, the Parties intend that, for U.S. federal income Tax purposes, the
Internal Reorganization, the Distribution and the Merger be treated consistent
with the Intended Tax Treatment as contemplated by the Tax Matters Agreement;

WHEREAS, it is a condition to the Merger that, prior to the Merger Effective
Time, the Internal Reorganization and the Distribution will have been completed;
and

WHEREAS, the Parties are entering into the Tax Matters Agreement
contemporaneously with this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

Article I
DEFINITIONS

Section 1.01.Definitions

. Capitalized terms used in this Agreement shall have the meanings specified in
Exhibit A.

Article II
INTERNAL REORGANIZATION AND SEPARATION

Section 2.01.Internal Reorganization

. At or prior to the Distribution Effective Time, to the extent not already
completed, each of GPC and SpinCo shall, and shall cause their Affiliates to
effect the Internal Reorganization.

Section 2.02.Conveyance of Transferred Assets

.

(a)Except as otherwise expressly provided herein or in any of the other
Transaction Documents, and except to the extent previously effected pursuant to
the Internal Reorganization, upon the terms and subject to the conditions set
forth in this Agreement, effective as of immediately prior to the Distribution
Effective Time, GPC will assign, transfer, convey and deliver (“Transfer”), or
will cause the Affiliated Transferors to Transfer, to SpinCo or to one or more
SpinCo Companies as SpinCo may designate, and SpinCo will accept from GPC (or
the applicable Affiliated Transferor), or will cause any applicable SpinCo
Company to accept, all of GPC’s and the applicable Affiliated Transferors’
respective right, title and interest in and to all of the Transferred Assets (it
being understood that any Transferred Assets that are already held by a SpinCo
Company as of the Distribution Effective Time will continue to be held by such
SpinCo Company).

2

--------------------------------------------------------------------------------

 

(b)In the event that any Transfer of a Transferred Asset required by any of the
Transaction Documents is not effected at or before the Distribution Effective
Time, upon receipt of written notice from SpinCo describing such Transferred
Assets in reasonable detail (which notice must be delivered before the later of
(i) the 18-month anniversary of the Distribution Effective Time and (ii) the
45th day after SpinCo first learns that such Transfer was not effected), GPC
shall Transfer such Transferred Asset to SpinCo as soon thereafter as
practicable, subject to the terms and conditions set forth in the Transaction
Documents; provided that, to the extent any such Transferred Asset (x) was not
reflected in the calculation of the Final SpinCo Special Cash Payment and (y)
existed immediately prior to the Distribution Effective Time, in connection with
such Transfer SpinCo shall pay to GPC any additional amount that would have been
payable to GPC to the extent such Transferred Asset should have been reflected
in the calculation of the Final SpinCo Special Cash Payment.

(c)From and after the Distribution Effective Time, GPC shall promptly Transfer
or cause the other members of its Group promptly to Transfer to SpinCo or the
appropriate member of SpinCo’s Group, from time to time, any Assets received
that constitute a Transferred Asset; provided that, to the extent any such
Transferred Asset (x) was not reflected in the calculation of the Final SpinCo
Special Cash Payment and (y) existed immediately prior to the Distribution
Effective Time, in connection with such Transfer SpinCo shall pay to GPC any
additional amount that would have been payable to GPC to the extent such
Transferred Asset should have been reflected in the calculation of the Final
SpinCo Special Cash Payment.

Section 2.03.Assignment of Contracts

(a). Notwithstanding anything to the contrary in this Agreement, this Agreement
shall not constitute an agreement to assign or otherwise sell, convey,
sublicense or Transfer any Contract constituting a Transferred Asset, or any
claim, right or benefit arising thereunder or resulting therefrom, if an
attempted assignment, sale, conveyance, sublicense or Transfer thereof without
the consent of a third party would constitute a breach of, or other
contravention under, such Contract. With respect to any such Contract (or any
claim, right or benefit arising thereunder or resulting therefrom), from and
after the date hereof, the Parties shall use commercially reasonable efforts
(but without any payment of money or other transfer of value by any Party to any
third party) to obtain any required consent for the assignment, sale,
conveyance, sublicense or Transfer of such Contract to SpinCo, or written
confirmation from such parties reasonably satisfactory in form and substance to
the Parties confirming that such consent is not required. If a required consent
is not obtained prior to the Distribution Effective Time with respect to any
such Contract, then, if and to the extent permitted under, and subject to the
terms of, such Contract, and subject to Applicable Law, GPC and SpinCo shall use
commercially reasonable efforts to cooperate to enter into, as of the
Distribution Effective Time, a mutually agreeable arrangement under which (i)
SpinCo would obtain, through a subcontracting, sublicensing or subleasing
arrangement or otherwise, the claims, rights and benefits of the GPC Companies
under such Contract in accordance with this Agreement, (ii) SpinCo would assume
all obligations of the GPC Companies under such Contracts and agree to perform
and discharge all obligations under such Contracts and (iii) the GPC Companies
would enforce at SpinCo’s cost and at the reasonable request of and for the
benefit of SpinCo,

3

--------------------------------------------------------------------------------

 

any and all claims, rights and benefits of the GPC Companies against any third
party thereto arising from any such Contract; provided that neither Party shall
be required to make any payment of money or other transfer of value in
connection with any such arrangement. In the event SpinCo shall elect to make
any payment of money or other transfer of value, including any consent fee,
transfer fee or similar arrangement, whether in connection with obtaining any
consent under this Section 2.03 or entering into any arrangement contemplated by
the preceding sentence (collectively, a “Consent Fee”), SpinCo shall be solely
responsible for such Consent Fee.

Section 2.04.Certain Transaction Documents

. In furtherance of the Separation, on the Distribution Date, GPC and SpinCo
shall execute and deliver (or shall cause the applicable SpinCo Company to
execute and deliver):

(a)the Transition Services Agreement;

(b)the Supply Chain Transition Services Agreement;

(c)the Leases;

(d)any Bill of Sale reasonably necessary to effect the Transfer of the
Transferred Assets; and

(e)such other agreements, assignments, leases, subleases, documents or
instruments as the Parties agree are necessary or desirable to achieve the
purposes set forth in the Transaction Documents.

Section 2.05.Intercompany Accounts and Obligations

.

(a)Except as provided in this Section 2.05 and in Article VII, or as otherwise
set forth in Schedule 2.05(a), from and after the Distribution Effective Time
neither GPC nor SpinCo nor any member of their respective Groups shall have any
Liability to the other or any member of the other’s Group based upon, arising
out of or resulting from any agreement, arrangement, course of dealing or
understanding existing on or prior to the Distribution Effective Time (other
than this Agreement or any other Transaction Document), and each of GPC and
SpinCo shall terminate, and shall cause all members in its respective Group to
terminate, any and all then-existing agreements, arrangements, courses of
dealing or understandings between it or any members of its Group and the other
Party, or any members of its Group, effective as of the Distribution Effective
Time (other than this Agreement or any other Transaction Document), and any such
Liability, whether or not in writing, that is not reflected in any Transaction
Document is hereby irrevocably cancelled, released and waived effective as of
the Distribution Effective Time. No such terminated agreement, arrangement,
course of dealing or understanding (including any provision thereof that
purports to survive termination) shall be of any further force or effect after
the Distribution Effective Time.

(b)Except as set forth in Schedule 2.05(b), each Intercompany Account
outstanding immediately prior to the Distribution Effective Time shall be
satisfied and/or settled by the relevant GPC Company and SpinCo Company no later
than the

4

--------------------------------------------------------------------------------

 

Distribution Effective Time by (i) forgiveness by the relevant obligor, (ii) one
or a related series of distributions of capital, (iii) non-cash intercompany
transfer and settlement through GPC’s corporate procedures, (iv) cash payment,
in each case as determined by the Parties or (v) any combination of the
foregoing.

Section 2.06.Release of Pre-Distribution Claims

.

(a)Effective as of the Distribution Effective Time, GPC, for itself and each
member of the GPC Group and, to the extent permitted by Applicable Law, all
Persons who at any time prior to the Distribution Effective Time were directors,
officers, partners, managers, agents or employees of any member of the GPC Group
(in their respective capacities as such), in each case, together with their
respective heirs, executors, administrators, successors and assigns, does hereby
remise, release and forever discharge the SpinCo Indemnified Parties from any
and all Liabilities, whether at law or in equity (including any right of
contribution), whether arising under any Contract, by operation of law or
otherwise, in each case, existing or arising from any acts or events occurring
or failing to occur or alleged to have occurred or to have failed to occur or
any conditions existing or alleged to have existed on or before the Distribution
Effective Time, including in connection with the Separation and the Distribution
and any of the other transactions contemplated hereunder and under the other
Transaction Documents. Without limitation, the foregoing release includes a
release of any rights and benefits with respect to such Liabilities that GPC and
each member of the GPC Group, and their respective successor and assigns, now
has or in the future may have conferred upon them by virtue of any statute or
common law principle which provides that a general release does not extend to
claims which a party does not know or suspect to exist in its favor at the time
of executing the release, if knowledge of such claims would have materially
affected such party’s settlement with the obligor. In this connection, GPC
hereby acknowledges that it is aware that factual matters unknown to it may have
given or may hereafter give rise to Liabilities that are presently unknown,
unanticipated and unsuspected, and it further agrees that this release has been
negotiated and agreed upon in light of that awareness and it nevertheless hereby
intends to release the SpinCo Indemnified Parties from the Liabilities described
in the first sentence of this Section 2.06(a).

(b)Effective as of the Distribution Effective Time, SpinCo, for itself and each
member of the SpinCo Group and, to the extent permitted by Applicable Law, all
Persons who at any time prior to the Distribution Effective Time were directors,
officers, partners, managers, agents or employees of any member of the SpinCo
Group (in their respective capacities as such), in each case, together with
their respective heirs, executors, administrators, successors and assigns, does
hereby remise, release and forever discharge the GPC Indemnified Parties from
any and all Liabilities, whether at law or in equity (including any right of
contribution), whether arising under any Contract, by operation of law or
otherwise, in each case, existing or arising from any acts or events occurring
or failing to occur or alleged to have occurred or to have failed to occur or
any conditions existing or alleged to have existed on or before the Distribution
Effective Time, including in connection with the Separation and the Distribution
and any of the other transactions contemplated hereunder and under the other
Transaction Documents. Without limitation, the foregoing release includes a
release of any rights and benefits with respect to such

5

--------------------------------------------------------------------------------

 

Liabilities that SpinCo and each member of the SpinCo Group, and their
respective successor and assigns, now has or in the future may have conferred
upon them by virtue of any statute or common law principle which provides that a
general release does not extend to claims which a party does not know or suspect
to exist in its favor at the time of executing the release, if knowledge of such
claims would have materially affected such party’s settlement with the obligor.
In this connection, SpinCo hereby acknowledges that it is aware that factual
matters unknown to it may have given or may hereafter give rise to Liabilities
that are presently unknown, unanticipated and unsuspected, and it further agrees
that this release has been negotiated and agreed upon in light of that awareness
and it nevertheless hereby intends to release the GPC Indemnified Parties from
the Liabilities described in the first sentence of this Section 2.06(b).

(c)Nothing contained in Section 2.06(a) or Section 2.06(b) shall (i) limit or
otherwise affect any Person’s rights or obligations pursuant to or contemplated
by, or ability to enforce, any Transaction Document, in each case in accordance
with its terms, (ii) apply to any Liability the release of which would result in
the release of any Person other than a Person expressly released pursuant to
Section 2.06(a) or Section 2.06(b) or (iii) release any Person from, or waive
any rights under, any Liability provided in or resulting from any Contract to
which any member of the SpinCo Group, on the one hand, and any GPC Group, on the
other hand, is a party, that does not terminate as of the Distribution Date in
accordance with Section 2.05.

(d)Following the Distribution Effective Time, GPC shall not, and shall cause
each other member of the GPC Group not to, make any claim or demand, or commence
any Proceeding asserting any claim or demand, including any claim of
contribution, recovery or any indemnification, against any member of the SpinCo
Group or any of their respective Affiliates, or any other Person released with
respect to any Liabilities released pursuant to Section 2.06(a). Following the
Distribution Effective Time, SpinCo shall not, and shall cause each member of
the SpinCo Group not to, make any claim or demand, or commence any Proceeding
asserting any claim or demand, including any claim of contribution, recovery or
any indemnification, against any member of the GPC Group or any of their
respective Affiliates, or any other Person released with respect to any
Liabilities released pursuant to Section 2.06(b).

Section 2.07.Calculation of and Adjustments to the SpinCo Special Cash Payment

.

(a)No later than five Business Days prior to the anticipated Distribution Date,
and following reasonable consultation with RMT Parent, GPC shall, at its
expense, prepare and submit to SpinCo and RMT Parent a written statement (the
“Estimated Statement”) prepared and calculated in accordance with the accounting
principles, policies, practices and methods described on Attachment II applied
on a consistent basis (the “Accounting Principles”) and setting forth, in
reasonable detail using the format in the illustrative example attached to the
Accounting Principles, GPC’s good faith estimates of (i) Estimated Net Working
Capital, (ii) Estimated Net Debt of SpinCo, (iii) Estimated Net Debt of RMT
Parent), (iv) the RMT Parent Expense Reimbursement, (v) the SpinCo Expense
Reimbursement, (vi) the Equity Award True-up and (vii) the SpinCo

6

--------------------------------------------------------------------------------

 

Special Cash Payment. Each of GPC, SpinCo and RMT Parent shall provide the
others in a timely fashion with all information and supporting documentation
reasonably requested by any of them in connection with the preparation and
review of the Estimated Statement. SpinCo may (and, at RMT Parent’s request,
shall) provide GPC with comments to the Estimated Statement, and GPC, SpinCo and
RMT Parent shall cooperate reasonably and in good faith to address any such
comments and mutually agree on the Estimated Statement to the maximum extent
practicable under the circumstances, and GPC shall reflect any such mutually
agreed comments in the Estimated Statement used for determining the payment of
the SpinCo Special Cash Payment made pursuant to Section 3.02(b).

(b)Promptly following the Distribution Date, but in no event later than 60 days
after the Distribution Date, SpinCo shall, at its expense, prepare and submit to
GPC a written statement (the “Proposed Final Statement”) prepared and calculated
in accordance with the Accounting Principles setting forth, in reasonable detail
using the format in the illustrative example attached to the Accounting
Principles, SpinCo’s calculation of (i) Final Net Working Capital, (ii) Final
Net Debt of SpinCo, (iii) Final Net Debt of RMT Parent, (iv) the RMT Parent
Expense Reimbursement, (v) the SpinCo Expense Reimbursement, (vi) the Equity
Award True-up and (vii) the Final SpinCo Special Cash Payment. Each of GPC,
SpinCo and RMT Parent shall provide the others in a timely fashion with all
information and supporting documentation reasonably requested by any of them in
connection with the preparation and review of the Proposed Final Statement.

(c)In the event GPC disputes the correctness of the calculations in the Proposed
Final Statement, GPC shall notify SpinCo in writing of its objections within 30
days after receipt of the Proposed Final Statement, and shall set forth, in
writing and in reasonable detail, the reasons for GPC’s objections. To the
extent GPC does not object within the time period contemplated by this Section
2.07(c) to a matter in, or component of, the Proposed Final Statement, GPC shall
be deemed to have accepted SpinCo’s calculation and presentation in respect of
the matter or component and the matter or component shall be deemed accepted by
GPC. GPC and SpinCo shall endeavor in good faith to resolve any disputed matters
within 15 days after SpinCo’s receipt of GPC’s notice of objections. If GPC and
SpinCo are unable to resolve such disputed matters, GPC and SpinCo jointly
shall, as soon as practicable and in any event within 15 days after the
expiration of such 15-day period, engage a nationally known independent
accounting firm, which firm shall not be the then regular auditors of, or have
any material relationship with, GPC, SpinCo or RMT Parent, that is jointly
appointed by the Parties (the firm so engaged, “Unaffiliated Accounting Firm”),
to resolve the matters in dispute (in a manner consistent with this Section
2.07(c)). Promptly after joint engagement of the Unaffiliated Accounting Firm,
GPC and SpinCo shall provide the Unaffiliated Accounting Firm with a copy of
this Agreement, the Accounting Principles, the Proposed Final Statement and
GPC’s written notice of objections thereto. Each of GPC and SpinCo shall deliver
to the Unaffiliated Accounting Firm and to the other party simultaneously a
written submission of its final position with respect to each of the matters in
dispute (which position may be different than the position set forth in or
contemplated by the Proposed Final Statement or GPC’s notice of objections, but
may not be outside of the range of the applicable amount as set forth in the
Proposed Final Statement and the

7

--------------------------------------------------------------------------------

 

calculation of such amounts set forth in GPC’s notice of objections) within 15
days of the engagement of such Unaffiliated Accounting Firm. Each of GPC and
SpinCo shall thereafter be entitled to submit a rebuttal to the other’s
submission, which rebuttals shall be delivered to the Unaffiliated Accounting
Firm and to the other Party simultaneously within 15 days of the delivery of the
Parties’ initial submissions to the Unaffiliated Accounting Firm and to each
other. The Unaffiliated Accounting Firm may request additional information
solely to the extent necessary to resolve the matter in dispute from either
Party, but absent such a request neither Party may make (nor permit any of its
Affiliates or Representatives to make) any additional submission to the
Unaffiliated Accounting Firm or otherwise communicate with the Unaffiliated
Accounting Firm, and in no event shall either Party (i) communicate (or permit
any of its Affiliates or Representatives to communicate) with the Unaffiliated
Accounting Firm without providing the other Party a reasonable opportunity to
participate in such communication or (ii) make (or permit any of its Affiliates
or Representatives to make) a written submission to the Unaffiliated Accounting
Firm unless a copy of such submission is simultaneously provided to the other
Party. The Unaffiliated Accounting Firm shall have 15 days following submission
of the Parties’ rebuttals to review the documents provided to it pursuant to
this Section 2.07(c) and to deliver its written determination, acting as expert
and not as arbitrator, with respect to each of the items in dispute submitted to
it for resolution. The Unaffiliated Accounting Firm shall resolve the
differences regarding the Proposed Final Statement based solely on the
information provided to the Unaffiliated Accounting Firm by the Parties pursuant
to the terms of this Agreement and not by independent review. The Unaffiliated
Accounting Firm’s authority shall be limited to resolving disputes with respect
to whether the individual disputed items on the Proposed Final Statement were
prepared in accordance with the terms of this Agreement. In resolving each
disputed item, the Unaffiliated Accounting Firm shall choose either the value
assigned by GPC to such item or the value assigned by SpinCo to such item based
on the Unaffiliated Accounting Firm’s assessment of which value is most
consistent with the Accounting Principles, and may not assign a value for any
item other than a value proposed by GPC or SpinCo in its respective initial
submission to the Unaffiliated Accounting Firm. The determination of the
Unaffiliated Accounting Firm in respect of the correctness of each matter
remaining in dispute shall be final, conclusive and binding on GPC and SpinCo
and not subject to appeal by either of the Parties, and judgment thereof may be
entered or enforced in any court of competent jurisdiction.

(d)Not later than five Business Days after the final determination of the Final
SpinCo Special Cash Payment pursuant to Section 2.07(c), a payment by wire
transfer in respect thereof shall be made as follows:

(i)if the Final SpinCo Special Cash Payment is greater than the SpinCo Special
Cash Payment, then an amount equal to such excess shall be paid by SpinCo to
GPC; and

(ii)if the SpinCo Special Cash Payment is greater than the Final SpinCo Special
Cash Payment, then an amount equal to such excess shall be paid by GPC to
SpinCo.

8

--------------------------------------------------------------------------------

 

Any payment pursuant to this Section 2.07(d) shall be treated as an adjustment
to the SpinCo Special Cash Payment for U.S. federal income Tax purposes and
shall be made in immediately available funds by wire transfer to a bank account
designated in writing by the Party entitled to receive the payment.

(e)The fees and expenses, if any, of the Unaffiliated Accounting Firm incurred
in connection with this Agreement shall be borne equally by GPC and SpinCo.

Section 2.08.Certain Resignations

. At or prior to the Distribution Date, GPC shall cause each director or
employee of GPC and its Subsidiaries who will not be employed by a SpinCo
Company after the Distribution Date to resign, effective no later than the
Distribution Date, from all boards of directors or similar governing bodies of
each SpinCo Company (other than SpinCo), and from all positions as officers of
any SpinCo Company in which they serve.

Section 2.09.SPR HoldCo Preferred Stock

. The SPR HoldCo Preferred Stock issued pursuant to the Internal Reorganization
shall (i) be issued in an aggregate principal amount not exceeding $5,000,000
and (ii) have no voting rights except for limited customary protective voting
rights with respect to (a) changes to the terms of the SPR HoldCo Preferred
Stock and (b) authorization or issuance of securities by SPR HoldCo that are
senior to the SPR HoldCo Preferred Stock with respect to dividend rights or on
liquidation.

Article III
CERTAIN COVENANTS, AGREEMENTS AND ACTIONS PRIOR TO THE DISTRIBUTION

Section 3.01.Governmental Filings; Consents

.

(a)The Parties shall cooperate with each other in determining whether any action
by or in respect of, or filing with, any Governmental Authority is required in
connection with the consummation of the Contemplated Transactions. Subject to
the terms and conditions of this Agreement, including Section 8.01, and the
terms and conditions of the Merger Agreement, including Section 7.06(b) of the
Merger Agreement, GPC and SpinCo shall use reasonable best efforts to take, or
cause to be taken, all action and to do, or cause to be done, all things
necessary to consummate and make effective as promptly as practicable the
Contemplated Transactions, including using reasonable best efforts to obtain
consents and approvals of all Governmental Authorities and other Persons
necessary to consummate the Distribution and the other Contemplated
Transactions. Except as otherwise expressly contemplated by another provision of
the Transaction Documents, each Party shall bear its respective costs and
expenses incurred in connection with obtaining such consents and approvals.

(b)Without limiting the provisions of this Section 3.01, SpinCo agrees to
provide such assurances as to financial capability, resources and
creditworthiness as reasonably may be requested by any Governmental Authority,
the consent or approval of which is sought or with whom a filing is made
hereunder.

9

--------------------------------------------------------------------------------

 

(c)The Parties agree that the level of efforts to obtain any approvals related
to any Antitrust Law shall be governed by Section 7.06 of the Merger Agreement.

Section 3.02.SpinCo Debt; SPR Transfer

.

(a)On or before the Distribution Date, subject to the terms and conditions of
Section 7.07 of the Merger Agreement, SpinCo shall enter into a definitive
agreement or agreements providing for indebtedness in an aggregate principal
amount equal to the SpinCo Borrowing Amount, which indebtedness shall consist of
borrowings under a credit facility on the terms and conditions contemplated by
the SpinCo Commitment Letter and Section 7.07 of the Merger Agreement
(collectively, the “SpinCo Debt”).

(b)Between the date of this Agreement and the Distribution Effective Time,
subject to the terms and conditions of Section 7.07 of the Merger Agreement,
SpinCo shall incur the SpinCo Debt and receive the proceeds thereof. Immediately
thereafter, in accordance with the steps contemplated by the Internal
Reorganization, and in any event prior to the Distribution, GPC shall contribute
100% of the equity interests in SPR HoldCo to SpinCo and as consideration for,
and substantially contemporaneously with, such contribution, SpinCo shall (i)
issue and deliver to GPC a stock certificate representing the number of shares
of SpinCo Common Stock determined pursuant to Section 2.04(c) of the Merger
Agreement and (ii) prior to the Distribution Effective Time, pay to GPC the
SpinCo Special Cash Payment by wire transfer of immediately available funds to
one or more accounts designated in writing by GPC (collectively, the “SPR
Transfer”).

Article IV
THE DISTRIBUTION

Section 4.01.Form of Distribution

. The Board of Directors of GPC (or a committee of the Board of Directors of GPC
acting pursuant to delegated authority), in accordance with Section 14-2-640 of
the Georgia Business Corporations Code, any applicable securities laws and the
rules and regulations of the New York Stock Exchange, shall set the Record Date
and the Distribution Date, which shall be the same as the Closing Date, and GPC
shall establish appropriate procedures in connection with the Distribution. In
connection with the Distribution, all shares of SpinCo Common Stock held by GPC
on the Distribution Date will be distributed to Record Holders in the manner
determined by GPC and in accordance with Section 4.02.

Section 4.02.Manner of Effecting Distribution

.

(a)Subject to the terms and conditions established pursuant to Section 4.01,
each Record Holder shall be entitled to receive for each share of GPC Common
Stock held by such Record Holder a number of shares of SpinCo Common Stock equal
to the number of shares of SpinCo Common Stock held by GPC on the Distribution
Date, multiplied by a fraction, the numerator of which is one and the
denominator of which is the total number of shares of GPC Common Stock
outstanding on the Record Date.

10

--------------------------------------------------------------------------------

 

(b)No Party, nor any of its Affiliates, will be liable to any Person in respect
of any shares of SpinCo Common Stock, or distributions in respect thereof, that
are delivered to a public official in accordance with the provisions of any
applicable escheat, abandoned property or similar Applicable Law.

Section 4.03.Actions Prior to the Distribution

.

(a)SpinCo shall cooperate with GPC to give effect to and accomplish the
Distribution, including in connection with the preparation of all documents and
the making of all filings required under Applicable Law in connection with the
Distribution. GPC shall be entitled to direct and control the efforts of the
Parties in connection with, and prior to, the Distribution, including the
selection of an investment bank or banks to manage the Distribution, as well as
any financial, legal, accounting and other advisors of GPC, and SpinCo shall use
reasonable best efforts to take, or to cause to be taken, all actions and to do,
or cause to be done, all other things reasonably necessary to facilitate the
Distribution as reasonably directed by GPC. Without limiting the foregoing,
prior to the Distribution, SpinCo shall and shall cause its employees, advisors,
agents, accountants, counsel and other representatives to, as directed by GPC,
reasonably cooperate in and take the following actions: (i) preparing and filing
a registration statement or statements for the registration under the Securities
Act or the Exchange Act, as applicable, on an appropriate registration form or
forms designated by GPC; (ii) participating in meetings, drafting sessions, due
diligence sessions, management presentation sessions, “road shows” and similar
meetings or sessions in connection with the Distribution; (iii) furnishing to
any dealer manager or similar agent participating in the Distribution (A)
“comfort” letters from independent public accountants in customary form and
covering such matters as are customary for an underwritten public offering
(including with respect to events subsequent to the date of financial statements
included in any offering document) and (B) opinions and negative assurance
letters of counsel in customary form and covering such matters as reasonably may
be requested; and (iv) furnishing all historical and forward-looking financial
and other relevant financial and other information that is available to SpinCo
and is reasonably required in connection with the Distribution.

(b)GPC and SpinCo shall prepare and mail, prior to the Distribution Date and in
accordance with Applicable Law, to the holders of GPC Common Stock, such
information concerning GPC, SpinCo and RMT Parent, their respective businesses,
operations and management, the Distribution and such other matters as GPC
reasonably shall determine and as may be required by Applicable Law. GPC and
SpinCo shall prepare, and SpinCo shall, to the extent required by Applicable
Law, file with the SEC any such documentation and any requisite no-action letter
that GPC determines are necessary or desirable to effectuate the Distribution,
and GPC and SpinCo each shall use reasonable best efforts to obtain all
necessary approvals from the SEC with respect to the foregoing as soon as
practicable.

(c)GPC and SpinCo shall take all actions as may be necessary or desirable under
any applicable securities, “blue sky” or comparable laws of the United States,
the

11

--------------------------------------------------------------------------------

 

states and territories thereof and any foreign jurisdiction in connection with
the Distribution.

(d)GPC and SpinCo shall take all actions and steps reasonably necessary and
appropriate to cause the conditions to the Distribution set forth in Section
4.04 to be satisfied as soon as practicable and to effect the Distribution on
the Distribution Date in accordance with this Agreement.

Section 4.04.Conditions Precedent to the Distribution

. The obligation of GPC to effect the Distribution shall be subject to the
fulfillment or waiver (subject to Section 13.02) at or prior to the Distribution
Date of each of the following conditions (provided, however, that unless the
Merger Agreement shall have been terminated in accordance with its terms, any
such waiver shall be subject to the written consent of RMT Parent):

(a)Each Transaction Document shall have been executed and delivered by each
party thereto; and

(b)Each of the conditions to the obligation of the parties to the Merger
Agreement to consummate the Merger and effect the other transactions
contemplated by the Merger Agreement shall have been satisfied or waived by the
party entitled to the benefit thereto (other than those conditions that by their
nature are to be satisfied contemporaneously with or immediately following the
Distribution).

The foregoing conditions are for the benefit of GPC and shall not give rise to
or create any duty on the part of GPC or the Board of Directors of GPC to waive
or not waive any condition precedent under this Agreement or the Merger
Agreement; provided, however, that the foregoing shall not limit RMT Parent’s
rights under Section 7.09 of the Merger Agreement.

Section 4.05.Additional Matters in Connection with the Distribution

.

(a)GPC, SpinCo and the Agent appointed in connection with the Distribution, as
applicable, shall be entitled to withhold and deduct from the consideration
otherwise payable pursuant to this Agreement such amounts as are required to be
withheld and deducted in connection with such payments under Applicable Law. Any
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the Persons otherwise entitled thereto.

(b)Upon consummation of the Distribution, GPC shall deliver to the Agent a
global certificate representing the SpinCo Common Stock being distributed in the
Distribution for the account of the GPC stockholders that are entitled to such
shares. The Agent shall hold such certificate or certificates, as the case may
be, for the account of GPC stockholders pending the Merger, as provided in the
Merger Agreement.

(c)From immediately after the Distribution Effective Time and to the Merger
Effective Time, the shares of SpinCo Common Stock shall not be transferable and
the transfer agent for the SpinCo Common Stock shall not transfer any shares of
SpinCo

12

--------------------------------------------------------------------------------

 

Common Stock. GPC shall give written notice of the Distribution Effective Time
to the transfer agent with written authorization to proceed as set forth in
Section 4.02.

Article V
INFORMATION AND CONFIDENTIALITY

Section 5.01.Retention of Information

. Each of SpinCo and GPC shall preserve all books and records of and
substantially related to the SpinCo Business that are in their respective
possession or control for a period of six years commencing on the Distribution
Date, and thereafter shall not destroy or dispose of such books and records
without giving notice to the other Party of such pending disposal and offering
to the other Party such books and records.

Section 5.02.Access to Information; Cooperation

.

(a)Except as may be necessary to comply with any Applicable Laws and subject to
(x) any applicable privileges (including the attorney-client privilege), (y)
this Section 5.02 and (z) the terms and conditions of any confidentiality or
similar agreements between GPC or any of its Subsidiaries and a third party,
including customers, vendors and distributors, from and after the Distribution
Date, GPC shall, and shall cause the other GPC Companies to: (i) afford SpinCo
and its Representatives reasonable access upon reasonable prior notice during
normal business hours, to all employees, offices, properties, agreements,
records, books and affairs of GPC Companies, to the extent relating to the
conduct of the SpinCo Business prior to the Distribution Effective Time, and
provide copies of such information relating to the SpinCo Companies or the
SpinCo Business as SpinCo may reasonably request for any proper purpose,
including in connection with (A) any judicial, quasi-judicial, administrative,
audit or arbitration proceeding, (B) the preparation of any financial statements
or reports and (C) the defense or pursuit of any claims, allegations or actions
that relate to or may relate to the Transferred Assets, the SpinCo Companies or
the SpinCo Business; and (ii) use reasonable best efforts to cooperate in the
defense or pursuit of any claim or action that relates to occurrences involving
the Transferred Assets, the SpinCo Companies or the SpinCo Business prior to the
Distribution Date; provided that SpinCo shall reimburse GPC Companies for any
reasonable out-of-pocket expenses (including fees and expenses of attorneys,
accountants and other agents or representatives) incurred by GPC Companies in
connection with any such defense, claim or action. SpinCo agrees to treat and
hold as confidential all information provided or otherwise made available to it
or any of its Representatives under this Section 5.02 in accordance with the
provisions of Section 5.04(a); provided, further, that if any applicable
privilege or the terms and conditions of any confidentiality or similar
agreement restrict the GPC Companies’ ability to make any such information
available to SpinCo or its Representatives, the Parties shall use their
reasonable best efforts to cause such information to be provided in a manner
that would not jeopardize such privilege or violate such agreement.

(b)Except as may be necessary to comply with any Applicable Laws and subject to
(x) any applicable privileges (including the attorney-client privilege), (y)
this Section 5.02(b), and (z) the terms and conditions of any confidentiality or
similar

13

--------------------------------------------------------------------------------

 

agreements between any SpinCo Company and a third party, including customers,
vendors and distributors, from and after the Distribution Date, SpinCo shall,
and shall cause the other SpinCo Companies to: (i) afford GPC and its
Representatives reasonable access upon reasonable prior notice during normal
business hours, to all employees, offices, properties, agreements, records,
books and affairs of the SpinCo Companies, to the extent relating to the SpinCo
Business prior to the Distribution Effective Time, and provide copies of such
information relating to the SpinCo Companies or the SpinCo Business as GPC may
reasonably request for any proper purpose, including in connection with (A) any
judicial, quasi-judicial, administrative, audit or arbitration proceeding, (B)
the preparation of any financial statements or reports and (C) the defense or
pursuit of any claims, allegations or actions that relate to or may relate to
the SpinCo Companies or the SpinCo Business prior to the Distribution Effective
Time; and (ii) use reasonable best efforts to cooperate in the defense or
pursuit of any claim or action that relates to occurrences involving the SpinCo
Companies or the SpinCo Business prior to the Distribution Date; provided that
GPC shall reimburse the SpinCo Companies for any reasonable out-of-pocket
expenses (including fees and expenses of attorneys, accountants and other agents
or representatives) incurred by SpinCo Companies in connection with any such
defense, claim or action. GPC agrees to treat and hold as confidential all
information provided or otherwise made available to it or any of its
Representatives under this Section 5.02(b) in accordance with the provisions of
Section 5.04.

Section 5.03.Ownership of Information

. Any information owned by one Party or any of its Subsidiaries that is provided
to a requesting Party pursuant to this Article V, Article VII or the Tax Matters
Agreement shall be deemed to remain the property of the providing Party. Unless
specifically set forth or contemplated herein, nothing contained in this
Agreement shall be construed as granting or conferring license rights or any
other rights in any such information.

Section 5.04.Confidentiality

.

(a)SpinCo shall, and shall cause the other SpinCo Companies to, (i) treat and
hold as confidential all Confidential Information of any GPC Company in the
possession or control of the SpinCo Companies as of the Distribution Date, (ii)
limit disclosure of all such GPC Company Confidential Information within
SpinCo’s organization to officers, directors, employees, contractors and
representatives of the SpinCo Companies who in each case are obligated to
maintain the confidentiality of all such GPC Company Confidential Information
and have a need to know such GPC Company Confidential Information in order to
accomplish the purpose for which such GPC Company Confidential Information was
disclosed or provided to, or retained by, the SpinCo Companies in accordance
with this Agreement (and may disclose GPC Company Confidential Information
pursuant to this clause (ii) only for so long as such purpose continues to be
applicable to the SpinCo Business), and (iii) refrain from disclosing any such
GPC Company Confidential Information to any other Person without the prior
written consent of GPC, in each case for a period commencing on the date of this
Agreement and continuing for so long as such GPC Company Confidential
Information constitutes Confidential Information of any GPC Company. SpinCo
shall, and shall cause the other SpinCo Companies to, use such GPC Company
Confidential Information only

14

--------------------------------------------------------------------------------

 

in connection with the purpose for which such GPC Company Confidential
Information was disclosed or provided to, or retained by the SpinCo Business, in
accordance with this Agreement, and for no other reason (and only for so long as
such purpose continues to be applicable to the SpinCo Business). In the event
any SpinCo Companies are requested or required (by oral or written request for
information or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand or similar process or by Applicable Law) to disclose any
such GPC Company Confidential Information, SpinCo shall notify GPC promptly of
the request or requirement so that GPC, at its expense, may seek an appropriate
protective order or waive compliance with this Section 5.04(a).

(b)If, in the absence of a protective order or receipt of a waiver hereunder,
any SpinCo Companies are, on the advice of counsel, compelled to disclose such
GPC Company Confidential Information, such SpinCo Companies may so disclose such
GPC Company Confidential Information; provided that SpinCo shall, and shall
cause such other SpinCo Companies, as applicable, to, use reasonable best
efforts to obtain reliable assurance that confidential treatment will be
afforded to such GPC Company Confidential Information. Notwithstanding the
foregoing, the provisions of this Section 5.04(b) shall not prohibit the
disclosure of GPC Company Confidential Information by any SpinCo Companies to
the extent reasonably required (i) to prepare or complete any required Tax
Returns or financial statements, (ii) in connection with audits or other
proceedings by or on behalf of a Governmental Authority, (iii) in connection
with any insurance or benefits claims, (iv) to comply with Applicable Law or (v)
in connection with asserting any rights or remedies or performing any
obligations under any of the Transaction Documents. Notwithstanding the
foregoing, the provisions of this Section 5.04(b) shall not apply to information
that (x) is or becomes publicly available other than as a result of a disclosure
by any SpinCo Company, (y) is or becomes available to a SpinCo Company on a
non-confidential basis from a source that, to SpinCo’s or such SpinCo Company’s
knowledge, is not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation, or (z) following the Distribution, is
independently developed by a SpinCo Company.

(c)GPC shall, and shall cause the other GPC Companies to, (i) treat and hold as
confidential all Confidential Information of the SpinCo Companies in the
possession or control of the GPC Companies as of the Distribution Date, (ii)
limit disclosure of all such Confidential Information within GPC’s organization
to officers, directors, employees, contractors and representatives of GPC
Companies who in each case are obligated to maintain the confidentiality of all
such Confidential Information and have a need to know such Confidential
Information in order to accomplish the purpose for which such confidential
formation was retained by the GPC Companies in accordance with this Agreement
(and may disclose such Confidential Information pursuant to this clause (ii)
only for so long as such purpose continues to be applicable to the GPC
Companies), and (iii) refrain from disclosing any such Confidential Information
to any other Person without the prior written consent of SpinCo, in each case
for a period commencing on the date of this Agreement and continuing for so long
as such Confidential Information constitutes confidential or proprietary
information of any SpinCo Company. GPC shall, and shall cause the other GPC
Companies to, use such Confidential Information only in connection with the
purpose for which such Confidential Information was retained by the

15

--------------------------------------------------------------------------------

 

GPC Companies in accordance with this Agreement, and for no other reason (and
only for so long as such purpose continues to be applicable to the GPC
Companies). In the event any GPC Companies are requested or required (by oral or
written request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand or similar process or by
Applicable Law) to disclose any such Confidential Information, GPC shall notify
SpinCo promptly of the request or requirement so that SpinCo, at its expense,
may seek an appropriate protective order or waive compliance with this Section
5.04(c).

(d)If, in the absence of a protective order or receipt of a waiver hereunder,
any GPC Companies are, on the advice of counsel, compelled to disclose any such
Confidential Information of the SpinCo Companies, such GPC Companies may so
disclose such Confidential Information; provided that GPC shall, and shall cause
such other GPC Companies, as applicable, to, use reasonable best efforts to
obtain reliable assurance that confidential treatment will be afforded to such
Confidential Information. Notwithstanding the foregoing, the provisions of this
Section 5.04(d) shall not prohibit the disclosure of Confidential Information of
the SpinCo Companies by any GPC Companies to the extent reasonably required (i)
to prepare or complete any required Tax Returns or financial statements, (ii) in
connection with audits or other proceedings by or on behalf of a Governmental
Authority, (iii) in connection with any insurance or benefits claims, (iv) to
comply with Applicable Law, (v) to provide services to any SpinCo Companies in
accordance with the terms and conditions of any of the Transaction Documents or
(vi) in connection with asserting any rights or remedies or performing any
obligations under any of the Transaction Documents. Notwithstanding the
foregoing, the provisions of this Section 5.04(d) shall not apply to information
that (x) is or becomes publicly available other than as a result of a disclosure
by any GPC Company, (y) is or becomes available to a GPC Company on a
non-confidential basis from a source that, to GPC’s or such GPC Company’s
knowledge, is not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation or (z) is or has been independently
developed by a GPC Company.

Section 5.05.Privilege and Related Rights

.

(a)The Parties recognize that legal and other professional services that have
been and will be provided prior to the Distribution Effective Time in connection
with this Agreement, the other Transaction Documents and the Contemplated
Transactions in respect of the SpinCo Companies and the SpinCo Business have
been and will be rendered for the collective benefit of each of the GPC
Companies and the SpinCo Companies, and that each of the GPC Companies and the
SpinCo Companies shall be deemed to be the client with respect to such
pre-Distribution services for the purposes of asserting any privileges,
protections or doctrines that may be asserted under Applicable Law. With respect
to such pre-Distribution services, the Parties agree as follows:

(i)GPC Counsel. Each of the parties identified on Schedule 5.05(a)
(collectively, the “GPC Counsel”) has acted as counsel for the GPC Companies and
the SpinCo Companies in connection with this Agreement, the other Transaction
Documents and the Contemplated Transactions (the “Transaction

16

--------------------------------------------------------------------------------

 

Engagement”) and not as counsel for any other Person, including RMT Parent and
its Affiliates.

(ii)Transaction Engagement. Only the GPC Companies and the SpinCo Companies
shall be considered clients of the GPC Counsel in the Transaction Engagement.
Communications, including those constituting or pertaining to legal advice,
between any one or more of the GPC Companies or any of the SpinCo Companies, on
the one hand, and any of the GPC Counsel, on the other hand, shall be deemed to
be subject to attorney-client privilege, work product protection or other
privileges or protections that belong solely to the GPC Companies and not SpinCo
or any other SpinCo Company to the extent such communications (or the specific
portion thereof) relate to the Transaction Engagement (collectively, the
“Transaction Engagement Communications”). Accordingly, RMT Parent and Merger Sub
shall not have access to the Transaction Engagement Communications, or to any
Transaction Engagement Communications in the files of the GPC Counsel, whether
or not the Closing shall have occurred. Without limiting the generality of the
foregoing, upon and after the Closing, (i) the GPC Companies shall be the sole
holders of the attorney-client privilege, work product protection or other
privileges or protections with respect to the Transaction Engagement
Communications, and none of the SpinCo Companies, RMT Parent or Merger Sub shall
be a holder thereof, (ii) to the extent that any Transaction Engagement
Communications in the files of the GPC Counsel constitute property of a client,
only the GPC Companies shall hold such property rights, and (iii) none of the
GPC Counsel shall have any duty whatsoever to reveal or disclose any such
Transaction Engagement Communications to the SpinCo Companies, RMT Parent or
Merger Sub by reason of any attorney-client relationship between any of the GPC
Counsel and any of the SpinCo Companies or otherwise, unless otherwise directed
by a court order or the order of any Governmental Authority.

(b)The Parties agree that they shall have a shared privilege or protection, with
equal right to assert or waive, subject to the restrictions in this Section
5.05, with respect to all privileges, doctrines or protections not allocated
pursuant to the terms of Section 5.05(a). All privileges relating to any claims,
proceedings, litigation, disputes or other matters that involve both a GPC
Company and a SpinCo Company in respect of which both Parties retain any
responsibility or Liability under this Agreement, or otherwise, shall be subject
to a shared privilege among them.

(c)Subject to the provisions of Section 5.05(d) and Section 5.05(e), no Party
may waive any privilege, doctrine or protection that could be asserted under any
Applicable Law and in which the other Party has a shared privilege, without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed. Each Party shall use its
reasonable best efforts to preserve any privilege or protection held by the
other Party if that privilege or protection is a shared privilege or protection
or has been allocated to the other Party pursuant to Section 5.05(a).

17

--------------------------------------------------------------------------------

 

(d)In the event of any litigation or dispute between or among the Parties, or
any members of their respective Groups, either such Party may waive a privilege
or protection in which the other Party or member of such Group has a shared
privilege or protection, without obtaining the consent of the other Party;
provided, however, that such waiver of a shared privilege or protection shall be
effective only as to the use of Privileged Information with respect to the
litigation or dispute between the relevant Parties and/or the applicable members
of their respective Groups, and shall not operate as a waiver of the shared
privilege with respect to third parties.

(e)If a dispute arises between the Parties or their respective Subsidiaries
regarding whether a privilege or protection should be waived to protect or
advance the interest of either Party, each Party agrees that it shall negotiate
in good faith, shall endeavor to minimize any prejudice to the rights of the
other Party, and shall not unreasonably withhold, condition or delay consent to
any request for waiver by the other Party. Each Party specifically agrees that
it will not withhold, condition or delay consent to waiver for any purpose other
than to protect its own legitimate interests.

(f)Upon receipt by either Party or by any Subsidiary thereof of any subpoena,
discovery or other request that calls for the production or disclosure of
information subject to a shared privilege or protection, or as to which the
other Party has the sole right hereunder to assert a privilege or protection, or
if either Party obtains knowledge that any of its or any of its Subsidiaries’
current or former directors, officers, agents or employees have received any
subpoena, discovery or other request that calls for the production or disclosure
of such Privileged Information, such Party shall promptly notify the other Party
of the existence of the request and shall provide the other Party a reasonable
opportunity to review the Privileged Information and to assert any rights it or
they may have under this Section 5.05 or otherwise to prevent the production or
disclosure of such Privileged Information.

(g)The transfer of all Privileged Information pursuant to this Agreement is made
in reliance on the agreement of GPC and SpinCo as set forth in Section 5.04 and
this Section 5.05 to maintain the confidentiality of Privileged Information and
to assert and maintain all applicable privileges, doctrines or protections.
Nothing provided for herein or in any other Transaction Document shall be deemed
a waiver of any privilege, doctrine or protection that has been or may be
asserted under this Agreement or otherwise.

Section 5.06.Other Agreements

. Except as otherwise expressly provided in this Article V, the rights and
obligations granted under this Article V shall be subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange or
confidential treatment of data and information set forth in any other
Transaction Document.

18

--------------------------------------------------------------------------------

 

Article VI
DISCLAIMER; NO REPRESENTATIONS OR WARRANTIES

Section 6.01.Disclaimer; No Representations or Warranties

. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY OF THE OTHER
TRANSACTION DOCUMENTS, EACH PARTY ON BEHALF OF ITSELF AND EACH OF ITS AFFILIATES
UNDERSTANDS AND AGREES THAT NEITHER PARTY NOR ANY OF ITS AFFILIATES IS MAKING
ANY REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, TO
THE OTHER PARTY OR ANY OF ITS AFFILIATES OR TO ANY OTHER PERSON IN RESPECT OF
THE CONTEMPLATED TRANSACTIONS OR ANY INFORMATION THAT MAY HAVE BEEN EXCHANGED OR
PROVIDED PURSUANT TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, (I) NEITHER GPC NOR ANY OF ITS
AFFILIATES HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATIONS OR
WARRANTIES IN ANY PRESENTATION OR WRITTEN INFORMATION RELATING TO THE SPINCO
BUSINESS GIVEN OR TO BE GIVEN IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS
OR IN ANY FILING MADE OR TO BE MADE BY OR ON BEHALF OF GPC OR ANY OF ITS
AFFILIATES WITH ANY GOVERNMENTAL AUTHORITY, AND NO STATEMENT MADE IN ANY SUCH
PRESENTATION OR WRITTEN MATERIALS, MADE IN ANY SUCH FILING OR CONTAINED IN ANY
SUCH OTHER INFORMATION SHALL BE DEEMED A REPRESENTATION OR WARRANTY HEREUNDER OR
OTHERWISE, AND (II) GPC, ON ITS OWN BEHALF AND ON BEHALF OF THE OTHER GPC
COMPANIES, EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES, INCLUDING WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE AND WARRANTIES OF MERCHANTABILITY. SPINCO
ACKNOWLEDGES THAT GPC HAS INFORMED IT THAT NO PERSON HAS BEEN AUTHORIZED BY GPC
OR ANY OF ITS AFFILIATES TO MAKE ANY REPRESENTATION OR WARRANTY IN RESPECT OF
THE SPINCO BUSINESS OR IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS, UNLESS
IN WRITING AND CONTAINED IN THIS AGREEMENT OR IN ANY OF THE OTHER TRANSACTION
DOCUMENTS TO WHICH THEY ARE A PARTY.

Article VII
INDEMNIFICATION; LIMITATION OF LIABILITY

Section 7.01.Remedies

. It is understood and agreed that (a) after the Distribution, the sole and
exclusive remedy with respect to any breach of this Agreement shall be a claim
for Damages (whether in contract, in tort or otherwise, and whether in law, in
equity or both) made pursuant to, and subject to the limitations of, this
Article VII; provided, however, that notwithstanding the foregoing, nothing in
this Article VII shall limit the right of any Party (i) to pursue an action for
or to seek remedies with respect to claims for Fraud or Willful Breach or (ii)
to seek specific performance or other equitable relief; and (b) before the
Distribution, indemnification under this Article VII shall not apply.

19

--------------------------------------------------------------------------------

 

Section 7.02.Indemnification

.

(a)Effective as of the Distribution Date and subject to the limitations set
forth in Section 7.04, SpinCo hereby indemnifies GPC, its Affiliates, and their
respective Representatives (together, in each case, with their respective
successors and permitted assigns, the “GPC Indemnified Parties”) against, and
agrees to hold them harmless from, any and all Damages arising out of, resulting
from or related to (i) any breach by SpinCo or any SpinCo Company of, or failure
by SpinCo or any SpinCo Company to perform, any covenants, agreements or
obligations to be performed by SpinCo or the SpinCo Companies pursuant to this
Agreement or (ii) except to the extent subject to indemnification by GPC under
this Agreement or with respect to matters addressed by the Tax Matters
Agreement, any Liabilities or claims, other than Excluded Liabilities, relating
to the SpinCo Companies or arising out of the conduct of the SpinCo Business.

(b)Effective as of the Distribution Effective Time and subject to the
limitations set forth in Section 7.04, GPC hereby indemnifies SpinCo, its
Affiliates and their respective Representatives (together, in each case, with
their respective successors and permitted assigns, the “SpinCo Indemnified
Parties”) against, and agrees to hold them harmless from, any and all Damages
arising out of, resulting from or related to (i) any breach by GPC or any GPC
Company of, or failure by GPC or any GPC Company to perform, any covenants,
agreements or obligations to be performed by GPC or the GPC Companies pursuant
to this Agreement or (ii) any Excluded Liability (including any GPC Company’s
failure to perform or in due course pay or discharge any Excluded Liability).

Section 7.03.Procedures

.

(a)If any GPC Indemnified Party shall seek indemnification pursuant to Section
7.02(a), or if any SpinCo Indemnified Party shall seek indemnification pursuant
to Section 7.02(b), the Person seeking indemnification (the “Indemnified
Person”) shall give written notice to the Party from whom such indemnification
is sought (the “Indemnifying Party”) promptly (and in any event within 10 days)
after the Indemnified Person (or, if the Indemnified Person is a corporation,
any officer or director of the Indemnified Person) becomes aware of the facts
giving rise to such claim for indemnification (an “Indemnified Claim”), which
notice shall specify in reasonable detail the factual basis of the Indemnified
Claim, state the amount of Damages (or if not known, a good faith estimate of
the amount of Damages) and the method of computation thereof, contain a
reference to the provision of this Agreement in respect of which such
Indemnified Claim arises and demand indemnification therefor. The failure of an
Indemnified Person to provide notice in accordance with this Section 7.03(a), or
any delay in providing such notice, shall not constitute a waiver of that
Person’s claims to indemnification pursuant to Section 7.02, except to the
extent that any such failure or delay in giving notice causes the amounts paid
or to be paid by the Indemnifying Party to be greater than they otherwise would
have been or otherwise results in prejudice to the Indemnifying Party. If the
Indemnified Claim arises from the assertion of any claim, or the commencement of
any Proceeding, brought by a Person that is not a GPC Company or a SpinCo
Company (a “Third Party Claim”), any such notice to the Indemnifying Party

20

--------------------------------------------------------------------------------

 

shall be accompanied by a copy of any papers theretofore served on or delivered
to the Indemnified Person in connection with such Third Party Claim.

(b)In the event of receipt of notice of a Third Party Claim from an Indemnified
Person pursuant to Section 7.03(a), the Indemnifying Party will be entitled to
assume the defense and control of such Third Party Claim subject to the
provisions of this Section 7.03(b); provided, however, that if (i) in the
reasonable judgment of the Indemnified Person, after consultation with outside
counsel, there exists a conflict of interest between the Indemnifying Party and
the applicable Indemnified Person in the defense of such Third Party Claim by
the Indemnifying Party, (ii) the party making such Third Party Claim is a
Governmental Authority with regulatory or other authority over the Indemnified
Person or any of its material assets or (iii) the Indemnifying Party fails to
take reasonable steps necessary to defend diligently such Third Party Claim,
then, in each case, the Indemnified Person may assume its own defense and the
Indemnifying Party shall be liable for all reasonable costs or expenses paid or
incurred in connection with such defense. After written notice by the
Indemnifying Party to the Indemnified Person of its election to assume the
defense and control of a Third Party Claim, the Indemnifying Party shall not be
liable to such Indemnified Person for any legal fees or expenses subsequently
incurred by such Indemnified Person in connection therewith. Notwithstanding
anything in this Section 7.03(b) to the contrary, until such time as the
Indemnifying Party assumes the defense and control of a Third Party Claim as
provided in this Section 7.03(b), the Indemnified Person shall have the right to
defend such Third Party Claim, subject to the limitations set forth in this
Section 7.03(b), in such manner as it may deem appropriate. Without regard to
whether the Indemnifying Party or the Indemnified Person is defending and
controlling any such Third Party Claim, it shall select counsel, contractors,
experts and consultants of recognized standing and competence, shall take
reasonable steps necessary in the investigation, defense or settlement thereof,
and shall diligently and promptly pursue the resolution thereof. The Party
conducting the defense thereof shall at all times act as if all Damages relating
to the Third Party Claim were for its own account and shall act in good faith
and with reasonable prudence to minimize Damages therefrom. The Indemnified
Person shall, and shall cause each of its Affiliates and Representatives to,
cooperate fully with the Indemnifying Party in connection with any Third Party
Claim.

(c)The Indemnifying Party shall be authorized to consent to a settlement of, or
the entry of any judgment arising from, any Third Party Claims, and the
Indemnified Person shall consent to a settlement of, or the entry of any
judgment arising from, such Third Party Claims, if (A) such settlement shall not
encumber any of the assets of any Indemnified Person or contain any restriction
or condition that would apply to such Indemnified Person or to the conduct of
that Person’s business, (B) such settlement or entry of judgment does not
contain or involve an admission or statement providing for or acknowledging any
liability or criminal wrongdoing on behalf of the Indemnified Person or any of
its Affiliates, (C) such settlement provides for no injunctive or non-monetary
relief and (D) such settlement contains as a condition thereto, a complete
release of the Indemnified Person. No settlement or entry of judgment in respect
of any Third Party Claim shall be consented to by any Indemnified Person without
the express written consent of the Indemnifying Party.

21

--------------------------------------------------------------------------------

 

(d)If an Indemnifying Party makes any payment on an Indemnified Claim, the
Indemnifying Party shall be subrogated, to the extent of such payment, to all
rights and remedies of the Indemnified Person to any insurance benefits or other
claims or benefits of the Indemnified Person with respect to such claim.

Section 7.04.Limitations

. Notwithstanding anything to the contrary in this Agreement or in any of the
Transaction Documents:

(a)Each Party shall, and shall cause its Subsidiaries (and its and the
Subsidiaries’ Representatives), to take all reasonable steps to mitigate Damages
subject to indemnification under this Article VII upon and after becoming aware
of any event that reasonably could be expected to give rise to any such Damages,
and indemnification shall not be available under this Article VII to the extent
any such Damages are attributable to a failure of any such Person to take
reasonable steps to mitigate such Damages;

(b)No GPC Indemnified Party or SpinCo Indemnified Party shall be entitled to
payment or indemnification more than once with respect to the same matter
(including by being taken into account in the determination of the amounts
payable pursuant to Section 2.07); and

(c)No Party shall be entitled to set off, or shall have any right of set off, in
respect of any Damages under this Article VII against any payments to be made by
such Party under this Agreement or any other Transaction Document.

Article VIII
FURTHER ASSURANCES AND ADDITIONAL COVENANTS

Section 8.01.Further Assurances

. Subject to the terms and conditions of this Agreement, before and after the
Distribution each Party shall use reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper, advisable or desirable under any Applicable Law, to consummate or
implement the Contemplated Transactions; provided, however, that the foregoing
shall not be deemed to require either Party to waive compliance by the other
Party and its Affiliates of its respective covenants or obligations under this
Agreement or to waive any conditions precedent required to be satisfied by the
other Party. GPC and SpinCo shall execute and deliver, and shall cause GPC
Companies and SpinCo Companies, respectively, as appropriate or required and as
the case may be, to execute and deliver, such other documents, certificates,
agreements and other writings and to take such other actions as may be
necessary, proper, advisable or desirable to consummate or implement the
Contemplated Transactions. In furtherance and not in limitation of the
foregoing, to the extent a Transaction Document provides for a GPC Company
(other than GPC) or another SpinCo Company (other than SpinCo) to take or
refrain from taking any action, GPC shall cause every other GPC Company, and
SpinCo shall cause every other SpinCo Company, to abide by the terms of the
Transaction Document as if each such Party and GPC Company or SpinCo Company, as
the case may be, was a signatory to the Transaction Documents. Except as
otherwise expressly set forth in the Transaction Documents, nothing in this
Section 8.01 or in any other provision of this Agreement shall

22

--------------------------------------------------------------------------------

 

require any GPC Companies or SpinCo Companies to make any payments in order to
obtain any consents or approvals necessary, proper, advisable or desirable in
connection with the consummation of the Contemplated Transactions.

Section 8.02.Insurance

.

(a)Except as otherwise may be agreed in writing by the Parties, GPC shall not
have any obligation to maintain any form of insurance covering all or any part
of the SpinCo Companies or the employees thereof after the Merger Effective Time
or to make any monetary payment in connection with any such policy.

(b)For any claim asserted against SpinCo or any SpinCo Company prior to or after
the Distribution Effective Time arising out of an occurrence taking place prior
to the Distribution Effective Time (“Post-Closing Claims”), SpinCo and each
SpinCo Company may access coverage under the occurrence-based insurance policies
of GPC or its Subsidiaries (as applicable) issued or in place prior to the
Distribution Effective Time under which SpinCo or any other SpinCo Company is
insured (the “Pre-Closing Occurrence Based Policies”), to the extent such
insurance coverage exists. After the Distribution Effective Time, the SpinCo
Companies may seek coverage for any Post-Closing Claim under any applicable
Pre-Closing Occurrence Based Policies, to the extent such insurance coverage
exists, and GPC and its Subsidiaries (as applicable) shall cooperate with SpinCo
and the SpinCo Companies in connection with the tendering of such claims;
provided, however, that: (i) SpinCo or the SpinCo Companies shall promptly
notify GPC of all such Post-Closing Claims; and (ii) SpinCo shall be responsible
for the satisfaction or payment of any applicable retention, deductible or
retrospective premium with respect to any Post-Closing Claim and shall reimburse
to GPC and its Subsidiaries all reasonable out of pocket costs and expenses
incurred in connection with such claims. In the event that a Post-Closing Claim
relates to the same occurrence for which GPC or its Subsidiaries is seeking
coverage under Pre-Closing Occurrence Based Policies, and the limits under an
applicable Pre-Closing Occurrence Based Policy are not sufficient to fund all
covered claims of SpinCo or any SpinCo Company (as applicable) and GPC or its
Subsidiaries (as applicable), amounts due under such a Pre-Closing Occurrence
Based Policy shall be paid to the respective entities in proportion to the
amounts which otherwise would be due were the limits of liability infinite.

Section 8.03.Non-Solicitation of Employees

.

(a)For a period of eighteen months after the Distribution Date, neither SpinCo
nor any of its Affiliates shall, without the prior written approval of GPC,
directly or indirectly solicit any non-administrative employees of any GPC
Company to terminate his or her employment relationship with GPC or any of its
Subsidiaries; provided, however, that the foregoing shall not apply to any
employee solicited or hired as a result of the use of an independent employment
agency (so long as the agency was not directed to solicit employees of a GPC
Company) or as a result of the use of advertisements and other general
solicitation not specifically directed to employees of a GPC Company.

23

--------------------------------------------------------------------------------

 

(b)For a period of eighteen months after the Distribution Date, neither GPC nor
any of its Subsidiaries shall, without the prior written approval of SpinCo,
directly or indirectly solicit any non-administrative employees of the SpinCo
Business as of the Distribution Date to terminate his or her employment
relationship with any SpinCo Company; provided, however, that the foregoing
shall not apply to any employee solicited or hired as a result of the use of an
independent employment agency (so long as the agency was not directed to solicit
employees of the SpinCo Business) or as a result of the use of advertisements
and other general solicitation not specifically directed to employees of the
SpinCo Business.

Article IX
TAX MATTERS

Section 9.01.Tax Matters

. Neither this Agreement nor any Transaction Document (other than the Tax
Matters Agreement) shall govern Tax matters (including any administrative,
procedural and related matters thereto, “Tax Matters”), except as otherwise
expressly provided herein or therein. Tax Matters shall be exclusively governed
by the Tax Matters Agreement.

Section 9.02.Bulk Sales Laws

. Each Party, on behalf of itself and each of the other members of its Group,
hereby waives compliance with the requirements and provisions of all Applicable
Laws in respect of “bulk sales” or “bulk transfers” in any jurisdiction that may
be applicable to any Transfer of the Transferred Assets.

Article X
TRANSITION SERVICES

Section 10.01.Transition Services Agreement

. From and after the Distribution Effective Time, GPC agrees to provide
transition services to the SpinCo Companies as set forth in the Transition
Services Agreement. In the event of any inconsistency regarding transition
service matters between the Transition Services Agreement and this Agreement,
the Transition Services Agreement shall govern to the extent of the
inconsistency.

Section 10.02.Supply Chain Transition Services Agreement

. From and after the Distribution Effective Time, GPC agrees to provide supply
chain transition services to the SpinCo Companies as set forth in the Supply
Chain Transition Services Agreement. In the event of any inconsistency regarding
transition services matters between the Supply Chain Transition Services
Agreement and this Agreement, the Supply Chain Transition Services Agreement
shall govern to the extent of the inconsistency.

Section 10.03.Day One Readiness

.

(a)For the purpose of allowing and enabling the SpinCo Companies and RMT Parent,
as applicable, to prepare to receive transfer of the Transferred Assets on the
Distribution Date, to receive the transition services contemplated by the
Transition Services Agreement and the Supply Chain Transition Services Agreement
and to operate the SpinCo Business on the Distribution Date (“Day-One
Readiness”), the Parties shall,

24

--------------------------------------------------------------------------------

 

as soon as practicable after the date of this Agreement, prepare in good faith a
plan for Day-One Readiness, the purpose of which is to facilitate Day-One
Readiness (the “Day-One Plan”). Each Party shall use its commercially reasonable
efforts to implement the tasks contemplated to be taken by it in the Day-One
Plan on the terms and conditions, and within the scheduled time periods,
outlined in the Day-One Plan; provided that (i) neither Party shall be obligated
to incur any liability, obligation or out-of-pocket cost or expense (other than
Compensated Expenses) relating to the Day-One Plan prior to the Distribution
Date and (ii) the Parties acknowledge that the time periods set forth in the
Day-One Plan may shift based on various factors that arise after the development
of the Day-One Plan. Among other actions, the Day-One Plan shall include the
actions set forth on Schedule 10.03(a). From and after the Distribution
Effective Time, neither Party shall have any liability to the other with respect
to the design or implementation of the Day-One Plan.

(b)To the extent that, as of the Distribution Date, any of the actions,
deliverables or plans contemplated under the Day-One Plan have not been
accomplished, the Parties shall cooperate in good faith and use commercially
reasonable efforts to design and implement one or more workaround solutions to
facilitate Day-One Readiness on and after the Distribution Date; provided that
any liabilities, costs or expenses incurred by any GPC Company in connection
therewith shall be promptly reimbursed by SpinCo.

Article XI
REAL PROPERTY MATTERS

Section 11.01. Leased Premises

. The Parties shall cooperate with each other and use reasonable best efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary or desirable to effect the lease, effective immediately prior
to the Distribution Effective Time, of the Leased Premises to the SpinCo
Companies on the terms and conditions set forth in the Leases.

Article XII
TERMINATION

Section 12.01.Termination

. This Agreement shall terminate without further action at any time before the
Closing upon termination of the Merger Agreement.

Section 12.02.Effect of Termination

. In the event of any termination of this Agreement pursuant to Section 12.01
prior to the Closing, and except as provided in the Merger Agreement, neither
Party nor any of its Affiliates shall have any liability or further obligation
to the other Party or any of its Affiliates under this Agreement or in respect
of the transactions contemplated hereby.

Article XIII
MISCELLANEOUS

Section 13.01.Notices

. All notices, requests and other communications to any Party hereunder shall be
in writing (including email) and shall be given:

25

--------------------------------------------------------------------------------

 

if to GPC:

Genuine Parts Company

2999 Wildwood Parkway

Atlanta, Georgia 30339

Attention: Treg S. Brown

Scott Smith
Christopher T. Galla

E-mail:Treg_Brown@genpt.com
Scott_Smith@genpt.com
Chris_Galla@genpt.com

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: John H. Butler
Email: john.butler@davispolk.com

if to SpinCo prior to the Merger Effective Time:

Rhino SpinCo, Inc.
c/o Genuine Parts Company

2999 Wildwood Parkway

Atlanta, Georgia 30339

Attention: Treg S. Brown

Scott Smith
Christopher T. Galla

E-mail:Treg_Brown@genpt.com
Scott_Smith@genpt.com
Chris_Galla@genpt.com

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: John H. Butler
Email: john.butler@davispolk.com

26

--------------------------------------------------------------------------------

 

if to SpinCo after the Merger Effective Time:

Essendant Inc.
One Parkway North Boulevard
Suite 100
Deerfield, Illinois 60015
Attention:Elizabeth Meloy, Senior Vice President
Brendan McKeough, General Counsel
E-mail: emeloy@essendant.com
bmckeough@essendant.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive
Chicago, Illinois 60606
Attention: Charles W. Mulaney, Jr.
Email: charles.mulaney@skadden.com

or to such other address or email address and with such other copies, as such
Party may hereafter specify for that purpose by notice to the other Party. Each
such notice, request or other communication shall be effective (a) on the day
delivered (or if that day is not a Business Day, on the first following day that
is a Business Day) when (i) delivered personally against receipt or (ii) sent by
overnight courier, (b) on the day when email is transmitted (so long as receipt
is requested and received) (or if that day is not a Business Day, on the first
following day that is a Business Day) and (c) if given by any other means, upon
delivery or refusal of delivery at the address specified in this Section 13.01
(or such other address as a Party hereafter may specify by notice to the other
Parties).

Section 13.02.Amendments; Waivers

.

(a)This Agreement and the Exhibits, Schedules and Attachments hereto may be
amended, and any provision of this Agreement and the Exhibits, Schedules and
Attachments hereto may be waived, if and only if such amendment or waiver, as
the case may be, is in writing and signed, in the case of an amendment, by the
Parties or, in the case of a waiver, by the Party against whom the waiver is to
be effective, in each case subject to the prior written consent of RMT Parent
pursuant to Section 7.14 of the Merger Agreement.

(b)No failure or delay by any Party in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. Except as otherwise provided
herein, no action taken pursuant to this Agreement, including any investigation
by or on behalf of any Party, shall be deemed to constitute a waiver by the
Party taking such action of compliance with any representations, warranties,
covenants or agreements contained in this Agreement. Any term, covenant or
condition of this Agreement may be waived at any time by the Party

27

--------------------------------------------------------------------------------

 

that is entitled to the benefit thereof, but only by a written notice signed by
such Party expressly waiving such term, covenant or condition. The waiver by any
Party of a breach of any provision hereunder shall not operate or be construed
as a waiver of any prior or subsequent breach of the same or any other provision
hereunder.

Section 13.03.Expenses

. Except as otherwise provided in this Agreement or any other Transaction
Document, all costs and expenses incurred in connection with the preparation and
negotiation of this Agreement and the Contemplated Transactions (including costs
and expenses attributable to the Transfer of the Assets as contemplated herein)
shall be paid by the Party incurring such costs or expenses.

Section 13.04.Successors and Assigns

. The provisions of this Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns. No
Party may assign, delegate or otherwise transfer, directly or indirectly, in
whole or in part, any of its rights or obligations under this Agreement without
the prior written consent of the other Party. Notwithstanding the foregoing, (i)
after the Distribution Date, SpinCo may assign or transfer its rights under this
Agreement to any of its wholly-owned Subsidiaries and (ii) no assignment,
delegation or other transfer of rights under this Agreement shall relieve the
assignor of any liability or obligation hereunder. Any attempted assignment,
delegation or transfer in violation of this Section 13.04 shall be void.

Section 13.05.Construction

. As used in this Agreement, any reference to the masculine, feminine or neuter
gender shall include all genders, the plural shall include the singular, and the
singular shall include the plural. References in this Agreement to a Party or
other Person include their respective successors and assigns. The words
“include,” “includes” and “including” when used in this Agreement shall be
deemed to be followed by the phrase “without limitation” unless such phrase
otherwise appears. Unless the context otherwise requires, references in this
Agreement to Articles, Sections, Exhibits, Schedules and Attachments shall be
deemed references to Articles and Sections of, and Exhibits, Schedules and
Attachments to this Agreement. Unless the context otherwise requires, the words
“hereof,” “hereby” and “herein” and words of similar meaning when used in this
Agreement refer to this Agreement in its entirety and not to any particular
Article, Section or provision hereof. Except when used together with the word
“either” or otherwise for the purpose of identifying mutually exclusive
alternatives, the term “or” has the inclusive meaning represented by the phrase
“and/or”. With regard to each and every term and condition of this Agreement,
the Parties understand and agree that, if at any time the Parties desire or are
required to interpret or construe any such term or condition or any agreement or
instrument subject thereto, no consideration shall be given to the issue of
which Party actually prepared, drafted or requested any term or condition of
this Agreement. All references in this Agreement to “dollars” or “$” shall mean
United States dollars. Any period of time hereunder ending on a day that is not
a Business Day shall be extended to the next Business Day. References to any
statute shall be deemed to refer to such statute as amended from time to time
and to any rules or regulations promulgated thereunder.

28

--------------------------------------------------------------------------------

 

Section 13.06.Entire Agreement

. This Agreement, the other Transaction Documents and any other agreements
contemplated hereby or thereby, constitute the entire agreement among the
Parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
Parties with respect to the subject matter hereof. Except as expressly provided
herein, neither this Agreement nor any provision hereof is intended to confer
upon any Person other than the Parties (and their successors and permitted
assigns) any rights or remedies hereunder.

Section 13.07.Counterparts; Effectiveness

. This Agreement may be signed in any number of counterparts (including by
facsimile or PDF), each of which shall be an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each Party hereto shall have received a
counterpart hereof signed by the other Party hereto.

Section 13.08.Governing Law

. This Agreement shall be construed in accordance with and governed by federal
law and by the laws of the State of Delaware (without regard to the choice of
law provisions thereof).

Section 13.09.Dispute Resolution; Consent to Jurisdiction

.

(a)Any Proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement shall be brought in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), and each of the Parties hereby consents to the exclusive
jurisdiction of such court (and of the appropriate appellate courts) in any such
Proceeding and waives any objection to venue laid therein. Process in any such
Proceeding may be served on any Party anywhere in the world, whether within or
without the State of Delaware. Without limiting the foregoing, GPC and SpinCo
agree that service of process upon such Party at the address referred to in
Section 13.01 (or such other address as may be specified in accordance with
Section 13.01 shall be deemed effective service of process upon such Party).

(b)EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY SUIT, ACTION
OR PROCEEDING (INCLUDING ANY COUNTERCLAIM) DIRECTLY OR INDIRECTLY ARISING OUT
OF, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR
OTHERWISE.

Section 13.10.Severability

. Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction. The application of such invalid or
unenforceable provision to Persons or

29

--------------------------------------------------------------------------------

 

circumstances other than those as to which it is held invalid or unenforceable
shall be valid and be enforced to the fullest extent permitted by Applicable
Law. To the extent any provision of this Agreement is determined to be
prohibited or unenforceable in any jurisdiction or determined to be
impermissible by any Governmental Authority, GPC and SpinCo agree to use
reasonable best efforts to substitute one or more valid, legal and enforceable
provisions that, insofar as practicable, implement the purposes and intent of
the prohibited, unenforceable or impermissible provision.

Section 13.11.Captions

. The captions herein are included for convenience of reference only and shall
be ignored in the construction or interpretation hereof.

Section 13.12.Specific Performance

. Each Party acknowledges that, from and after the Distribution Date, money
damages would be both incalculable and an insufficient remedy for any breach of
this Agreement by such Party and that any such breach would cause the other
Party irreparable harm. Accordingly, each Party also agrees that, in the event
of any breach or threatened breach of the provisions of this Agreement by such
Party, the other Party shall be entitled to equitable relief without the
requirement of posting a bond or other security, including in the form of
injunctions and orders for specific performance, in addition to all other
remedies available to such other Party at law or in equity.

[SIGNATURE PAGE FOLLOWS]

 

 

30

--------------------------------------------------------------------------------

Exhibit 10.6

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
under seal by their respective authorized representatives on the day and year
first above written.

GENUINE PARTS COMPANY

 

 

By:

/s/ Treg Brown

Name:

Treg Brown

Title:

Senior Vice President

 

RHINO SPINCO, INC.

 

 

By:

/s/ Treg Brown

Name:

Treg Brown

Title:

Assistant Vice President

 

 

[Signature Page to the Separation Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

Definitions

(a)

The following terms have the following meanings:

[*]

[*]

“Acquisition Expenditures of RMT Parent” means, from the date hereof until any
time of determination, the aggregate cash consideration paid or funded by RMT
Parent and its Subsidiaries in respect of acquisitions and investments made (i)
in accordance with Section 6.02(a)(v)(A) of the Merger Agreement or (ii) with
the express written consent of GPC.

“Acquisition Expenditures of SpinCo” means, from the date hereof until any time
of determination, the aggregate cash consideration paid or funded by any GPC
Company (as defined in the Merger Agreement) in respect of acquisitions and
investments made (i) in accordance with Section 6.01(a)(v)(A) of the Merger
Agreement or (ii) with the express written consent of RMT Parent.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such
specified Person. For purposes of determining whether a Person is an Affiliate,
the term “control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of securities, contract or otherwise.

“Affiliated Transferors” means any Affiliate of GPC (other than a SpinCo
Company) that owns, licenses or leases any of the Assets that constitute
Transferred Assets.

“Agent” means the Exchange Agent appointed pursuant to the Merger Agreement.

“Antitrust Law” has the meaning set forth in the Merger Agreement.

“Applicable Law” means, with respect to any Person, any federal, state, county,
municipal, local, multinational or foreign statute, treaty, law, executive
order, common law, ordinance, rule, regulation, administrative order, writ,
injunction, judicial decision, decree, permit or other legally binding
requirement of any Governmental Authority applicable to such Person or any of
its respective properties, assets, officers, directors, employees, consultants
or agents (in connection with such officer’s, director’s, employee’s,
consultant’s or agent’s activities on behalf of such Person).

A-1

--------------------------------------------------------------------------------

 

“Assets” means all assets, properties, rights, licenses, permits, Contracts,
Intellectual Property, causes of action and business of every kind and
description, wherever located, real, personal or mixed, tangible or intangible.

“Bill of Sale” means any bill of sale to be entered into by GPC and the
Affiliated Transferors and SpinCo and/or any other SpinCo Companies designated
in writing by SpinCo in substantially the form attached as Attachment VIII.

“Books and Records” means any books, records, files and papers, whether in
written, oral, electronic or other tangible or intangible form, including books
of account, invoices, engineering information, sales and promotional literature,
manuals, sales and purchase correspondence, lists of present and former
suppliers, lists of present and former customers, personnel and employment
records of present and former employees, and documentation developed or used for
accounting, marketing, engineering, manufacturing or any other purpose.

“Business Day” means a day, other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Cash of RMT Parent” means, as of any time of determination, the consolidated
cash and cash equivalents of RMT Parent and its Subsidiaries at such time,
determined in accordance with the Accounting Principles and net of any unpaid
costs, fees and expenses of professional advisors incurred in connection with
the Merger.

“Cash of SpinCo” means, as of any time of determination, the consolidated cash
and cash equivalents of the SpinCo Companies at such time (after giving pro
forma effect to the Internal Reorganization, including the incurrence of the
SpinCo Debt and the Internal Reorganization Cash Payments), determined in
accordance with the Accounting Principles and net of any unpaid costs, fees and
expenses of professional advisors incurred in connection with the Separation,
the Distribution and the Merger; provided that to the extent that such unpaid
amounts are reflected in Net Working Capital for the purposes of calculating the
SpinCo Special Cash Payment, such amounts shall not be deducted in calculating
Cash of SpinCo.

“Closing” has the meaning set forth in the Merger Agreement.

“Closing Date” has the meaning set forth in the Merger Agreement.

[*]

“Code” means the Internal Revenue Code of 1986.

“Compensated Expenses” means the aggregate amount of all costs and expenses
incurred by the Parties pursuant to Section 10.03 with the prior written consent
of RMT Parent.

A-2

--------------------------------------------------------------------------------

 

“Confidential Information” of a Person, means all confidential, proprietary or
non-public information of such Person.

“Contemplated Transactions” means the transactions contemplated by the
Transaction Documents.

“Contract” has the meaning set forth in the Merger Agreement.

“Cut-Off Time” means the time immediately prior to the Distribution.

“Damages” means all assessments, losses, damages, costs, expenses, liabilities,
judgments, awards, fines, sanctions, penalties, charges and amounts paid in
settlement, including reasonable costs, fees and expenses of attorneys,
accountants and other agents or representatives of such Person (with such
amounts to be determined net of any refund or reimbursement of any portion of
such amounts actually received or realized, including reimbursement by way of
insurance or third party indemnification), but specifically excluding (i) any
costs incurred by or allocated to an Indemnified Person with respect to time
spent by employees of the Indemnified Person or any of its Affiliates or (ii)
any lost profits or opportunity costs, or any special, punitive or consequential
damages (except in any such case to the extent assessed in connection with a
third party claim or except to the extent such damages are the reasonable and
foreseeable result of the matter in question).

“Data” means, whether in written, oral, electronic or other tangible or
intangible forms, stored in any medium, the following: financial and business
information, including rates and pricing data and information, earnings reports
and forecasts, macro-economic reports and forecasts, marketing plans, business
and strategic plans, general market evaluations and surveys, budgets,
accounting, financing and credit-related information, quality assurance
policies, procedures and specifications, customer information and lists, and
business and other processes, procedures and policies (including for example
handbooks and manuals, control procedures, and process descriptions), including
any blueprints, diagrams, flow charts, or other charts, user manuals, training
manuals, training materials, and documentation, and other financial or business
information.

“Distribution Date” means the date on which the Distribution is consummated.

“Distribution Effective Time” means the time established by GPC as the effective
time of the Distribution, Eastern Time, on the Distribution Date.

[*]

“Equity Conversion Ratio” means, as of any date, the quotient of (i) the GPC
Stock Value as of such date divided by (ii) the RMT Parent Stock Value as of
such date.

“Estimated Net Debt of RMT Parent” means the difference of (a) Indebtedness of
RMT Parent on a consolidated basis as of 11:59 p.m. Eastern Time on the last day
of the Reference Month minus (b) Cash of RMT Parent as of such time minus (c)
Acquisition Expenditures of RMT Parent as of such time.

A-3

--------------------------------------------------------------------------------

 

“Estimated Net Debt of SpinCo” means the difference of (a) Indebtedness of
SpinCo on a consolidated basis as of 11:59 p.m. Eastern Time on the last day of
the Reference Month (and after giving pro forma effect to the Internal
Reorganization, including the incurrence of the SpinCo Debt and the payment of
the Internal Reorganization Cash Payments) minus (b) Cash of SpinCo on a
consolidated basis as of such time (and after giving pro forma effect to the
Internal Reorganization, including the incurrence of the SpinCo Debt and the
payment of the Internal Reorganization Cash Payments) minus (c) Acquisition
Expenditures of SpinCo as of such time.

“Estimated Net Working Capital” means Net Working Capital as of 11:59 p.m.
Eastern Time on the last day of the Reference Month.

“Estimated Net Working Capital Adjustment” means (i) $0 if Estimated Net Working
Capital reflected on the Estimated Statement is equal to or greater than the
Lower Working Capital Target and less than or equal to the Upper Working Capital
Target, (ii) the amount by which Estimated Net Working Capital reflected on the
Estimated Statement is greater than the Upper Working Capital Target or (iii)
the product of (x) the amount by which Estimated Net Working Capital reflected
on the Estimated Statement is less than the Lower Working Capital Target
multiplied by (y) negative 1 (-1).

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Liabilities” means the following Liabilities:

(i)all Liabilities of the GPC Companies, or their predecessors (other than the
SpinCo Companies and their predecessors), that are not SpinCo Liabilities;

(ii)all Liabilities of the GPC Companies in respect of indebtedness for borrowed
money (excluding any guarantees by or other obligations of the GPC Companies
relating to the SpinCo Financing Agreements, including the SpinCo Debt);

(iii)all Liabilities expressly assumed by a GPC Company pursuant to this
Agreement or any other Transaction Document;

(iv)all Liabilities that will be terminated, satisfied and/or settled pursuant
to Section 2.05, excluding for the avoidance of doubt any Liabilities set forth
on Schedule 2.05(a) or Intercompany Accounts set forth on Schedule 2.05(b); and

(v)all Liabilities of the SpinCo Companies relating to any non-compliance by any
GPC Company with any Environmental Law (as defined in the Merger Agreement) or
Title IV of ERISA (as defined in the Merger Agreement), in each case to the
extent imposed on a SpinCo Company on a joint and several basis solely by virtue
of the SpinCo Companies having been Affiliates of the GPC Companies prior to the
consummation of the Distribution.

A-4

--------------------------------------------------------------------------------

 

“Final Net Debt of RMT Parent” means the difference of (a) Indebtedness of RMT
Parent on a consolidated basis as of the Cut-Off Time minus (b) Cash of RMT
Parent as of such time minus (c) Acquisition Expenditures of RMT Parent as of
such time.

“Final Net Debt of SpinCo” means the difference of (a) Indebtedness of SpinCo on
a consolidated basis as of the Cut-Off Time (and after giving pro forma effect
to the Internal Reorganization, including the incurrence of the SpinCo Debt and
the payment of the Internal Reorganization Cash Payments) minus (b) Cash of
SpinCo on a consolidated basis as of such time (and after giving pro forma
effect to the Internal Reorganization, including the incurrence of the SpinCo
Debt and the payment of the Internal Reorganization Cash Payments) minus (c)
Acquisition Expenditures of SpinCo as of such time.

“Final Net Working Capital” means Net Working Capital as of the Cut-Off Time.

“Final Net Working Capital Adjustment” means (i) $0 if Final Net Working Capital
as determined in accordance with Section 2.07(c) is equal to or greater than
that the Lower Working Capital Target and less than or equal to the Upper
Working Capital Target, (ii) the amount by which Final Net Working Capital as
determined in accordance with Section 2.07(c) is greater than the Upper Working
Capital Target or (iii) the product of (x) the amount by which Final Net Working
Capital as determined in accordance with Section 2.07(c) is less than the Lower
Working Capital Target multiplied by (y) negative 1 (-1).

“Final SpinCo Special Cash Payment” means the sum of (i) $346,729,011, plus (ii)
the Final Net Working Capital Adjustment (which may be positive or negative),
minus (iii) an amount (which may be positive or negative) equal to the sum of
(a) Final Net Debt of SpinCo as determined in accordance with Section 2.07(c)
minus (b) $10,285,000 plus (iv) an amount (which may be positive or negative)
equal to the sum of (a) Final Net Debt of RMT Parent as determined in accordance
with Section 2.07(c) minus (b) $505,639,000, minus (v) any and all Internal
Reorganization Cash Payments (other than the SpinCo Special Cash Payment) ),
minus (vi) the RMT Parent Expense Reimbursement as determined in accordance with
Section 2.07(c), plus (vii) the SpinCo Expense Reimbursement as determined in
accordance with Section 2.07(c) and minus (viii) the Equity Award True-up as
determined in accordance with Section 2.07(c).

“Fraud” has the meaning set forth in the Merger Agreement.

“Governmental Authority” means any multinational, foreign, domestic, federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

“GPC Bonus Allocation” means, with respect to any SpinCo Business Employee that
is party to a Retention Agreement, the amount, if any, by which such SpinCo

A-5

--------------------------------------------------------------------------------

 

Business Employee’s annual bonus for the 2018 calendar year based on performance
is less than 90% of such SpinCo Business Employee’s Target Annual Bonus (as
defined in such SpinCo Business Employee’s Retention Agreement) for the 2018
calendar year.

“GPC Common Stock” means the common stock, par value $1.00 per share, of GPC.

“GPC Companies” means GPC and its Subsidiaries, other than the SpinCo Companies.

“GPC Stock Value” means, as of any date, the average, rounded to the nearest one
ten thousandth, of the closing-sale prices of GPC Common Stock on the New York
Stock Exchange as reported by The Wall Street Journal for the ten full trading
days ending on (and including) the trading day preceding the date of calculation
(or, if the date of calculation is after the Record Date, the number, if less,
of full trading days commencing on the day after the Record Date and ending on
(and including) the trading day preceding the date of calculation).

“GPC RSU” has the meaning set forth in the Merger Agreement.

“GPC SAR” has the meaning set forth in the Merger Agreement.

“Group” means (i) with respect to GPC, the GPC Companies and (ii) with respect
to SPR, the SpinCo Companies.

“Indebtedness of RMT Parent” means, as of any time of determination, with
respect to RMT Parent and its Subsidiaries as of such time, without duplication,
all principal, accrued and unpaid interest and any other amounts due and owing
in respect of (a) indebtedness for borrowed money, (b) indebtedness evidenced by
notes, debentures, bonds or other similar instruments, (c) obligations related
to the deferred purchase price of property, goods or services (including all
seller financing, earn-outs and similar contingent consideration), (d)
obligations under any interest rate, currency, commodity or other hedging
contract, (e) capital lease obligations, (f) amounts drawn under letters of
credit or surety bonds, (g) obligations of the kinds listed on Schedule A-1, (h)
any stay bonus, transaction bonus, change in control bonus or similar payment
payable to an RMT Parent Employee (as defined in the Merger Agreement) in
connection with the consummation of the Contemplated Transactions (except to the
extent that any such bonuses or payments become payable pursuant to the
agreements listed in Schedule B) and (i) the guarantee of any obligations of the
type referred to in clauses (a) through (h) of any other Person.

“Indebtedness of SpinCo” means, as of any time of determination, with respect to
the SpinCo Companies as of such time (and after giving pro forma effect to the
Internal Reorganization, including the incurrence of the SpinCo Debt and the
payment of the Internal Reorganization Cash Payments), without duplication, all
principal, accrued and unpaid interest and any other amounts due and owing in
respect of (a) indebtedness for borrowed money, (b) indebtedness evidenced by
notes, debentures, bonds or other similar instruments, (c) obligations related
to the deferred purchase price of property, goods or

A-6

--------------------------------------------------------------------------------

 

services (including all seller financing, earn-outs and similar contingent
consideration), (d) obligations under any interest rate, currency, commodity or
other hedging contract, (e) capital lease obligations, (f) amounts drawn under
letters of credit or surety bonds, (g) the aggregate principal amount of the
outstanding SPR HoldCo Preferred Stock, (h) obligations of the kinds listed on
Schedule A-2, (i) any stay bonus, transaction bonus, change in control bonus or
similar payment payable to a SpinCo Business Employee in connection with the
consummation of the Contemplated Transactions, (j) the aggregate GPC Bonus
Allocation with respect to all Retention Agreements (but excluding, for the
avoidance of doubt, any other portion of the annual bonuses for the 2018
calendar year payable pursuant to the Retention Agreements), and (k) the
guarantee of any obligations of the type referred to in clauses (a) through (j)
of any other Person, but excluding, in each case, any obligations of the type
referred to in clauses (a) through (j) owing from any SpinCo Company to any GPC
Company (other than any SpinCo Company) that will be terminated, satisfied
and/or settled pursuant to Section 2.05.

“Intellectual Property” means the Intellectual Property as defined in the Merger
Agreement.

“Intercompany Accounts” means any receivable, payable or loan between any member
of GPC’s Group, on the one hand, and any member of SpinCo’s Group, on the other
hand, that exists immediately prior to the Distribution Effective Time, except
for (i) the Internal Reorganization Cash Payments and (ii) any such receivable,
payable or loan that arises pursuant to this Agreement or any other Transaction
Document.

“Internal Reorganization Cash Payments” means each of the cash payments made to
the GPC Companies in the Internal Reorganization, including the SpinCo Special
Cash Payment.

“Leased Premises” means the premises to be leased to the SpinCo Companies by GPC
pursuant to the Leases.

“Leases” means leases for each of the premises set forth on Attachment VI, in
each case on the terms set forth on Attachment VI and in the form attached as
Attachment VII.

“Liabilities” means all liabilities and obligations of any kind, character or
description, whether liquidated or unliquidated, known or unknown, fixed or
contingent, accrued or unaccrued, absolute, determined, determinable or
indeterminable, or otherwise.

“Lower Working Capital Target” means $470,000,000.

“Merger Effective Time” means the effective time of the Merger in accordance
with the terms and conditions set forth in the Merger Agreement.

“Net Working Capital” means, as of any time of determination, the excess of
consolidated current assets (other than Cash of SpinCo) over consolidated
current liabilities (other than Indebtedness of SpinCo) of the SpinCo Companies
as of such time

A-7

--------------------------------------------------------------------------------

 

(and after giving pro forma effect to the Internal Reorganization, including the
incurrence of the SpinCo Debt and the payment of the Internal Reorganization
Cash Payments), in each case determined in accordance with the Accounting
Principles.

“Person” means an individual, a corporation, a general partnership, a limited
partnership, a limited liability company, a limited liability partnership, a
joint venture, an association, a trust or any other entity or organization,
including a Governmental Authority or any department or agency thereof.

“Privileged Information” means privileged or protected information (including
communications by or to lawyers (including attorney client privileged
communications), memos and other materials prepared by lawyers or under the
direction of a lawyer (including attorney work product) and communications and
materials otherwise related to or made or prepared in connection with or in
preparation for any legal proceeding).

“Proceeding” means any proceeding (public or private), litigation, suit,
arbitration, dispute, demand, claim, action, cause of action, subpoena, inquiry
or investigation before any court, grand jury, Governmental Authority or any
arbitration or mediation tribunal or authority.

“Record Date” means the close of business on the date determined by the Board of
Directors of GPC as the record date for determining stockholders of GPC entitled
to receive shares of SpinCo Common Stock in the Distribution.

“Record Holders” means the record holders of GPC Common Stock as of the Record
Date.

“Reference Month” means (i) if the Distribution Date occurs on or after the 15th
day of a given month, the month immediately preceding the month in which the
Distribution Date occurs (i.e., if the Distribution Date is in October 2018, the
Reference Month is September 2018) or (ii) if the Distribution Date occurs
before the 15th day of a given month, the month immediately preceding the last
month ending prior to the month in which the Distribution Date occurs (i.e., if
the Distribution Date is in October 2018, the Reference Month is August 2018).

“Representatives” means, with respect to a Person, each of its respective
directors, officers, attorneys, accountants, employees, advisors or agents.

“Retention Agreement” means those certain Subsidiary Retention Agreements
entered into between SPR and certain of the SpinCo Business Employees in
contemplation of the transactions contemplated by the Merger Agreement,
including any retention agreements entered into after the date hereof but prior
to the Distribution Effective Time and disclosed in Section 6.01(a)(vi)(D) of
the GPC Disclosure Letter.

“RMT Parent Common Stock” has the meaning set forth in the Merger Agreement.

A-8

--------------------------------------------------------------------------------

 

“RMT Parent Expense Reimbursement” means one-half of any Shared Expenses (as
defined in the Merger Agreement) paid or incurred by RMT Parent and its
Subsidiaries.

“RMT Parent Stock Value” means, as of any date, the average, rounded to the
nearest one ten thousandth, of the closing-sale prices of RMT Parent Common
Stock on the Nasdaq Global Select Market as reported by The Wall Street Journal
for the ten full trading days ending on (and including) the trading day
preceding the date of calculation (or, if the date of calculation is after the
Record Date, the number, if less, of full trading days commencing on the day
after the Record Date and ending on (and including) the trading day preceding
the date of calculation).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933.

“Signing Date RMT Parent Equivalent Equity Awards” means the product of (i) the
sum of (a) the aggregate net number of shares of GPC Common Stock into which all
outstanding GPC SARs granted in calendar years 2015, 2016 or 2017 and held by
SpinCo Business Employees as of the date hereof are convertible based on the GPC
Stock Value as of the date hereof (determined based on the excess, if any, of
such GPC Stock Value over the base price of the applicable GPC SARs) plus (b)
the aggregate number of shares of GPC Common Stock subject to all outstanding
GPC RSUs held by SpinCo Business Employees as of the date hereof (assuming (x)
the granting on the date hereof of the 2018 GPC RSUs and the 2018 GPC
Performance-RSUs at the levels set forth in the definitions above and (y) the
achievement of target-level performance with respect to the performance periods
applicable to the 2018 GPC Performance-RSUs) multiplied by (ii) the Equity
Conversion Ratio as of the date hereof; provided that the calculation of Signing
Date RMT Parent Equivalent Equity Awards shall not include the effect of any
adjustment by GPC to GPC SARs or GPC RSUs pursuant to Section 15.1 of the
Genuine Parts Company 2015 Incentive Plan and the Genuine Parts Company 2006
Long-Term Incentive Plan in connection with the Distribution in accordance with
Section 4.03 of the GPC Disclosure Letter.

“SpinCo Borrowing Amount” means $400,000,000.

“SpinCo Business Employee” has the meaning set forth in the Merger Agreement.

“SpinCo Commitment Letter” has the meaning set forth in the Merger Agreement.

“SpinCo Common Stock” means the common stock, par value $0.01 per share, of
SpinCo.

“SpinCo Companies” means (i) prior to the Internal Reorganization, SpinCo and
the SPR Entities and (ii) after the Internal Reorganization, SpinCo and its
Subsidiaries.

A-9

--------------------------------------------------------------------------------

 

“SpinCo Expense Reimbursement” means the sum of (i) all Compensated Expenses
plus (ii) one-half of any Shared Expenses (as defined in the Merger Agreement)
paid or incurred by the GPC Companies or the SpinCo Companies.

“SpinCo Financial Statements” means the SpinCo Financial Statements as defined
in the Merger Agreement.

“SpinCo Financing Agreements” means the SpinCo Financing Agreements as defined
in the Merger Agreement.

“SpinCo Leases” means the SpinCo Leases as defined in the Merger Agreement.

“SpinCo Liabilities” means each of the following Liabilities, but in each case
excluding the Excluded Liabilities:

(i)all Liabilities set forth on, or reflected or referred to in, the SpinCo
Financial Statements;

(ii)all Liabilities that SpinCo is expressly assuming pursuant to this Agreement
or any other Transaction Document (including the performance obligations of the
SpinCo Companies under the Transaction Documents arising after the Distribution
Effective Time);

(iii)all Liabilities in respect of past and present SpinCo Business Employees
and dependents and beneficiaries of such SpinCo Business Employees, except to
the extent otherwise provided in the Merger Agreement to be retained by GPC;

(iv)all Liabilities relating to errors or omissions or allegations of errors or
omissions or claims of design or other defects with respect to any product sold
or service provided by the SpinCo Business from the date of the initial
formation of SPR through the Distribution Effective Time;

(v)all Liabilities relating to warranty or similar obligations or services with
respect to any product sold or service provided by the SpinCo Business from the
date of the initial formation of SPR through the Distribution Effective Time;

(vi)all Liabilities in respect of the SpinCo Financing Agreements, including the
SpinCo Debt, and all other Indebtedness of SpinCo as of the Cut-Off Time;

(vii)Liabilities relating to or arising out of the ownership of the Transferred
Assets;

(viii)all Liabilities arising directly or indirectly from Proceedings relating
to the SpinCo Business or any Transferred Assets, including in respect of any
alleged tort, breach of Contract, violation or noncompliance with Applicable

A-10

--------------------------------------------------------------------------------

 

Law or any franchise, permit, license or similar authorization, from the date of
the initial formation of SPR through the Distribution Effective Time; and

(ix)except as otherwise expressly provided in any other Transaction Document or
in this Agreement, all other Liabilities relating to or arising out of the
Transferred Assets or the operation, affairs, or conduct of the SpinCo Business
from the date of the initial formation of SPR through the Distribution Effective
Time.

“SpinCo Special Cash Payment” means a cash payment in an amount equal to the sum
of (i) $346,729,011, plus (ii) the Estimated Net Working Capital Adjustment
(which may be positive or negative), minus (iii) an amount (which may be
positive or negative) equal to the sum of (a) Estimated Net Debt of SpinCo
reflected on the Estimated Statement minus (b) $10,285,000 plus (iv) an amount
(which may be positive or negative) equal to the sum of (a) Estimated Net Debt
of RMT Parent reflected on the Estimated Statement minus (b) $505,639,000, minus
(v) any and all Internal Reorganization Cash Payments (other than the SpinCo
Special Cash Payment), minus (vi) the RMT Parent Expense Reimbursement, plus
(vii) the SpinCo Expense Reimbursement and minus (viii) the Equity Award
True-up.

“SPR Entities” means (i) SPR and its Subsidiaries, (ii) SPR Procurement and
(iii) SPR Canada and its Subsidiaries, which constitute all of the direct or
indirect Subsidiaries of GPC that are, on the date hereof, engaged in the SpinCo
Business.

“SPR HoldCo” means the Subsidiary of GPC created pursuant to the Internal
Reorganization that immediately prior to the SPR Transfer directly or indirectly
owns SPR Procurement and SPR and its Subsidiaries.

“SPR HoldCo Preferred Stock” means the preferred stock of SPR HoldCo issued
pursuant to the Internal Reorganization.

“Subsidiary” means with respect to any Person, any other Person of which the
specified Person, either directly or through or together with any other of its
Subsidiaries, owns more than 50% of the voting power in the election of
directors or their equivalents, other than as affected by events of default.

“Supply Chain Transition Services Agreement” means the supply chain transition
services agreement in the form attached as Attachment V pursuant to which GPC
will provide certain supply chain services to the SpinCo Companies on a
transitional basis following the Distribution.

“Tax” or “Taxes” has the meaning set forth in the Tax Matters Agreement.

“Tax Matters Agreement” means the Tax sharing and indemnification agreement by
and between GPC, SpinCo and RMT Parent attached hereto as Attachment III.

“Tax Returns” has the meaning set forth in the Tax Matters Agreement.

A-11

--------------------------------------------------------------------------------

 

“Transaction Documents” means this Agreement, the Merger Agreement, the Tax
Matters Agreement, the Transition Services Agreement, the Supply Chain
Transition Services Agreement, the Leases and any other written agreement signed
by GPC and SpinCo that is expressly identified as a “Transaction Document,” and
any exhibits or attachments to any of the foregoing.

“Transferred Assets” means all of the Assets, as the same shall exist
immediately prior to the Distribution Effective Time, owned, leased, held, or
licensed by GPC or any Affiliated Transferor, whether or not reflected in the
books and records thereof, and used exclusively in the conduct of the SpinCo
Business as the same shall exist immediately prior to the Distribution Effective
Time, and including, except as otherwise specified in this Agreement, all direct
or indirect right, title and interest of GPC or any Affiliated Transferor in, to
and under:

(i)all Assets set forth on, or reflected or referred to in, the SpinCo Financial
Statements (other than any assets disposed of since such date in a manner that
did not constitute a breach of Section 6.01(a) of the Merger Agreement);

(ii)the rights and interests of the lessees under the SpinCo Leases, it being
understood that other than the rights and interests of the lessees under the
SpinCo Leases and the Leases, no other real property interests shall constitute
a Transferred Asset;

(iii)other than Intellectual Property and rights and interests therein, all
personal property and interests therein, including machinery, equipment,
furniture, office equipment, communications equipment, vehicles, storage tanks,
spare and replacement parts, fuel and other property (and interests in any of
the foregoing) that are used exclusively connection with the SpinCo Business;

(iv)all inventory, finished goods, raw materials, work in progress, packaging,
supplies, parts and other inventories that relate exclusively to the SpinCo
Business;

(v)all Contracts with third parties that relate exclusively to the SpinCo
Business;

(vi)all accounts receivable and notes receivable from third parties relating
exclusively to the operation of the SpinCo Business;

(vii)all expenses that have been prepaid by GPC or any of its Subsidiaries
(other than a SpinCo Company) relating exclusively to the operation of the
SpinCo Business, including lease and rental payments;

(viii)all rights, claims, credits, causes of action or rights of set-off against
Persons, other than GPC Companies, relating exclusively to the SpinCo Business
or the Transferred Assets, including unliquidated rights under manufacturers’
and vendors’ warranties;

A-12

--------------------------------------------------------------------------------

 

(ix)all Intellectual Property relating exclusively to the operation of the
SpinCo Business;

(x)all transferable franchises, licenses, permits or other authorizations issued
by a Governmental Authority owned by, or granted to, or held or used by, GPC or
any of its Subsidiaries (other than a SpinCo Company) and exclusively related to
the SpinCo Business;

(xi)all Data and Books and Records relating exclusively to the operation of the
SpinCo Business;

(xii)(A) all corporate or limited liability company minute books and related
stock records of the SpinCo Companies that are in the possession of GPC or any
Affiliated Transferor, and all information and records related exclusively to
the SpinCo Companies used to demonstrate compliance with Applicable Law and any
other compliance records exclusively related to the SpinCo Business and (B) all
of the separate financial and Tax records of the members of the SpinCo Companies
that are (i) in the possession of GPC or any Affiliated Transferor that do not
form part of the general ledger of GPC or any of its Affiliates (other than
solely the SpinCo Companies) or (ii) maintained on the GPS Finance
Drive/Network;

(xiii)all software programs, documentation and other related materials used or
held for use exclusively in connection with the SpinCo Business; and

(xiv)all insurance proceeds, net of any retrospective premiums, deductibles,
retention or similar amounts, arising out of or related to damage, destruction
or loss of any Transferred Assets (or assets existing as of the date of this
Agreement that would have been Transferred Assets but for the occurrence of the
event giving rise to the insurance proceeds) to the extent of any damage or
destruction that remains unrepaired, or to the extent any property or asset
remains unreplaced at the Distribution Date.

For the avoidance of doubt, Transferred Assets shall not include (x) any Assets
owned by a GPC Company (i) relating to GPC’s global sourcing or third party
logistics operations or (ii) utilized by GPC or any Affiliated Transferor in
providing any of the services contemplated by the Transition Services Agreement
or the Supply Chain Transition Services or (y) any Tax Assets, the treatment of
which is addressed exclusively in the Tax Matters Agreement.

“Transition Services Agreement” means the transition services agreement in the
form attached as Attachment IV pursuant to which GPC will provide certain
services to SpinCo on a transitional basis following the Distribution.

“Upper Working Capital Target” means $500,000,000.

“Willful Breach” shall mean a material breach of, or failure to perform any of
the covenants or other agreements contained in, this Agreement, that is a
consequence of an

A-13

--------------------------------------------------------------------------------

 

act or failure to act by the breaching or non-performing Person with actual
knowledge that such Person’s act or failure to act would, or would be reasonably
expected to, result in or constitute a breach of or failure of performance under
this Agreement.

(b)

Each of the following terms is defined in the Section set forth opposite such
term:

Accounting Principles

2.07(a)

Agreement

Preamble

Consent Fee

2.03

Day-One Plan

10.03(a)

Day-One Readiness

10.03(a)

Distribution

Recitals

Estimated Statement

2.07(a)

GPC

Preamble

GPC Counsel

5.05(a)(i)

GPC Indemnified Parties

7.02(a)

Indemnified Claim

7.03(a)

Indemnified Person

7.03(a)

Indemnifying Party

7.03(a)

Internal Reorganization

Recitals

Merger

Recitals

Merger Agreement

Recitals

Merger Sub

Recitals

Party or Parties

Preamble

Post-Closing Claims

8.02(b)

Pre-Closing Occurrence Based Policies

8.02(b)

Proposed Final Statement

2.07(b)

RMT Parent

Recitals

Separation

Recitals

SpinCo

Preamble

SpinCo Business

Recitals

SpinCo Debt

3.02(a)

SpinCo Indemnified Parties

7.02(b)

SPR

Recitals

SPR Canada

Recitals

SPR Procurement

Recitals

SPR Transfer

3.02(b)

Tax Matters

9.01

Third Party Claim

7.03(a)

Transaction Engagement

5.05(a)(i)

Transaction Engagement Communications

5.05(a)(ii)

Transfer

2.02(a)

Unaffiliated Accounting Firm

2.07(c)

 

A-14

--------------------------------------------------------------------------------

 

Attachment III

Tax Matters Agreement

 

[Attached]


 

--------------------------------------------------------------------------------

 

 

 

TAX MATTERS AGREEMENT

BY AND AMONG

GENUINE PARTS COMPANY,


RHINO SPINCO, INC.,


AND

ESSENDANT, INC.,

 

DATED AS OF APRIL 12, 2018

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

Article I
Definitions

Section 1.01.  General

2

Section 1.02. Construction

11

Article II
Preparation, Filing and Payment of Taxes Shown Due on Tax Returns

Section 2.01.  Tax Returns

11

Section 2.02.  Tax Return Procedures

12

Section 2.03.  Straddle Period Tax Allocation

14

Section 2.04.  Timing of Payments

14

Section 2.05.  Expenses

14

Section 2.06.  Apportionment of SpinCo Taxes

14

Section 2.07.  No Extraordinary Actions on the Distribution Date

15

Section 2.08.  Allocation of Tax Attributes

15

Article III
Indemnification

Section 3.01. Indemnification by GPC

15

Section 3.02.  Indemnification by SpinCo

15

Section 3.03.  Characterization of and Adjustments to Payments

15

Section 3.04.  Timing of Indemnification Payments

15

Article IV
Refunds, Carrybacks, Timing Difference and Tax Attributes

Section 4.01.  Refunds

16

Section 4.02. Carrybacks

16

Section 4.03.  Carryforwards

16

Section 4.04.  Timing Differences

16

Section 4.05.  Equity Compensation Deductions

17

Section 4.06.  Annual Bonus Deductions

17

Section 4.07.  Transaction Bonus Deductions

17

Article V
Tax Proceedings

Section 5.01. Notification of Tax Proceedings

17

Section 5.02.  Tax Proceeding Procedures

18

i

--------------------------------------------------------------------------------

 

Article VI
Intended Tax Treatment of the Distribution

Section 6.01.  Representations and Warranties

19

Section 6.02.  Covenants

20

Section 6.03.  Procedures Regarding Opinions and Rulings

24

Article VII
Cooperation

Section 7.01.  General Cooperation

25

Section 7.02.  Retention of Records

26

Section 7.03.  338(h)(10) Elections

26

Section 7.04. Allocation

27

Article VIII
Miscellaneous

Section 8.01.  Governing Law

28

Section 8.02.  Dispute Resolution

28

Section 8.03.  Tax Sharing Agreements

28

Section 8.04. Interest on Late Payments

28

Section 8.05.  Survival of Covenants

28

Section 8.06.  Severability

28

Section 8.07.  Entire Agreement

29

Section 8.08.  Successors and Assigns

29

Section 8.09.  No Third Party Beneficiaries

29

Section 8.10.  Specific Performance

29

Section 8.11.  Amendments; Waivers

30

Section 8.12.  Counterparts; Effectiveness

30

Section 8.13.  Confidentiality

30

Section 8.14.  Waiver of Jury Trial

30

Section 8.15. Jurisdiction; Service of Process

31

Section 8.16.  Notices

31

Section 8.17.  Captions

32

 

 

 

 

ii

--------------------------------------------------------------------------------

 

TAX MATTERS AGREEMENT

THIS TAX MATTERS AGREEMENT (this “Agreement”), dated as of April 12, 2018, is
entered into by and among Genuine Parts Company, a Georgia corporation (“GPC”),
Rhino SpinCo, Inc., a Delaware corporation and a wholly owned Subsidiary of GPC
(“SpinCo”), and Essendant, Inc., a Delaware corporation (“RMT Parent”)
(collectively, the “Parties”). Any capitalized term used herein without
definition shall have the meaning given to it in the Separation Agreement, dated
as of the date hereof, by and among GPC and SpinCo (as such agreement may be
amended from time to time, the “Separation Agreement”).

RECITALS

WHEREAS, SpinCo is a wholly-owned, direct Subsidiary of GPC;

WHEREAS, contemporaneously with this Agreement, (x) GPC and SpinCo are entering
into the Separation Agreement, and (y) GPC, SpinCo, RMT Parent and Elephant
Merger Sub, Inc., a Delaware corporation and direct, wholly owned Subsidiary of
RMT Parent (“Merger Sub”) are entering into the Merger Agreement;

WHEREAS, on or prior to the Closing Date, and subject to the terms and
conditions set forth in the Separation Agreement, GPC will consummate the
Internal Reorganization, and following the Internal Reorganization and prior to
the Merger Effective Time, GPC will transfer (the “Distribution”) all of the
issued and outstanding shares of SpinCo’s common stock, $0.01 par value per
share (“SpinCo Common Stock”), to holders of GPC’s common stock, $1.00 par value
per share (“GPC Common Stock”);

WHEREAS, subject to the terms and conditions of the Separation Agreement, the
Distribution shall be made without consideration, by way of a pro rata dividend;

WHEREAS, following the Distribution and at the Merger Effective Time, the
Parties will effect the merger of Merger Sub with and into SpinCo (the
“Merger”), with SpinCo continuing as the surviving corporation; and

WHEREAS, the Parties wish to (i) provide for the payment of Tax liabilities and
entitlement to refunds thereof, allocate responsibility for, and cooperation in,
the filing and defense of Tax Returns, and provide for certain other matters
relating to Taxes and (ii) set forth certain covenants and indemnities relating
to the preservation of the intended tax treatment of certain transactions
contemplated hereby and by the other Transaction Documents.

NOW, THEREFORE, in consideration of these premises, and of the representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

--------------------------------------------------------------------------------

Article I
Definitions

Section 1.01.General.  

(a)As used in this Agreement, the following terms shall have the following
meanings.

“338(h)(10) Elections” means elections under Section 338(h)(10) of the Code (and
any corresponding or similar elections under state or local Tax law) with
respect to the qualified stock purchase of the stock of each of SPR Procurement
and SPR and the deemed qualified stock purchase of the stock of each of SPR’s
direct and indirect Subsidiaries.

“Active Trade or Business” means each of the SPR Core Business and the SPR Core
Canadian Business.

“Affiliate” has the meaning set forth in the Separation Agreement.

“Alternative SpinCo Commitment Letter” has the meaning set forth in the Merger
Agreement.

“Ancillary Agreements” means the Transition Services Agreement, the Supply Chain
Transition Services Agreement and the Leases.

“Applicable Law” has the meaning set forth in the Separation Agreement.

“Business Day” has the meaning set forth in the Separation Agreement.

“Canada Consideration” means the amount of the consideration in Canadian Dollars
allocated to the sale of the shares of SPR Canada pursuant to the Internal
Reorganization.

“Canada Intercompany Settlement” means the netting and setting off of
Intercompany Accounts (as defined in the Separation Agreement) between SPR
Canada ULC and UAP, Inc., followed by a contribution by UAP, Inc. to SPR Canada
ULC of any remaining Intercompany Accounts owed to UAP, Inc. by SPR Canada ULC
and/or The Safety Zone Canada, ULC, a Canadian unlimited liability company.  

“CanadaCo” means the entity formed pursuant to the Internal Reorganization and
described as CanadaCo in Attachment I of the Separation Agreement.

 

“Closing” has the meaning set forth in the Merger Agreement.

“Closing Date” has the meaning set forth in the Merger Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

2

 

--------------------------------------------------------------------------------

“Commitment Letters” has the meaning set forth in the Merger Agreement.

“Covered Transactions” means (w) transactions specifically described in the
Final Internal Reorganization Plan, the Separation Agreement, the Merger
Agreement, or the Final Post-Closing Integration Plan, (x) transactions
occurring prior to the Closing of the Merger and not involving the capital
structure of RMT Parent or its Subsidiaries, (y) transactions taken to
effectuate the Closing of the Merger or other transactions taking place on the
Closing Date and specifically contemplated by the Merger Agreement or the
Commitment Letters (e.g., transactions occurring in connection with the RMT
Parent Group Entities’ joinder to the Financing Agreement) or (z) transactions
required by Applicable Law.

“Distribution Date” has the meaning set forth in the Separation Agreement.

“Distribution Effective Time” has the meaning set forth in the Separation
Agreement.

“Due Date” means (a) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
Applicable Law and (b) with respect to a payment of Taxes, the date on which
such payment is required to be made to avoid the incurrence of interest,
penalties and/or additions to Tax.

“Equity Interests” means any stock or other securities treated as equity for
U.S. federal Income Tax purposes, options, warrants, rights, convertible debt,
or any other instrument or security that affords any Person the right, whether
conditional or otherwise, to acquire stock or to be paid an amount determined by
reference to the value of stock.

“Excluded Tax” means (i) any use, custom duty or property tax, and (ii) any
Goods and Services Tax levied by Canada and any provincial sales Tax levied by
any province of Canada, in each case imposed with respect to a Transferred
Entity. For purposes of clarification, “Excluded Tax” shall not include sales,
escheat or unclaimed property Tax.

“Excluded Tax Return” means any Tax Return in respect of Excluded Taxes.

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (a) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed, (b) a final settlement with the IRS, a closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code, or a comparable
agreement under the Applicable Law of other jurisdictions, which resolves the
entire Tax liability for any taxable period, (c) any allowance of a Refund in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such refund or credit may be recovered by the jurisdiction imposing
the Tax, or (d) any other final resolution, including by reason of the
expiration of the applicable statute of limitations.

“Final Net Working Capital” has the meaning set forth in the Separation
Agreement.

3

 

--------------------------------------------------------------------------------

“Financing Agreements” has the meaning set forth in the Merger Agreement.

“GPC 338(h)(10) Tax Opinion” means the opinions, received by GPC from GPC Tax
Counsel as of the date hereof and to be received as of the Closing, with respect
to (i) the treatment of the SPR HoldCo Exchange as a qualified stock purchase of
the stock of each of [*]and SPR, (ii) the eligibility of GPC to make the
338(h)(10) Elections for U.S. federal income tax purposes and (iii) certain U.S.
federal income tax consequences resulting from the 338(h)(10) Elections.

“GPC Bonus Allocation” has the meaning set forth in the Separation Agreement.

“GPC Business” means the businesses of GPC and its Subsidiaries other than the
SpinCo Business.

“GPC Distribution Tax Opinion” means the opinions, received by GPC from GPC Tax
Counsel as of the date hereof and to be received as of the Closing, with respect
to the qualification of the Distribution as a distribution of SpinCo Common
Stock to GPC’s stockholders pursuant to Section 355(a) of the Code.

“GPC Group Entity” means GPC and any entity that is a Subsidiary of GPC after
the Distribution.

“GPC Income Tax Return” means any Income Tax Return required to be filed by any
GPC Group Entity, including for the avoidance of doubt, the U.S. federal
consolidated Income Tax Return for the group of which GPC is the common parent.

“GPC Merger Tax Opinion” means the opinions, received by GPC from GPC Tax
Counsel as of the date hereof and to be received as of the Closing, with respect
to (i) the qualification of the Merger as a “reorganization” within the meaning
of Section 368(a) of the Code and (ii) the treatment of each of RMT Parent,
Merger Sub and SpinCo as a “party to the reorganization” within the meaning of
Section 368(b) of the Code.

“GPC Non-Income Tax Return” means any Non-Income Tax Return required to be filed
by any GPC Group Entity.

“GPC RSU” has the meaning set forth in the Merger Agreement.

“GPC SAR” has the meaning set forth in the Merger Agreement.

“GPC Tax Counsel” means Davis Polk & Wardwell LLP.

“GPC Tax Opinions” means the GPC Distribution Tax Opinion, the GPC Merger Tax
Opinion, and the GPC 338(h)(10) Tax Opinion.

“GPC Taxes” means any: (i) Taxes attributable to a GPC Business, (ii) any U.S.
federal consolidated and U.S. state consolidated, combined or unitary Income
Taxes for a group of which any GPC Group Entity is the common parent, (iii)
Taxes that arise under Treasury Regulations section 1.1502-6 or any similar
provision of state, local or foreign

4

 

--------------------------------------------------------------------------------

Applicable Law by virtue of any Transferred Entity having been a member of a
consolidated, combined, affiliated, unitary or other similar tax group prior to
the Distribution, excluding groups consisting solely of Transferred Entities,
(iv) Taxes of a Transferred Entity attributable to amounts required to be
included in income pursuant to Section 965 of the Code, (v) Taxes of any
Transferred Entity for any Pre-Distribution Period and (vi) Taxes resulting from
the Internal Reorganization (including the 338(h)(10) Elections) or the
Distribution, provided that, clauses (i)-(vi) notwithstanding, GPC Taxes shall
not include any SpinCo Taxes or any Taxes that are taken into account for
purposes of the calculation of Final Net Working Capital in the Separation
Agreement.

“Governmental Authority” has the meaning set forth in the Separation Agreement.

“Income Tax Return” means any Tax Return on which Income Taxes are reflected or
reported.

“Income Taxes” means any Taxes in whole or in part based upon, measured by, or
calculated with respect to net income or profits, net worth or net receipts
(including, but not limited to, any capital gains, franchise Tax, doing business
Tax, minimum Tax or any Tax on items of Tax preference, but not including sales,
use, real or personal property, or transfer or similar Taxes).

“Indemnified Party” means, with respect to a matter, a Person that is entitled
to seek indemnification under this Agreement with respect to such matter.

“Indemnifying Party” means, with respect to a matter, a Person that is obligated
to provide indemnification under this Agreement with respect to such matter.

“Intended Tax Treatment” means (i) the treatment of the SPR HoldCo Exchange as a
qualified stock purchase under Section 338 of the Code with respect to the stock
of each of SPR Procurement and SPR, (ii) the 338(h)(10) Election with respect to
the qualified stock purchase of the stock of SPR resulting in a deemed qualified
stock purchase with respect to the stock of each of SPR’s direct and indirect
Subsidiaries, (iii) each of the 338(h)(10) Elections being valid and effective
and (iv) the Tax-Free Status.

“Intended Tax Treatment Failure” means (i) any failure of any of (a) the SPR
HoldCo Exchange to qualify as a qualified stock purchase under Section 338 of
the Code with respect to the stock of SPR Procurement or SPR, (b) the 338(h)(10)
Election with respect to the qualified stock purchase of the stock of SPR to
result in a deemed qualified stock purchase of the stock of each of SPR’s direct
and indirect Subsidiaries, (c) the 338(h)(10) Elections to be valid and
effective, and (ii) any Tax-Free Transaction Failure.

“Internal Reorganization” has the meaning set forth in the Separation Agreement.

“Internal Reorganization Cash Payments” has the meaning set forth in the
Separation Agreement.

5

 

--------------------------------------------------------------------------------

“IRS” means the U.S. Internal Revenue Service or any successor thereto,
including its agents, representatives, and attorneys acting in their official
capacity.

“Merger Agreement” has the meaning set forth in the Separation Agreement.

“Merger Effective Time” has the meaning set forth in the Merger Agreement.

[*]

“Non-Income Tax Return” means any Tax Return relating to Non-Income Taxes.

“Non-Income Taxes” means any Taxes other than Income Taxes.

“Opinion” means any GPC Tax Opinion or the RMT Parent Merger Tax Opinion.

“Parties” has the meaning set forth in the preamble to this Agreement.

“Person” or “person” has the meaning set forth in the Separation Agreement.

“Post-Closing Integration Plan” means the transactions set forth in Schedule II
hereto, as revised in accordance with Section 6.02(h).

“Post-Distribution Period” means any taxable period (or portion thereof)
beginning after the Distribution Date, including for the avoidance of doubt, the
portion of any Straddle Period beginning after the Distribution Date.

“Pre-Distribution Period” means any taxable period (or portion thereof) ending
on or before the Distribution Date, including for the avoidance of doubt, the
portion of any Straddle Period ending at the end of the day on the Distribution
Date.

“Proceeding” has the meaning set forth in the Merger Agreement.

“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes.

“RMT Parent Common Stock” has the meaning set forth in the Merger Agreement.

“RMT Parent Group Entity” means RMT Parent and any entity that is a Subsidiary
of RMT Parent at any time after the Merger Effective Time.

“RMT Parent Merger Tax Opinion” means the opinion to be received by RMT Parent
with respect to (i) the qualification of the Merger as a “reorganization” within
the meaning of Section 368(a) of the Code and (ii) the treatment of each of RMT
Parent, Merger Sub and SpinCo as a “party to the reorganization” within the
meaning of Section 368(b) of the Code.

6

 

--------------------------------------------------------------------------------

“RMT Parent RSU” has the meaning set forth in the Merger Agreement.

“RMT Parent SAR” has the meaning set forth in the Merger Agreement.

“RMT Parent Tax Representations” means the Tax Representation Letters to be
provided by RMT Parent on the date hereof and on the Closing Date, including any
related or supporting information or schedule attached thereto.

“SpinCo Business” has the meaning set forth in the Separation Agreement.

“SpinCo Canada SAG” means SpinCo, CanadaCo, SPR Canada and SPR Canada ULC.

“SpinCo Commitment Letter” has the meaning set forth in the Merger Agreement.

“SpinCo Debt” has the meaning set forth in the Separation Agreement.

“SpinCo Enterprise Value” means the sum of (i) the product of (x) the aggregate
number of shares of RMT Parent Common Stock issued in the Merger and (y) the
VWAP of a share of RMT Parent Common Stock on the Closing Date, plus (ii) the
principal amount of the SpinCo Debt, plus (iii) the face amount of the SPR
Holdco Preferred Stock, plus (iv) any other liabilities of any Transferred
Entity properly taken into account for U.S. federal income Tax purposes.

“SpinCo SAG” means a group made up of one or more chains of includible
corporations connected through stock ownership if SpinCo owns directly stock
meeting the Stock Ownership Requirement in at least one other includible
corporation, and stock meeting the Stock Ownership Requirement in each of the
includible corporations (except SpinCo) is owned directly by one or more of the
other includible corporations.

“SpinCo Taxes” means (i) any Taxes arising from or attributable to the SpinCo
Business or imposed on any Transferred Entity, in each case, with respect to any
Post-Distribution Period, (ii) any Excluded Taxes and (iii) any SpinCo
Transaction Taxes.

“SpinCo Transaction Taxes” means any Income Taxes incurred by any Party to this
Agreement or its Affiliates which would not have been incurred but for an
Intended Tax Treatment Failure (including, if applicable, any Taxes incurred by
GPC as a result of the failure of any 338(h)(10) Election to be valid and
effective) if such Intended Tax Treatment Failure (i) would not have arisen but
for one or more transactions or events (other than a Covered Transaction)
occurring after the Merger Effective Time and involving (directly or indirectly)
the stock or assets of any RMT Parent Group Entity (including any action taken
pursuant to Section 6.02(f)), which transaction or event was reasonably likely
to lead to such Intended Tax Treatment Failure, or (ii) results from or is
attributable to (i) a breach on the part of RMT Parent of any of its
representations, warranties or covenants in this Agreement or (ii) a breach on
the part of SpinCo of any of its representations, warranties or covenants in
this Agreement that occurs after the Merger Effective Time.

7

 

--------------------------------------------------------------------------------

“SPR” has the meaning set forth in the Separation Agreement.

“SPR Canada” has the meaning set forth in the Separation Agreement.

“SPR Canada ULC” means the successor to SPR Canada as shown in Attachment I of
the Separation Agreement.

 

“SPR Core Business” means the SPR Core Office business, which engages in the
wholesale distribution of general office and school supplies, paper products,
technology products, office furniture, and facilities and breakroom supplies, as
further specified in the Tax Representation Letters provided to RMT Parent.

“SPR Core Canadian Business” means the SPR Core Office business as conducted by
members of the SpinCo Canada SAG, as further specified in the Tax Representation
Letters provided to RMT parent.

“SPR HoldCo” has the meaning set forth in the Separation Agreement.

“SPR HoldCo Exchange” means the transfer pursuant to the Internal Reorganization
by GPC of all of the outstanding stock of SPR Procurement and SPR, together with
certain indebtedness of SPR that is held by GPC or its Affiliates, to SPR HoldCo
in exchange for all of the SPR HoldCo Preferred Stock and common stock of SPR
HoldCo.

“SPR HoldCo Preferred Stock” has the meaning set forth in the Separation
Agreement.

“SPR Procurement” has the meaning set forth in the Separation Agreement.

“Straddle Period” means any taxable period that begins on or before and ends
after the Distribution Date.

“Stock Ownership Requirement” means, with respect to a corporation, stock owned
representing at least 80% of the total voting power and at least 80% of the
total value of the stock of such corporation.

“Subsidiary” has the meaning set forth in the Separation Agreement.

“Tax” means any tax, including any net income, gross income, gross receipts,
recapture, alternative or add-on minimum, sales, use, business and occupation,
business, professional and occupational license, value-added, trade, goods and
services, ad valorem, franchise, profits, license, business royalty,
withholding, payroll, employment, capital, exercise, transfer, recording,
severance, stamp, occupation, premium, property, escheat, unclaimed property,
asset, real estate acquisition, environmental, custom duty, impost, obligation,
assessment, levy, tariff or other tax, governmental fee or other like assessment
or charge of any kind whatsoever, together with any interest and any penalty,
addition to tax or additional amount imposed by a Taxing Authority.

8

 

--------------------------------------------------------------------------------

“Tax Attributes” means net operating losses, capital losses, investment tax
credit carryovers, earnings and profits, foreign tax credit carryovers, overall
foreign losses, previously taxed income, separate limitation losses and any
other losses, deductions, credits or other comparable items that could reduce a
Tax liability for a past or future taxable period.

“Tax-Free Status” means (i) the qualification of the Distribution as a
distribution to the shareholders of GPC under Section 355(a) of the Code, (ii)
the qualification of the Merger as a “reorganization” within the meaning of
Section 368(a) of the Code, and (iii) the treatment of each of RMT Parent,
Merger Sub and SpinCo as a “party to the reorganization” within the meaning of
Section 368(b) of the Code.

“Tax-Free Transaction Failure” means any failure of any of (i) the Distribution
to qualify as a distribution to the shareholders of GPC under Section 355(a) of
the Code, (ii) the Merger to qualify as a “reorganization” within the meaning of
Section 368(a) of the Code, and (iii) each of RMT Parent, Merger Sub and SpinCo
to be treated as a “party to the reorganization” within the meaning of Section
368(b) of the Code.

“Tax-Free Transaction Failure Loss” means any liabilities, costs, expenses,
losses, damages, assessments, settlements or judgments arising out of or
incident to the imposition, assessment or assertion of any Tax on any current or
former GPC stockholder which would not have been incurred but for a Tax-Free
Transaction Failure if such Tax-Free Transaction Failure (i) would not have
arisen but for one or more transactions or events (other than a Covered
Transaction) occurring after the Merger Effective Time and involving (directly
or indirectly) the stock or assets of any RMT Parent Group Entity (including any
action taken pursuant to  Section 6.02(f)), which transaction or event was
reasonably likely to lead to such Intended Tax Transaction Failure, or (ii)
results from or is attributable to (i) a breach on the part of RMT Parent of any
of its representations, warranties or covenants in this Agreement or (ii) a
breach on the part of SpinCo of any of its representations, warranties or
covenants in this Agreement that occurs after the Merger Effective Time.

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item which increases, decreases or otherwise impacts Taxes
paid or payable.

“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.

“Tax Representation Letters” has the meaning set forth in the Merger Agreement.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) filed with
or required to be

9

 

--------------------------------------------------------------------------------

filed with a Taxing Authority in connection with the payment, determination,
assessment or collection of any Tax or the administration of any Applicable Law
relating to any Tax and any amended Tax return or claim for Refund.

“Taxing Authority” means any Governmental Authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

“Transaction Documents” has the meaning set forth in the Separation Agreement.

“Transferred Entity” means SpinCo, SPR HoldCo, SPR Procurement, SPR, Supply
Source Enterprises, Inc., a Georgia corporation, Impact Products, LLC, a
Delaware limited liability company, Safety Zone, LLC, a Connecticut limited
liability company, CanadaCo, SPR Canada, SPR Canada ULC, The Safety Zone Canada,
ULC, and any other Subsidiary of SpinCo immediately after the Distribution
(including any successor thereto, other than any GPC Group Entity).

“Treasury Regulations” means the proposed, final and temporary income Tax
regulations promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

“Unqualified Tax Opinion” means a “will” opinion, without substantive
qualifications, of a nationally recognized law or accounting firm, which firm is
reasonably acceptable to GPC, to the effect that a transaction will not affect
the Intended Tax Treatment (assuming that the Intended Tax Treatment otherwise
applied). GPC acknowledges that Davis Polk & Wardwell LLP, Skadden, Arps, Slate,
Meagher & Flom LLP,  Ernst & Young LLP, and Deloitte Touche Tohmatsu Limited are
each reasonably acceptable to GPC.

“VWAP” means the volume weighted average trading price of a publicly-traded
share of equity interests in a Person from 9:30am to 4:00pm New York City time
on the Closing Day as reported by Bloomberg, L.P. or, if not reported therein,
in another authoritative source mutually selected by RMT Parent and GPC.

(b)Each of the following terms is defined in the Section set forth opposite such
term:

Accounting Firm

Section 8.02

Agreement

Preamble

Allocation Statement

Section 7.05(a)

Common Stock SPR HoldCo Exchange

Section 6.02(j)(i)

Distribution

Preamble

Final Internal Reorganization Plan

Section 6.02(i)

Final Post-Closing Integration Plan

Section 6.02(h)

GPC

Preamble

GPC Common Stock

Preamble

10

 

--------------------------------------------------------------------------------

Merger Sub

Preamble

Notified Action

Section 6.03(a)

Restriction Period

Section 6.02(b)

RMT Parent

Preamble

Separation Agreement

Preamble

SpinCo

Preamble

SpinCo Replacement Debt

Section 6.02(c)(iv)

Tax Matter

Section 7.01

 

Section 1.02.Construction.  As used in this Agreement, any reference to the
masculine, feminine or neuter gender shall include all genders, the plural shall
include the singular, and the singular shall include the plural.  References in
this Agreement to a Party or other Person include their respective successors
and assigns.  The words “include,” “includes” and “including” when used in this
Agreement shall be deemed to be followed by the phrase “without limitation”
unless such phrase otherwise appears.  Unless the context otherwise requires,
references in this Agreement to Articles, Sections, Exhibits, Schedules and
Attachments shall be deemed references to Articles and Sections of, and
Exhibits, Schedules and Attachments to this Agreement.  Unless the context
otherwise requires, the words “hereof,” “hereby” and “herein” and words of
similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision hereof.  Except
when used together with the word “either” or otherwise for the purpose of
identifying mutually exclusive alternatives, the term “or” has the inclusive
meaning represented by the phrase “and/or”.  With regard to each and every term
and condition of this Agreement, the Parties understand and agree that, if at
any time the Parties desire or are required to interpret or construe any such
term or condition or any agreement or instrument subject thereto, no
consideration shall be given to the issue of which Party actually prepared,
drafted or requested any term or condition of this Agreement.  All references in
this Agreement to “dollars” or “$” shall mean United States dollars.  Any period
of time hereunder ending on a day that is not a Business Day shall be extended
to the next Business Day.

Article II
Preparation, Filing and Payment of Taxes Shown Due on Tax Returns

Section 2.01.Tax Returns.

(a)Tax Returns Required to be Filed by GPC. GPC shall prepare and file (or cause
to be prepared and filed) each Tax Return required to be filed by a GPC Group
Entity and shall pay, or cause such GPC Group Entity to pay, all Taxes shown to
be due and payable on each such Tax Return; provided that SpinCo shall reimburse
GPC for any such Taxes that are SpinCo Taxes.

(b)Certain Transferred Entity Tax Returns that Include GPC Taxes. GPC shall
prepare (or cause to be prepared) each Tax Return (other than (i) any Excluded
Tax Return or (ii) any Tax Return that includes both (x) one or more Transferred
Entities and (y) one or more RMT Parent Group Entities (other than the
Transferred Entities))

11

 

--------------------------------------------------------------------------------

required to be filed by a Transferred Entity after the Distribution if such Tax
Return includes GPC Taxes. SpinCo shall cause each such Tax Return to be filed
on or prior to its Due Date and shall pay, or cause to be paid, all Taxes shown
to be due and payable on such Tax Return; provided that GPC shall reimburse
SpinCo for any such Taxes that are GPC Taxes.

(c)Other Transferred Entity Tax Returns. Except as otherwise provided in this
Section 2.01, SpinCo shall prepare and file (or cause to be prepared and filed)
(i) each Tax Return required to be filed by a Transferred Entity after the
Distribution Date and (ii) each Excluded Tax Return, and shall pay, or cause to
be paid, all Taxes shown to be due and payable on such Tax Return.

Section 2.02.Tax Return Procedures.

(a)GPC Income Tax Returns. Except as otherwise provided in Section 6.02(g), GPC
may take any position on or make any elections or other determinations with
respect to any GPC Income Tax Return in its sole and absolute discretion and
SpinCo shall have no rights with respect to any GPC Income Tax Return; provided
that (i) GPC shall take the position that it is not entitled to any deduction
under Section 167(a) of the Code for any additional allowance pursuant to
Section 168(k)(1)(A) of the Code as result of any property being treated as sold
pursuant to a 338(h)(10) Election (even if GPC does not make an election
pursuant to Section 168(k)(7) with respect to any class of property placed in
service during the same taxable year) and (ii) GPC shall not take any position
or make any determination on any Tax Return that is inconsistent with the
Allocation Statement, in each case, absent an inconsistent Final Determination.

(b)GPC Non-Income Tax Returns. The portion of any GPC Non-Income Tax Return that
reflects the SpinCo Business shall (to the extent permitted by Applicable Law)
be prepared in a manner consistent with past practice. GPC shall provide to
SpinCo the information relating to the SpinCo Business reflected on any GPC
Non-Income Tax Return with respect to which SpinCo is required to make a payment
pursuant to Section 2.01(a)) at least thirty (30) days prior to the Due Date for
such Tax Return or, in the case of any such Tax Return filed on a monthly basis,
five (5) days prior to such Due Date. The Parties shall negotiate in good faith
to resolve all disputed issues relating to any such Tax Return. Any disputes
that the Parties are unable to resolve shall be resolved by the Accounting Firm
pursuant to Section 8.02.

(c)Certain Transferred Entity Tax Returns Prepared by GPC. In the case of any
Tax Return described in Section 2.01(b), (i) the portion (if any) of such Tax
Return with respect to SpinCo Taxes (including, for the avoidance of doubt, in
cases where no SpinCo Taxes are shown as due and owing on such Tax Return), or
that would reasonably be expected to materially adversely affect the Tax
position of any RMT Parent Group Entity for any Post-Distribution Period,  shall
(to the extent permitted by Applicable Law) be prepared in a manner consistent
with past practice and (ii) GPC shall provide a draft of such Tax Return to
SpinCo for its review and comment at least thirty (30) days prior to the Due
Date for such Tax Return or, in the case of any such Tax Return filed on a
monthly basis or property Tax Return, five (5) days prior to such Due

12

 

--------------------------------------------------------------------------------

Date. In the event that past practice is not applicable to a particular item or
matter, GPC shall determine the reporting of such item or matter in good faith
in consultation with SpinCo. The Parties shall negotiate in good faith to
resolve all disputed issues relating to any such Tax Return. Any disputes that
the Parties are unable to resolve shall be resolved by the Accounting Firm
pursuant to Section 8.02. In the event that any dispute is not resolved (whether
pursuant to good faith negotiations among the Parties or by the Accounting Firm)
prior to the Due Date for the filing of any Tax Return, such Tax Return shall be
timely filed as prepared by GPC and such Tax Return shall be amended as
necessary to reflect the resolution of such dispute in a manner consistent with
such resolution. For the avoidance of doubt, GPC shall be responsible for any
interest, penalties or additions to Tax resulting from the late filing of any
Tax Return described in Section 2.01(b), except to the extent that such late
filing is caused by the failure of any Transferred Entity to provide any
relevant information requested by GPC that is necessary for the preparation and
filing of such Tax Return.

(d)Certain Transferred Entity Tax Returns Prepared by SpinCo. In the case of any
Tax Return described in Section 2.01(c) (including, for the avoidance of doubt,
any Excluded Tax Return) with respect to GPC Taxes (including, for the avoidance
of doubt, in cases where no GPC Taxes are shown as due and owing on such Tax
Return), or that would reasonably be expected to materially adversely affect the
Tax position of any GPC Group Entity, (i) such Tax Return shall (to the extent
permitted by Applicable Law) be prepared in a manner consistent with past
practice and (ii) SpinCo shall provide a draft of such Tax Return (or the
portion thereof that relates exclusively to the Transferred Entities, in the
case of any such Tax Return that includes both (x) one or more Transferred
Entities and (y) one or more RMT Parent Group Entities (other than the
Transferred Entities)) to GPC for its review and comment at least thirty (30)
days prior to the Due Date for such Tax Return, or in the case of any such Tax
Return filed on a monthly basis or property Tax Return, five (5) days prior to
such Due Date. The Parties shall negotiate in good faith to resolve all disputed
issues relating to any such Tax Return. In the event that past practice is not
applicable to a particular item or matter, SpinCo shall determine the reporting
of such item or matter in good faith in consultation with GPC. Any disputes that
the Parties are unable to resolve shall be resolved by the Accounting Firm
pursuant to Section 8.02. In the event that any dispute is not resolved (whether
pursuant to good faith negotiations among the Parties or by the Accounting Firm)
prior to the Due Date for the filing of any Tax Return, such Tax Return shall be
timely filed as prepared by SpinCo and such Tax Return shall be amended as
necessary to reflect the resolution of such dispute in a manner consistent with
such resolution. For the avoidance of doubt, SpinCo shall be responsible for any
interest, penalties or additions to Tax resulting from the late filing of any
Tax Return described in Section 2.01(c) except to the extent that such late
filing is caused by the failure of any GPC Group Entity to provide any relevant
information requested by SpinCo that is necessary for the preparation and filing
of such Tax Return.

(e)Unless otherwise required by Applicable Law, GPC and SpinCo, as applicable,
shall file the appropriate information and statements, as required by Treasury
Regulations sections 1.355-5(a) and 1.368-3, with the IRS, and shall retain the

13

 

--------------------------------------------------------------------------------

appropriate information relating to the Distribution and the Merger as described
in Treasury Regulations sections 1.355-5(d) and 1.368-3(d).

(f)Any amendment of any Tax Return described in Section 2.01 shall be subject to
the same procedures required for the preparation of such type of Tax Return
pursuant to this Section 2.02.

Section 2.03.Straddle Period Tax Allocation.  To the extent permitted by
Applicable Law, GPC and SpinCo shall elect to close the taxable year of each
Transferred Entity as of the close of the Distribution Date.  With respect to
the U.S. federal consolidated Income Tax Return for the group of which GPC is
the common parent, for the taxable year which includes the Distribution Date,
GPC shall use the closing of the books method under Treasury Regulations section
1.1502-76.  In the case of any Straddle Period, (a) with respect to Taxes that
are imposed on a periodic basis (such as real or personal property Taxes), the
portion of such Taxes attributable to the portion of the Straddle Period ending
on, or beginning after, the Distribution Date shall be determined based on the
relative number of days in each portion of the Straddle Period, and (b) with
respect to any other Taxes (including Income Taxes and payroll Taxes), the
portion of such Taxes attributable to the portion of the Straddle Period ending
on, or beginning after, the Distribution Date shall be made by means of a
closing of the books and records of such Transferred Entity as of the close of
the Distribution Date.

Section 2.04.Timing of Payments.  Any reimbursement of Taxes under Section 2.01
shall be made by the later of (a) two (2) business days before the Due Date of
such Taxes and (b) ten (10) business days after the party required to make such
reimbursement has received notice from the party entitled to such reimbursement.
For the avoidance of doubt, a party may provide notice of reimbursement of Taxes
prior to the time such Taxes were paid, and such notice may represent a
reasonable estimate (provided that the amount of reimbursement shall be based on
the actual Tax liability and not on such reasonable estimate).

Section 2.05.Expenses.  Except as provided in Section 8.02 in respect of the
Accounting Firm, each party shall bear its own expenses incurred in connection
with this Article II.

Section 2.06.Apportionment of SpinCo Taxes. For all purposes of this Agreement,
GPC and SpinCo shall jointly determine in good faith which Tax Items are
properly attributable to assets or activities of the SpinCo Business (and in the
case of a Tax Item that is properly attributable to both the SpinCo Business and
the GPC Business, the allocation of such Tax Item between the SpinCo Business
and the GPC Business) in a manner consistent with the provisions hereof and any
disputes shall be resolved by the Accounting Firm in accordance with Section
8.02.

Section 2.07.No Extraordinary Actions on the Distribution Date. Except for
Covered Transactions, SpinCo shall not, and shall not permit any Transferred
Entity to, take any action outside of the ordinary course of business on the
Distribution Date after the Merger Effective Time.

14

 

--------------------------------------------------------------------------------

Section 2.08.Allocation of Tax Attributes.  GPC shall determine in good faith,
consistent with the books and records of GPC, the allocation of Tax Attributes
among GPC Group Entities and Transferred Entities in accordance with the Code
and Treasury Regulations, including Treasury Regulations section 1.1502-76 (and
any state, local and foreign Applicable Law). GPC shall consult in good faith
with RMT Parent and SpinCo regarding the allocation of Tax Attributes and shall
consider in good faith any written comments received from RMT Parent and SpinCo
regarding such allocation of Tax Attributes. GPC and SpinCo hereby agree to
compute all Taxes consistently with the determination of the allocation of Tax
Attributes pursuant to this Section 2.08 unless otherwise required by a Final
Determination.

Article III
Indemnification

Section 3.01.Indemnification by GPC.  GPC shall pay (or cause to be paid), and
shall indemnify and hold SpinCo and the RMT Parent Group Entities harmless from
and against, without duplication, all GPC Taxes.

Section 3.02.Indemnification by SpinCo.  SpinCo shall pay (or cause to be paid),
and shall indemnify and hold GPC and the GPC Group Entities harmless from and
against, without duplication, (i) all SpinCo Taxes and (ii) all Tax-Free
Transaction Failure Losses.

Section 3.03.Characterization of and Adjustments to Payments.  (a) In the
absence of a Final Determination to the contrary, for all Tax purposes, GPC,
SpinCo and RMT Parent shall treat or cause to be treated any payment required by
this Agreement (other than as required by Applicable Law) as either a
contribution by GPC to SpinCo or a distribution by SpinCo to GPC, as the case
may be, occurring immediately prior to the Distribution Effective Time.

(b)Any indemnity payment pursuant to this Agreement shall be increased to
include all reasonable accounting, legal and other professional fees and court
costs incurred by the Indemnified Party in connection with such indemnity
payment.

Section 3.04.Timing of Indemnification Payments.  Indemnification payments in
respect of any liabilities for which an Indemnified Party is entitled to
indemnification pursuant to this Article III shall be paid by the Indemnifying
Party to the Indemnified Party within ten (10) days after written notification
thereof by the Indemnified Party, including reasonably satisfactory
documentation setting forth the basis for, and calculation of, the amount of
such indemnification payment.

Article IV
Refunds, Carrybacks, Timing Difference and Tax Attributes

Section 4.01.Refunds.  (a) Except as provided in Section 4.02, GPC shall be
entitled to all Refunds of Taxes for which GPC is responsible pursuant to
Article III (except to the extent such Refunds were taken into account in
calculating the Final Net

15

 

--------------------------------------------------------------------------------

Working Capital Amount), and SpinCo shall be entitled to all Refunds of Taxes
for which SpinCo is responsible pursuant to Article III. A party receiving a
Refund to which the other party is entitled pursuant to this Agreement shall pay
the amount to which such other party is entitled (less any tax or other
reasonable out-of-pocket costs incurred by the first party in receiving such
Refund) within ten (10) days after the receipt of the Refund.

(b)To the extent that the amount of any Refund under this Section 4.01 is later
reduced by a Taxing Authority or in a Tax Proceeding, such reduction shall be
allocated to the party to which such Refund was allocated pursuant to this
Section 4.01 and an appropriate adjusting payment shall be made.

Section 4.02.Carrybacks.  To the extent permitted by Applicable Law, each
Transferred Entity shall relinquish, waive or otherwise forgo the carryback of
any loss, credit or other Tax Attribute from any Post-Distribution Period to any
Pre-Distribution Period or Straddle Period. If GPC (or any GPC Group Entity)
receives (or realizes) a Refund as a result of any carryback permitted by the
previous sentence, it shall remit to SpinCo, within 30 days, the amount of such
Refund (less any Tax or other reasonable out-of-pocket costs incurred by GPC to
obtain such Refund); provided, however, if a Taxing Authority subsequently
reduces or disallows such Refund, SpinCo shall, within 30 days of the reduction
or disallowance, return the amount previously remitted to SpinCo.

Section 4.03.Carryforwards.  Except as required by Applicable Law, no loss
recognized as a result of the Internal Reorganization shall be allocated to any
RMT Parent Group Entity.

Section 4.04.Timing Differences.  If pursuant to a Final Determination any Tax
Attribute is made allowable to an RMT Parent Group Entity as a result of an
adjustment to any Taxes for which GPC is responsible hereunder and such Tax
Attribute would not have arisen or been allowable but for such adjustment, or if
pursuant to a Final Determination any Tax Attribute is made allowable to a GPC
Group Entity as a result of an adjustment to any Taxes for which RMT Parent or
SpinCo is responsible hereunder and such Tax Attribute would not have arisen or
been allowable but for such adjustment, RMT Parent or GPC, as the case may be,
shall make a payment to either GPC or RMT Parent, as appropriate, within thirty
(30) days after such party (or its Affiliates) actually realizes a Tax benefit
by way of a Refund or a decrease in Taxes reported on a filed Tax Return that is
attributable to such Tax Attribute, determined on a “with and without” basis
(treating any deductions or amortization attributable to such Tax Attribute as
the last items claimed for any taxable year, including after the utilization of
any available net operating loss carryforwards).  In the event of any overlap
between Section 3.03 and this Section 4.04, this Section 4.04 shall apply and
Section 3.03 shall not apply.

Section 4.05.Equity Compensation Deductions.  If any RMT Parent Group Entity
utilizes any deduction (including, for the avoidance of doubt, by utilizing a
net operating loss carryforward attributable to such deduction) for a taxable
period ending after the Distribution Date with respect to the exercise, vesting
or settlement after the Distribution Date of any GPC SAR or GPC RSU [*], RMT
Parent shall cause SpinCo to

16

 

--------------------------------------------------------------------------------

remit an amount to GPC equal to the overall net reduction in actual cash Taxes
paid (determined on a “with and without” basis (treating any such deductions as
the last items claimed for any taxable year, including after the utilization of
any available net operating loss carryforwards)) by such member of the RMT
Parent Group resulting from the event giving rise to such deduction in the year
of such event.

Section 4.06.Annual Bonus Deductions.  If any RMT Parent Group Entity utilizes
any deduction (including, for the avoidance of doubt, by utilizing a net
operating loss carryforward attributable to such deduction) for a taxable period
ending after the Distribution Date with respect to the payment after the
Distribution Date of any portion of the aggregate GPC Bonus Allocation, RMT
Parent shall cause SpinCo to remit an amount to GPC equal to the overall net
reduction in actual cash Taxes paid (determined on a “with and without” basis
(treating any such deductions as the last items claimed for any taxable year,
including after the utilization of any available net operating loss
carryforwards)) by such member of the RMT Parent Group resulting from the event
giving rise to such deduction in the year of such event.

Section 4.07.Transaction Bonus Deductions.  If any RMT Parent Group Entity
utilizes any deduction (including, for the avoidance of doubt, by utilizing a
net operating loss carryforward attributable to such deduction) for a taxable
period ending after the Distribution Date with respect to the payment after the
Distribution Date of any transaction bonuses (but, for the avoidance of doubt,
excluding annual bonuses and severance or similar payments) payable pursuant to
the Retention Agreements (as defined in the Separation Agreement) and taken into
account in the determination of Indebtedness of SpinCo, RMT Parent shall cause
SpinCo to remit an amount to GPC equal to the overall net reduction in actual
cash Taxes paid (determined on a “with and without” basis (treating any such
deductions as the last items claimed for any taxable year, including after the
utilization of any available net operating loss carryforwards)) by such member
of the RMT Parent Group resulting from the event giving rise to such deduction
in the year of such event.

Article V
Tax Proceedings

Section 5.01.Notification of Tax Proceedings.  Within ten (10) Business Days
after an Indemnified Party becomes aware of the commencement of a Tax Proceeding
that may give rise to Taxes for which an Indemnifying Party is responsible
pursuant to Article III, such Indemnified Party shall notify the Indemnifying
Party in writing of such Tax Proceeding, and thereafter shall promptly forward
or make available to the Indemnifying Party copies of notices and communications
relating to such Tax Proceeding. The failure of the Indemnified Party to notify
the Indemnifying Party in writing of the commencement of any such Tax Proceeding
within such ten (10) day period or promptly forward any further notices or
communications shall not relieve the Indemnifying Party of any obligation which
it may have to the Indemnified Party under this Agreement except to the extent
(and only to the extent) that the Indemnifying Party is actually materially
prejudiced by such failure. In connection with any other Tax Proceeding that is
reasonably expected to impact the Intended Tax Treatment, the Parties

17

 

--------------------------------------------------------------------------------

shall confer in good faith and the Party controlling such Tax Proceeding shall
keep the other party reasonably informed of developments in connection
therewith.

Section 5.02.Tax Proceeding Procedures.

(a)GPC Income Tax Returns.  GPC shall be entitled to contest, compromise and
settle in its sole discretion any adjustment that is proposed, asserted or
assessed pursuant to any Tax Proceeding with respect to any GPC Income Tax
Return. Notwithstanding the preceding sentence, if SpinCo Taxes are asserted in
any Tax Proceeding involving a GPC Income Tax Return, GPC shall (A) keep SpinCo
informed in a timely manner of the actions proposed to be taken by GPC with
respect to such assertion in such Tax Proceeding, and (B) permit SpinCo to
participate in the aspects of such Tax Proceeding that relate to such SpinCo
Taxes and (C) not settle any aspect of such Tax Proceeding that relates to such
SpinCo Taxes without the prior written consent of SpinCo, which shall not be
unreasonably withheld, delayed or conditioned and provided further that the
rights of SpinCo and obligations of GPC set forth above shall not apply if and
to the extent that GPC elects in writing to forgo its right to indemnification
in respect of the SpinCo Taxes that are the subject of such Tax Proceeding.

(b)GPC Non-Income Tax Returns.  GPC shall be entitled to contest, compromise and
settle any adjustment that is proposed, asserted or assessed pursuant to any Tax
Proceeding with respect to any GPC Non-Income Tax Return, provided that to the
extent that such Tax Proceeding relates to SpinCo Taxes or would reasonably be
expected to materially adversely affect the Tax position of SpinCo or any RMT
Parent Group Entity for any Post-Distribution Period, GPC shall (A) keep SpinCo
informed in a timely manner of the actions proposed to be taken by GPC with
respect to such Tax Proceeding, (B) permit SpinCo to participate in the aspects
of such Tax Proceeding that relate to SpinCo Taxes and (C) not settle any aspect
of such Tax Proceeding that relates to SpinCo Taxes without the prior written
consent of SpinCo, which shall not be unreasonably withheld, delayed or
conditioned and provided further that SpinCo’s rights and GPC’s obligations set
forth above shall not apply if and to the extent that GPC elects in writing to
forgo its right to indemnification in respect of the SpinCo Taxes that are the
subject of such Tax Proceeding.

(c)Certain Transferred Entity Tax Returns.  GPC shall be entitled to contest,
compromise and settle any adjustment that is proposed, asserted or assessed
pursuant to any Tax Proceeding with respect to any Tax Return of a Transferred
Entity for which the amount in controversy with respect to GPC Taxes forms the
greater part of the total amount in controversy, provided that to the extent
that such Tax Proceeding relates to SpinCo Taxes or would reasonably be expected
to materially adversely affect the Tax position of SpinCo or any RMT Parent
Group Entity for any Post-Distribution Period, GPC shall (A) keep SpinCo
informed in a timely manner of the actions proposed to be taken by GPC with
respect to such Tax Proceeding, (B) permit SpinCo to participate in the aspects
of such Tax Proceeding that relate to SpinCo Taxes and (C) not settle any aspect
of such Tax Proceeding that relates to SpinCo Taxes without the prior written
consent of SpinCo, which shall not be  unreasonably withheld, delayed or
conditioned

18

 

--------------------------------------------------------------------------------

and provided further that the rights of SpinCo and obligations of GPC set forth
above shall not apply if and to the extent that GPC elects in writing to forgo
its right to indemnification and agrees to indemnify RMT Parent and SpinCo in
respect of any SpinCo Taxes that are the subject of such Tax Proceeding.

(d)Other SpinCo Tax Returns.  Except as otherwise provided in Section 5.02(c),
SpinCo shall be entitled to contest, compromise and settle any adjustment that
is proposed, asserted or assessed pursuant to any Tax Proceeding with respect to
any Tax Return of a Transferred Entity or any Excluded Tax Return, provided that
to the extent that such Tax Proceeding relates to GPC Taxes or would reasonably
be expected to materially adversely affect the Tax position of GPC or any GPC
Group Entity, SpinCo shall (A) keep GPC informed in a timely manner of the
actions proposed to be taken by SpinCo with respect to such Tax Proceeding, (B)
permit GPC to participate in the aspects of such Tax Proceeding that relate to
GPC Taxes and (C) not settle any aspect of such Tax Proceeding that relates to
GPC Taxes without the prior written consent of GPC, which shall not be
unreasonably withheld, delayed or conditioned and provided further that the
rights of GPC and obligations of SpinCo set forth above shall not apply if and
to the extent that SpinCo elects in writing to forgo its right to
indemnification in respect of any GPC Taxes that are the subject of such Tax
Proceeding.

 

Article VI
Intended Tax Treatment of the Distribution

Section 6.01.Representations and Warranties.  

(a)RMT Parent Representations and Warranties.  RMT Parent hereby represents,
warrants and covenants that as of the date hereof and as of the Merger Effective
Time, except for Covered Transactions, there is no plan or intention:

(i)to liquidate SpinCo or SPR HoldCo (including as a result of an election under
Treasury Regulations section 301.7701-3 or a conversion to a limited liability
company under applicable law) or to merge or consolidate any Transferred Entity
with any other Person subsequent to the Distribution;

(ii)to sell or otherwise dispose of any material asset of any Transferred Entity
to a Person other than a Transferred Entity except (w) dispositions in the
ordinary course of business, (x) any cash paid to acquire assets in arm’s length
transactions, and (y) transactions that are disregarded for U.S. federal Tax
purposes;

(iii)to sell or otherwise dispose of any stock of SPR Procurement, SPR or SPR’s
direct and indirect subsidiaries in a transaction, or engage in any other
transaction, in each case, that results in the failure of SPR HoldCo to maintain
the ownership requirements of Section 1504(a)(2) of the Code with respect to
such entities;

19

 

--------------------------------------------------------------------------------

(iv)to take or fail to take any action in a manner that is inconsistent with the
written information and representations furnished in the RMT Parent Tax
Representations; or

(v)to repurchase stock of RMT Parent other than in a manner that satisfies the
requirements of Section 4.05(1)(b) of IRS Revenue Procedure 96-30 (as in effect
prior to the amendment of such Revenue Procedure by IRS Revenue Procedure
2003-48).

(b)Except as provided in Schedule I, RMT Parent hereby represents and warrants
that as of the date hereof, RMT Parent has not taken or agreed to take any
action and knows of no fact, agreement, plan or other circumstance that would,
or would reasonably be expected to, cause RMT Parent to be required under
Applicable Law to have a plan or intent described in Section 6.01(a). Prior to
Closing, RMT Parent shall promptly notify GPC in writing if RMT Parent takes or
agrees to take any action, or becomes aware of any fact, agreement, plan or
other circumstance that would, or would reasonably be expected to, cause RMT
Parent to be required under Applicable Law to have a plan or intent described in
Section 6.01(a).

(c)RMT Parent hereby represents, warrants and covenants that as of the date
hereof RMT Parent does not expect SpinCo to be required to make any payments,
directly or indirectly, in respect of principal on the SpinCo Debt prior to the
third anniversary of the Closing Date.

(d)Tax Representations.  Upon delivery of any tax representation letter to GPC
Tax Counsel to support any GPC Tax Opinion or the RMT Parent Merger Tax Opinion,
RMT Parent shall be deemed to represent to GPC that all representations made
relating to RMT Parent, its Subsidiaries, and its shareholders in such tax
representation letter are (subject to any qualifications contained in such tax
representation letter) true, correct and complete and, to the knowledge of RMT
Parent, any other representations in such tax representation letter are (subject
to any qualifications contained in such tax representation letter) true, correct
and complete.

Section 6.02.Covenants.  

(a)Following the Merger Effective Time, except for Covered Transactions, (i) GPC
will not (and will cause each GPC Group Entity not to) take any action (or
refrain from taking any action) which (x) is inconsistent with the facts
presented and the representations made on or prior to the Distribution Date in
the Tax Representation Letters or (y) could reasonably be expected to cause any
Intended Tax Treatment Failure; and (ii) RMT Parent will not (and will cause
each RMT Parent Group Entity not to) take any action (or refrain from taking any
action) which (x) is inconsistent with the facts presented and the
representations made on or prior to the Distribution Date in the RMT Parent Tax
Representations or (y) could reasonably be expected to cause any Intended Tax
Treatment Failure.

20

 

--------------------------------------------------------------------------------

(b)Covenants Relating to Tax-Free Status.  Following the Merger Effective Time
and prior to the first day following the second anniversary of the Distribution
(the “Restriction Period”), except for Covered Transactions,

(i)SpinCo will (w) maintain its status as a company engaged in the Active Trade
or Business for purposes of Section 355(b)(2) of the Code, and (x) not engage in
any transaction that would result in it ceasing to be a company engaged in the
Active Trade or Business for purposes of Section 355(b)(2) of the Code, in each
case taking into account Section 355(b)(3) of the Code;

(ii)SpinCo will continue to hold sufficient assets to satisfy the continuity of
business enterprise requirements under section 1.368-1(d) of the Treasury
Regulations;

(iii)neither SpinCo nor RMT Parent will repurchase stock of RMT Parent in a
manner contrary to the requirements of Section 4.05(1)(b) of IRS Revenue
Procedure 96-30 (as in effect prior to the amendment of such Revenue Procedure
by IRS Revenue Procedure 2003-48); and

(iv)neither RMT Parent nor SpinCo will, or will agree to, merge, consolidate or
amalgamate with any other Person (except as provided for under the Merger
Agreement) unless, in the case of a merger or consolidation, RMT Parent or
SpinCo is the survivor of the merger, consolidation or amalgamation.

(c)Other Covenants Relating to Intended Tax Treatment. Following the Merger
Effective Time, except for Covered Transactions,

(i)Prior to the first day following the fifth anniversary of the issuance of the
SPR HoldCo Preferred Stock, RMT Parent shall not cause or permit (A) any portion
of the SPR HoldCo Preferred Stock to cease to be outstanding or to be held by
RMT Parent or any of its Affiliates, (B) RMT Parent or any of its Affiliates to
acquire stock that is the same class as the SPR HoldCo Preferred Stock for
purpose of Section 368(c) of the Code, or (C) RMT Parent and its Affiliates to
collectively gain “control” of SPR HoldCo (or any tax successor) within the
meaning of Section 368(c) of the Code, provided that clause (C) shall not apply
if RMT Parent and its Affiliates owned stock constituting “control” of SPR
HoldCo (or any tax successor) within the meaning of Section 368(c) of the Code
immediately after the Merger or as a result of Step 2 of the Post-Closing
Integration Plan;

(ii)During the Restriction Period, RMT Parent will not cause or permit SPR
HoldCo to, merge, consolidate or amalgamate with any other Person unless SPR
HoldCo is the survivor of the merger, consolidation or amalgamation;

(iii)During the Restriction Period, no RMT Parent Group Entity will amend its
certificate of incorporation (or other organizational documents), or take any
other action, whether through a stockholder vote or otherwise, in each case,
affecting the voting rights of the Equity Interests of SPR HoldCo or SpinCo

21

 

--------------------------------------------------------------------------------

(including through the conversion of one class of Equity Interests of SPR HoldCo
or SpinCo into another class of Equity Interests of SPR HoldCo or SpinCo);

(iv)During the three year period following Merger Effective Time, RMT Parent
will not cause or permit (i) any portion of the principal of the SpinCo Debt to
be voluntarily repaid, (ii) any action to be voluntarily taken on the part of
RMT Parent or its Affiliates which (if taken) would require any portion of the
principal amount of the SpinCo Debt to be repaid, (iii) a co-borrower to be
added to the SpinCo Debt, (iv) any portion of the SpinCo Debt to be assumed by a
different taxpayer for U.S. federal income tax purposes (including by reason of
a merger) or (v) a significant modification (within the meaning of Treasury
Regulations section 1.1001-3(b)) of the SpinCo Debt in each case, without regard
to whether such action is permissible pursuant to the Financing Agreements;
provided, that for purposes of this Section 6.02(c)(iv), SpinCo may repay any
portion of the SpinCo Debt with the proceeds of new third-party indebtedness of
SpinCo (the “SpinCo Replacement Debt”) in which case the representations,
warranties and covenants in this Agreement with respect to the SpinCo Debt shall
be deemed to refer to the SpinCo Replacement Debt.

(d)Other Covenants. The parties shall use reasonable best efforts (i) to
implement the transactions contemplated by the SpinCo Commitment Letter, the
Financing Agreements and the Alternative SpinCo Commitment Letter (if any) such
that there will not be a significant modification (within the meaning of
Treasury Regulations section 1.1001-3(b)) of the SpinCo Debt in connection with
the Closing or as part of a plan that includes any transaction effected in
connection with the Merger pursuant to the SpinCo Commitment Letter, the
Financing Agreements, or the Alternative SpinCo Commitment Letter, and (ii) to
implement the transactions described in clause (y) of the definition of "Covered
Transaction" in a manner that ensures the Intended Tax Treatment.

(e)Assignment or Transfer. Notwithstanding Section 13.04 of the Separation
Agreement, RMT Parent will not cause or permit SpinCo to assign or transfer its
rights to receive any transfer of cash or property from GPC under the Separation
Agreement to any of its Affiliates.

(f)Certain Exceptions. Notwithstanding the restrictions imposed by Section
6.02(b), Section 6.02(c) and Section 6.02(e), RMT Parent or SpinCo may proceed
with any of the actions or transactions described therein, if (i) GPC shall have
given its prior written consent to the action or transaction (such consent not
to be unreasonably withheld, conditioned or delayed) (ii) GPC shall have
received a ruling in accordance with Section 6.03(a) in form and substance
reasonably satisfactory to GPC to the effect that such action or transaction
will not affect the Intended Tax Treatment of any applicable transaction, or
(iii) (in the event that GPC chooses not to pursue such ruling or if such action
or transaction is covered by an area in which the Internal Revenue Service will
not issue letter rulings), RMT Parent or SpinCo shall have provided to GPC an
Unqualified Tax Opinion in form and substance reasonably satisfactory to GPC
prior to effecting such action or transaction (it being understood that GPC
shall use its reasonable

22

 

--------------------------------------------------------------------------------

best efforts to determine whether such Unqualified Tax Opinion is reasonably
satisfactory to GPC within ten (10) days of receipt of such Unqualified Tax
Opinion by GPC); provided that RMT Parent agrees in writing to bear any
reasonable expenses associated with obtaining such a ruling or opinion, and,
provided further, that the RMT Parent Group Entities shall not be relieved of
any liability under Section 3.02 by reason of seeking or having obtained such a
ruling or opinion.  In determining whether a ruling or opinion is satisfactory,
GPC may consider, among other factors, the appropriateness of any underlying
assumptions or representations used as a basis for the ruling or opinion and the
views on the substantive merits. For the avoidance of doubt, notwithstanding the
covenants set forth in this Section 6.02, SpinCo shall be permitted to enter
into the Merger.

(g)Tax Reporting.  Each of GPC, SpinCo and RMT Parent covenants and agrees that
it will file, and cause each of its Affiliates to file, all Tax Returns
consistent with the Intended Tax Treatment and, except as required pursuant to a
Final Determination, shall not to take, or cause to be taken, any action that
would be inconsistent with the Intended Tax Treatment in any Tax Return, Tax
audit, Tax litigation or otherwise.

(h)Post-Closing Integration Plan. From the date hereof until the delivery of the
Final Post-Closing Integration Plan, GPC and RMT Parent shall continue to confer
in good faith regarding any transactions that RMT Parent desires to undertake in
order to integrate the Transferred Entities (or their operations) with the other
RMT Parent Group Entities (or their operations), and to realize cost synergies,
following the Merger, and the parties shall use reasonable best efforts to agree
upon any such transactions prior to the Closing provided, GPC shall not be
required to agree to any amendment of the Post-Closing Integration Plan that it
determines in good faith could reasonably be expected to prevent the Intended
Tax Treatment or to materially adversely affect the value of the Distribution,
Internal Reorganization Cash Payments or the Merger to GPC or its stockholders.
Any such agreed transactions shall be reflected in a modified Post-Closing
Integration Plan agreed to by the Parties prior to the Closing, and such plan
shall be treated as the “Final Post-Closing Integration Plan.”

(i)Internal Reorganization Plan.  From the date hereof until the delivery of the
Final Internal Reorganization Plan, GPC and RMT Parent shall continue to confer
in good faith regarding any transactions that GPC desires to undertake in order
to effect the Internal Reorganization prior to the Distribution, and the parties
shall use reasonable best efforts to agree upon any such transactions prior to
the Closing provided, RMT Parent shall not be required to agree to any amendment
of the Internal Reorganization that it determines in good faith could reasonably
be expected to materially adversely affect the value of the Distribution,
Internal Reorganization Cash Payments or the Merger to RMT Parent or its
stockholders.  Any such agreed transactions shall be reflected in a modified
Internal Reorganization plan agreed to by the Parties at least three (3) days
prior to the Closing, and such plan shall be treated as the “Final Internal
Reorganization Plan.”

(j)SPR HoldCo Preferred Stock.

23

 

--------------------------------------------------------------------------------

(i)Notwithstanding any provision in this Agreement and the Separation Agreement,
GPC may implement the SPR HoldCo Exchange as a transfer by GPC of all of the
outstanding stock of SPR Procurement and SPR, together with indebtedness of SPR
that is held by GPC and its Affiliates, to SPR HoldCo in exchange for common
stock of SPR HoldCo and no SPR HoldCo Preferred Stock (the “Common Stock SPR
HoldCo Exchange”).  

(ii)If GPC determines pursuant to Section 6.02(j)(i) above to implement the
Common Stock SPR HoldCo Exchange, notwithstanding anything to the contrary in
this Agreement or the Separation Agreement:

(A)(1)SPR HoldCo will not issue any SPR HoldCo Preferred Stock pursuant to the
Internal Reorganization;

(2)there will be no binding agreement for GPC to sell the SPR HoldCo Prefered
Stock to a third party; and

(3)no 338(h)(10) Election will be made.

(B)“GPC Tax Opinions” will not include the GPC 338(h)(10) Tax Opinion.

(C)“Intended Tax Treatment” will have the same meaning as Tax Free Status.

(D) “Intended Tax Treatment Failure” will have the same meaning as Tax-Free
Transaction Failure.

(E)The following Sections of this Agreement shall no longer apply: ‎Section
6.01(a)(i) with respect to SPR HoldCo only, ‎Section 6.01(a)(iii), ‎Section
6.02(c)(i), ‎Section 6.02(c)(ii), ‎Section 6.02(c)(iii) with respect to SPR
HoldCo only, ‎Section 7.03 and ‎Section 7.05(a)(i).

Section 6.03.Procedures Regarding Opinions and Rulings.  (a) If RMT Parent or
SpinCo notifies GPC that it desires to take one of the actions described in
Section 6.02(b), Section 6.02(c) or Section 6.02(e) (a “Notified Action”), GPC,
SpinCo and RMT Parent shall cooperate in obtaining a ruling from the IRS or an
Unqualified Tax Opinion for the purpose of permitting SpinCo to take the
Notified Action unless GPC shall have waived in writing the requirement to
obtain such ruling or Unqualified Tax Opinion. If a ruling from the IRS is to be
sought, GPC shall apply for such ruling and GPC shall control the process of
obtaining such ruling. In no event shall GPC be required to file any ruling
request under this Section 6.03(a) unless each of RMT Parent and SpinCo
represents that (i) it has read such ruling request, and (ii) all information
and representations, if any, relating to SpinCo, its current or former
shareholders or any RMT Parent Group Entity contained in such ruling request
documents are (subject to any qualifications therein) true, correct and complete
in all material respects. RMT Parent shall reimburse GPC for all reasonable
out-of-pocket costs and expenses incurred by any

24

 

--------------------------------------------------------------------------------

GPC Group Entity in connection with any Notified Action within ten (10) days
after receiving an invoice from GPC therefor.

(b)GPC shall have the right to obtain a ruling relating to the Intended Tax
Treatment or an Unqualified Tax Opinion at any time in its sole and absolute
discretion. If GPC notifies RMT Parent or SpinCo that it has determined to
obtain such ruling or opinion, RMT Parent and SpinCo shall (and shall cause each
RMT Parent Group Entity to) cooperate with GPC and take any and all actions
reasonably requested by GPC in connection with obtaining such ruling or opinion
(including by making any representation that is true or any reasonable covenant
or providing any materials reasonably requested by the IRS or the law firm
issuing such opinion). In connection with obtaining such ruling, GPC shall apply
for such ruling and shall have sole and exclusive control over the process of
obtaining such ruling. GPC shall reimburse RMT Parent for all reasonable
out-of-pocket costs and expenses incurred by any RMT Parent Group Entity in
connection with any ruling or Unqualified Tax Opinion requested by GPC within
ten (10) days after receiving an invoice from RMT Parent therefor.

(c)Except as provided in Section 6.03(a) or (b), following the Distribution
Effective Time, no RMT Parent Group Entity shall voluntarily seek any guidance
from the IRS or any other Taxing Authority (whether written, verbal or
otherwise) concerning the Intended Tax Treatment of the SPR HoldCo Exchange (if
applicable), the Distribution or the Merger.

Article VII
Cooperation

Section 7.01.General Cooperation.  The Parties shall each cooperate fully (and
each shall cause their respective Subsidiaries to cooperate fully) with all
reasonable requests in writing or via e-mail from another party hereto, or from
an agent, representative or advisor to such party, in connection with the
preparation and filing of Tax Returns, claims for Refunds, Tax Proceedings, any
revisions or amendments to the Internal Reorganization or the Post-Closing
Integration Plan, and calculations of amounts required to be paid pursuant to
this Agreement, in each case, related or attributable to or arising in
connection with Taxes of any of the Parties or their respective Subsidiaries
covered by this Agreement, any revisions or amendments to the Internal
Reorganization or the Post-Closing Integration Plan or the establishment of any
reserve required in connection with any financial reporting (a “Tax Matter”).
Such cooperation shall include the provision of any information reasonably
necessary or helpful in connection with a Tax Matter and shall include at each
party’s own cost:

(i)the provision, in hard copy and electronic forms, of any Tax Returns of the
Parties and their respective Subsidiaries, books, records (including information
regarding ownership and Tax basis of property), documentation and other
information relating to such Tax Returns, including accompanying schedules,
related work papers, and documents relating to rulings or other determinations
by Taxing Authorities;

25

 

--------------------------------------------------------------------------------

(ii)the execution of any document (including any power of attorney) reasonably
requested by another party in connection with any Tax Proceedings of any of the
Parties or their respective Subsidiaries, or the filing of a Tax Return or a
Refund claim of the Parties or any of their respective Subsidiaries; and

(iii)the use of the party’s reasonable best efforts to obtain any documentation
in connection with a Tax Matter.

Each party shall make its employees, advisors, and facilities available, without
charge, on a reasonable and mutually convenient basis in connection with the
foregoing matters in a manner that does not interfere with the ordinary business
operations of such party.

Notwithstanding any other provision of this Agreement, GPC shall not be required
to provide SpinCo or any RMT Parent Group Entity with a copy of (or access to)
any GPC Income Tax Return or any GPC Non-Income Tax Return (except for pro forma
separate company Tax Returns of any of the Transferred Companies) or any
information with respect to any GPC Business.

Section 7.02.Retention of Records.  GPC and SpinCo shall retain or cause to be
retained all Tax Returns, schedules and work papers, and all material records or
other documents relating thereto in their possession, including all such
electronic records, and shall maintain all hardware  necessary to retrieve such
electronic records, in all cases until sixty (60) days after the expiration of
the applicable statute of limitations (including any waivers or extensions
thereof) of the taxable periods to which such Tax Returns and other documents
relate or until the expiration of any additional period that any party
reasonably requests, in writing, with respect to specific material records and
documents. A party intending to destroy any material records or documents shall
provide the other party with reasonable advance notice and the opportunity to
copy or take possession of such records and documents. The parties hereto will
notify each other in writing of any waivers or extensions of the applicable
statute of limitations that may affect the period for which the foregoing
records or other documents must be retained.

Section 7.03.338(h)(10) Elections.  GPC shall be responsible for making timely
338(h)(10) Elections with the IRS (and other applicable Taxing Authorities) in
connection with the SPR HoldCo Exchange; provided, that (a) GPC shall provide
draft Forms 8023 (and any similar state and local forms) to RMT Parent, and RMT
Parent shall be entitled to a reasonable amount of time to provide GPC with
written comments to the Form 8023 to the SPR HoldCo Exchange and (b) RMT Parent
shall execute any such forms as reasonably requested by GPC.

Section 7.04.Tax Filings. GPC shall provide RMT Parent with proof of timely
filing of (i) the 338(h)(10) Elections (if any) and (ii) any other Tax elections
made in respect of the Transferred Entities in connection with the transactions
contemplated by the Final Internal Reorganization Plan (including any entity
classification elections in respect of SPR Canada and The Safety Zone Canada,
ULC made on IRS Forms 8832),

26

 

--------------------------------------------------------------------------------

along with, in each case, any acceptance from or other correspondence with any
Taxing Authority in connection therewith.

Section 7.05.Allocation.  

(a)GPC shall prepare a statement setting forth the allocation (i) of the SpinCo
Enterprise Value (reduced by the Canada Consideration) among the assets of each
of the entities for which a 338(h)(10) Election is made and (ii) the allocation
of the Canada Consideration (and all other amounts properly taken into account
under Applicable Law) among the assets of SPR Canada and The Safety Zone Canada,
ULC (the “Allocation Statement”) and shall deliver the Allocation Statement to
RMT Parent within one hundred and twenty (120) days after the Closing Date.  If
within 30 days after delivery of the Allocation Statement RMT Parent notifies
GPC in writing that RMT Parent objects to the allocation set forth in the
Allocation Statement, GPC and RMT Parent shall use commercially reasonable
efforts to resolve such dispute within 20 days.  In the event that GPC and RMT
Parent are unable to resolve such dispute within 20 days, GPC and RMT Parent
shall jointly retain the Accounting Firm (as defined below) to resolve the
disputed items. Upon resolution of the disputed items, the allocation reflected
on the Allocation Statement shall be adjusted to reflect such resolution.   GPC,
SpinCo and RMT Parent agree that they will file all Tax Returns (including IRS
Form 8023s, IRS Form 8883s and IRS Form 8594s) consistent with the Allocation
Statement.

(b)The parties shall use reasonable best efforts and negotiate in good faith to
agree as to the amount of the Canada Consideration by the date that is three (3)
days prior to Closing;[*].

Article VIII
Miscellaneous

Section 8.01.Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware (without regard to the
choice of law provisions thereof).

Section 8.02.Dispute Resolution.  In the event of any dispute between the
Parties to be resolved by the Accounting Firm in accordance with the terms of
Article II, Article III, Article IV, Article VI, Section 7.05(a) or Section
7.05(b), and with respect to any Taxes or other dispute involving computational
matters, the parties shall appoint a nationally recognized independent public
accounting firm (the “Accounting Firm”) to resolve such dispute. In this regard,
the Accounting Firm shall make determinations with respect to the disputed items
based solely on representations made by GPC and SpinCo and their respective
representatives, and not by independent review, and shall function only as an
expert and not as an arbitrator and shall be required to make a determination in
favor of one party only. The parties shall require the Accounting Firm to
resolve all disputes no later than thirty (30) days after the submission of such
dispute to the Accounting Firm and agree that all decisions by the Accounting
Firm with respect thereto shall be final and conclusive and binding on the
parties. The Accounting Firm shall resolve all disputes in a manner consistent
with this Agreement. The parties shall require

27

 

--------------------------------------------------------------------------------

the Accounting Firm to render all determinations in writing and to set forth, in
reasonable detail, the basis for such determination. The fees and expenses of
the Accounting Firm shall be borne equally by GPC, on the one hand, and RMT
Parent, on the other hand.

Section 8.03.Tax Sharing Agreements.  All Tax sharing, indemnification and
similar agreements, written or unwritten, as between a GPC Group Entity, on the
one hand, and a Transferred Entity, on the other (other than this Agreement, the
Separation Agreement, the Merger Agreement, any Ancillary Agreement, and any
other agreement for which Taxes is not the principal subject matter), shall be
or shall have been terminated no later than the Distribution Date (and prior to
the Distribution) and, after the Distribution, no GPC Group Entity or
Transferred Entity shall have any further rights or obligations under any such
Tax sharing, indemnification or similar agreement.

Section 8.04.Interest on Late Payments. With respect to any payment between the
Parties pursuant to this Agreement not made by the due date set forth in this
Agreement for such payment, the outstanding amount will accrue interest at a
rate per annum equal to the rate in effect for underpayments under Section 6621
of the Code from such due date to and including the payment date.

Section 8.05.Survival of Covenants.  Except as otherwise contemplated by this
Agreement, the covenants and agreements contained herein to be performed
following the Distribution shall survive the Closing Date in accordance with
their respective terms.

Section 8.06.Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.  The
application of such invalid or unenforceable provision to Persons or
circumstances other than those as to which it is held invalid or unenforceable
shall be valid and be enforced to the fullest extent permitted by Applicable
Law.  To the extent any provision of this Agreement is determined to be
prohibited or unenforceable in any jurisdiction or determined to be
impermissible by any Governmental Authority, GPC and SpinCo agree to use
reasonable best efforts to substitute one or more valid, legal and enforceable
provisions that, insofar as practicable, implement the purposes and intent of
the prohibited, unenforceable or impermissible provision.

Section 8.07.Entire Agreement.  This Agreement, the other Transaction Documents
and any other agreements contemplated hereby or thereby, constitute the entire
agreement among the Parties with respect to the subject matter hereof and
supersede all prior agreements, understandings and negotiations, both written
and oral, between the Parties with respect to the subject matter hereof.  Except
as expressly provided herein, neither this Agreement nor any provision hereof is
intended to confer upon any Person other than the Parties (and their successors
and permitted assigns) any rights or remedies hereunder.

Section 8.08.Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and

28

 

--------------------------------------------------------------------------------

permitted assigns.  No Party may assign, delegate or otherwise transfer,
directly or indirectly, in whole or in part, any of its rights or obligations
under this Agreement without the prior written consent of the other
Party.  Notwithstanding the foregoing, no assignment, delegation or other
transfer of rights under this Agreement shall relieve the assignor of any
liability or obligation hereunder.  Any attempted assignment, delegation or
transfer in violation of this Section 8.08 shall be void.  From and after the
Closing, RMT Parent shall be subject to all of the obligations and restrictions
imposed on SpinCo hereunder, including the indemnification obligations of SpinCo
under Section 3.02.

Section 8.09.No Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person (other than the
parties and their respective successors and permitted assigns) any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement, and, except as provided in Article III relating to certain
indemnitees, no Person shall be deemed a third party beneficiary under or by
reason of this Agreement.

Section 8.10.Specific Performance.  Each Party acknowledges that, from and after
the Distribution Date, money damages would be both incalculable and an
insufficient remedy for any breach of this Agreement by such Party and that any
such breach would cause the other Party irreparable harm.  Accordingly, each
Party also agrees that, in the event of any breach or threatened breach of the
provisions of this Agreement by such Party, the other Party shall be entitled to
equitable relief without the requirement of posting a bond or other security,
including in the form of injunctions and orders for specific performance, in
addition to all other remedies available to such other Party at law or in
equity.

Section 8.11.Amendments; Waivers.  

(a)This Agreement may be amended, and any provision of this Agreement may be
waived if and only if such amendment or waiver, as the case may be, is in
writing and signed, in the case of an amendment, by the Parties or, in the case
of a waiver, by the Party against whom the waiver is to be effective.

(b)No failure or delay by any Party in exercising any right, power or privilege
under this Agreement shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  Except as otherwise provided
herein, no action taken pursuant to this Agreement, including any investigation
by or on behalf of any Party, shall be deemed to constitute a waiver by the
Party taking such action of compliance with any representations, warranties,
covenants or agreements contained in this Agreement.  Any term, covenant or
condition of this Agreement may be waived at any time by the Party that is
entitled to the benefit thereof, but only by a written notice signed by such
Party expressly waiving such term, covenant or condition.  The waiver by any
Party of a breach of any provision hereunder shall not operate or be construed
as a waiver of any prior or subsequent breach of the same or any other provision
hereunder.

29

 

--------------------------------------------------------------------------------

Section 8.12.Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts (including by facsimile or PDF), each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.  This Agreement shall become effective when each Party
hereto shall have received a counterpart hereof signed by the other Party
hereto.

Section 8.13.Confidentiality.  All information exchanged, received or obtained
pursuant to this Agreement shall be subject to the provisions of Section 5.04 of
the Separation Agreement, mutatis mutandis.

Section 8.14.Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING (INCLUDING ANY
COUNTERCLAIM) DIRECTLY OR INDIRECTLY ARISING OUT OF, RELATING TO OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE.  EACH PARTY HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF ANY SUCH SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION 8.14.

Section 8.15.Jurisdiction; Service of Process.  Except as expressly contemplated
by another provision of this Agreement, any Proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), and each of the Parties hereby consents to the exclusive
jurisdiction of such court (and of the appropriate appellate courts) in any such
Proceeding and waives any objection to venue laid therein. Process in any such
Proceeding may be served on any Party anywhere in the world, whether within or
without the State of Delaware. Without limiting the foregoing, the Parties agree
that service of process upon such Party at the address referred to in Section
8.16 (or such other address as may be specified in accordance with Section 8.16)
shall be deemed effective service of process upon such Party.

Section 8.16.Notices.  All notices, requests and other communications to any
Party hereunder shall be in writing (including email) and shall be given:

30

 

--------------------------------------------------------------------------------

if to Genuine Parts Company:

Genuine Parts Company

2999 Wildwood Parkway

Atlanta, Georgia 30339

Attention: Mary Vann Hamilton

David Haskett
Christopher T. Galla

E-mail:Mary_VannHamilton@genpt.com
David_Haskett@genpt.com
Chris_Galla@genpt.com

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: David H. Schnabel
Email: david.schnabel@davispolk.com

if to SpinCo prior to the Merger Effective Time:

Rhino SpinCo, Inc.
c/o Genuine Parts Company

2999 Wildwood Parkway

Atlanta, Georgia 30339

Attention: Mary Vann Hamilton

David Haskett
Christopher T. Galla

E-mail:Mary_VannHamilton@genpt.com
David_Haskett@genpt.com
Chris_Galla@genpt.com

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: David H. Schnabel
Email: david.schnabel@davispolk.com

 

If to RMT Parent, and, after the Merger Effective Time, SpinCo:

 

Essendant Inc.

One Parkway North Boulevard

Suite 100

Deerfield, Illinois 60015

31

 

--------------------------------------------------------------------------------

Attention:Janet Zelenka, Chief Financial Officer
Brendan McKeough, General Counsel
E-mail: jzelenka@essendant.com
bmckeough@essendant.com

 

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036-6522
Attention: Steven J. Matays
Email: steven.matays@skadden.com

 

or to such other address or email and with such other copies, as such Party may
hereafter specify for that purpose by notice to the other Parties. Each such
notice, request or other communication shall be effective (a) on the day
delivered (or if that day is not a Business Day, on the first following day that
is a Business Day) when (i) delivered personally against receipt or (ii) sent by
overnight courier, (b) on the day when email is transmitted (so long as receipt
is requested and received) (or if that day is not a Business Day, on the first
following day that is a Business Day) and (c) if given by any other means, upon
delivery or refusal of delivery at the address specified in this Section 8.16
(or such other address as a Party hereafter may specify by notice to the other
Parties).

Section 8.17.Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

[The remainder of this page is intentionally left blank.]

32

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

GENUINE PARTS COMPANY

By:

/s/ Christopher T. Galla

 

Name:Christopher T. Galla

 

Title:Vice President and

Assistant General Counsel

 

RHINO SPINCO, INC.

By:

/s/ Christopher T. Galla

 

Name:Christopher T. Galla

 

Title:Assistant Vice President

 

ESSENDANT INC.

By:

/s/ Richard D. Phillips

 

Name:Richard D. Phillips

 

Title:President and Chief Executive

Officer

 

 

 

[Signature Page to Tax Matters Agreement]

--------------------------------------------------------------------------------

Attachment IV

Form of Transition Services Agreement

 

[Attached]

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

TRANSITION SERVICES AGREEMENT

dated as of

[•], 2018

between

GENUINE PARTS COMPANY

and

S.P. RICHARDS COMPANY

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article 1
Services and Term

Section 1.01.

Services to be Performed1

Section 1.02.

Additional Services1

Section 1.03.

Term and Termination2

Section 1.04.

Standard of Performance3

Section 1.05.

Service Limitations3

Section 1.06.

Acknowledgment and Representation3

Section 1.07.

Contract Managers; Disputes4

Article 2
Payments

Section 2.01.

Service Fees4

Section 2.02.

Taxes4

Article 3
Other Covenants and Agreements

Section 3.01.

Independent Contractors5

Section 3.02.

Confidential Information5

Section 3.03.

IT Access6

Section 3.04.

IT Security6

Article 4
Indemnity and Losses

Section 4.01.

Indemnification7

Section 4.02.

Limitation of Liability7

Article 5
Miscellaneous

Section 5.01.

Notices8

Section 5.02.

Amendments and Waivers9

Section 5.03.

Expenses9

Section 5.04.

Successors and Assigns10

Section 5.05.

Governing Law10

Section 5.06.

Dispute Resolution10

Section 5.07.

Counterparts; Effectiveness; Third Party Beneficiaries10

Section 5.08.

Entire Agreement10

Section 5.09.

Severability11

Section 5.10.

Force Majeure11

i

--------------------------------------------------------------------------------

Section 5.11.

Survival of Obligations11

Section 5.12.

Inconsistency11

Section 5.13.

Headings11

Section 5.14.

No Strict Construction12

 

EXHIBITS

Exhibit AServices Schedule

 

ii

--------------------------------------------------------------------------------

 

TRANSITION SERVICES AGREEMENT

TRANSITION SERVICES AGREEMENT (this “Agreement”) dated as of [•], 2018 between
Genuine Parts Company, a Georgia corporation (“Service Provider”), and S.P.
Richards Company, a Georgia corporation (“Service Recipient”).  Service Provider
and Service Recipient are herein referred to individually as a “Party” and
collectively as the “Parties”.  Capitalized terms used herein but not defined
shall have the meanings ascribed to them in the Separation Agreement (as defined
below) or the Merger Agreement (as defined below), as applicable.

W I T N E S S E T H :

WHEREAS, (i) Service Provider and Rhino SpinCo, Inc., a Delaware corporation
(“Spinco”), have entered into that certain Separation Agreement dated as of
April 12, 2018 (the “Separation Agreement”) and (ii) Service Provider, Spinco,
Essendant Inc., a Delaware corporation, and Elephant Merger Sub Corp., a
Delaware corporation, have entered into that certain Agreement and Plan of
Merger dated as of April 12, 2018 (the “Merger Agreement”);

WHEREAS, the Parties are entering into this Agreement in connection with the
Distribution and the Closing; and

WHEREAS, subject to the terms and conditions of this Agreement, Service Provider
agrees to provide, by itself or through its Affiliates or other designated third
parties, and Service Recipient desires to contract for the use of, the Services
(as defined below).

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, the Parties agree as
follows:

Article 1
Services and Term

Section 1.01.Services to be Performed

.  In accordance with the terms and provisions of this Agreement, Service
Provider shall perform, or cause one or more of its Affiliates to perform, or
procure one or more third parties (each, a “Third-Party Provider”) to perform,
the Services; provided that if the use of any such Third-Party Provider is
inconsistent with Service Provider’s past practices, the prior written consent
of Service Recipient (such consent not to be unreasonably withheld, delayed or
conditioned) shall be required prior to Service Provider’s engagement of such
Third-Party Provider.  Service Provider shall remain responsible, in accordance
with the terms of this Agreement, for performance of any Service by any of its
Affiliates or any Third-Party Provider.  “Services” shall mean the services
described in the Services Schedule attached hereto as Exhibit A (the “Services
Schedule”), in each case to be performed by Service Provider or any of its
Affiliates or Third-Party Providers for the benefit of Service Recipient and its
Subsidiaries.

Section 1.02.Additional Services

.  If, after the date hereof, Service Recipient identifies to Service Provider
in writing services (other than (i) the services contemplated to be provided
under the Supply Chain Transition Services Agreement or (ii) the services
identified under the

 

--------------------------------------------------------------------------------

heading “Excluded Services” on the Services Schedule (collectively, the
“Excluded Services”)) that Service Provider or its Affiliates provided to (or
procured the provision of for) Service Recipient and its Subsidiaries prior to
the Closing Date that are reasonably necessary for Service Recipient and its
Subsidiaries to continue to operate in substantially the same manner in which
Service Recipient and its Subsidiaries operated over the period from January 1,
2018 to the Closing Date, and such services were not included in the Services
Schedule, then Service Provider shall act reasonably and in good faith to
provide (or procure the provision of) such services at the cost reflected in the
SpinCo Financial Statements for fiscal year 2017, (such services, the
“Additional Services”).  The Parties shall, pursuant to Section 5.04, amend the
Services Schedule to include such Additional Services, and such Additional
Services shall be deemed Services hereunder.

Section 1.03.Term and Termination

.  (a) Unless earlier terminated in accordance with Section 1.04 below, the term
of this Agreement (the “Term”) shall commence immediately after the Closing and
shall terminate with respect to all Services (except as provided in Section
1.03(b) or Section 1.03(c)) on Service Recipient’s first fiscal quarter end
occurring at least twelve months after the Closing Date (the “Expiration Date”).

(b)Notwithstanding anything to the contrary contained herein, this Agreement may
be terminated at any time:

(i)by the mutual written consent of the Parties;

(ii)by Service Provider in the event of any material breach or default (other
than with respect to payment obligations under Article 2, which are addressed in
Section 1.03(b)(iii) below) by Service Recipient of Service Recipient’s
obligations under this Agreement and the failure of Service Recipient to cure
such breach or default within thirty (30) days after receipt of written notice
from Service Provider specifying in reasonable detail the alleged material
breach or default and requesting such breach or default be cured;

(iii)by Service Provider in the event Service Provider has not received a
payment, except payments being disputed in good faith pursuant to a Dispute
Notice, from Service Recipient pursuant to Article 2 by the applicable payment
date set forth therein and Service Recipient fails to make such payment within
thirty (30) days after receipt of written notice from Service Provider
requesting that such payment be made; or

(iv)by Service Recipient in the event of any material breach or default by
Service Provider of Service Provider’s obligations under this Agreement and the
failure of Service Provider to cure such breach or default within thirty (30)
days after receipt of written notice from Service Recipient specifying in
reasonable detail the alleged material breach or default and requesting such
breach or default be cured.

(c)Service Recipient may discontinue one or more particular Services from time
to time during the Term by providing no less than thirty (30) days’ advance
written notice to Service Provider.  Notwithstanding the foregoing, (i) a
particular Service may be discontinued only upon discontinuation of all related
interdependent or bundled Services and (ii) no such

2

--------------------------------------------------------------------------------

discontinuation shall relieve Service Recipient of any of its obligations under
this Agreement with respect to Services provided prior to such discontinuation
(including payment therefor).  Upon any such discontinuation, Exhibit A shall be
deemed amended to delete such Service.

Section 1.04.Standard of Performance

.  Service Provider shall provide the Services with a standard of care, skill,
priority, frequency, timeliness and diligence consistent with the manner in
which the Services were provided to Service Recipient and its Subsidiaries over
the period from January 1, 2018 to the Closing Date.  Service Provider shall
assign sufficient resources and qualified personnel as are reasonably required
to perform the Services in accordance with the standards set forth in the
preceding sentence.  Except as provided in this Section 1.04, Service Provider
makes no warranties of any kind, express or implied, with respect to any Service
provided hereunder.

Section 1.05.Service Limitations

.  (a) Notwithstanding anything to the contrary contained herein, in providing
the Services, neither Service Provider nor any of its Affiliates shall be
obligated to (i) hire any additional employees, (ii) maintain the employment of
any specific employee or (iii) take any action that would violate any Applicable
Law or result in, in each case, whether with notice, lapse of time or both, a
breach of or default, or the loss of any benefit, or the need to obtain consent
of any third party, under any agreement to which Service Provider or any of its
Affiliates is a party as of the date hereof.  Service Provider shall use its
commercially reasonable efforts to obtain any such consent; provided that
Service Provider shall not be required to make any payment to, waive or lose any
right or benefit from, or otherwise incur any monetary or non-monetary liability
to any third party for any such consent.  To the extent that any such consent is
not obtained, the Parties will cooperate in good faith to make alternative
arrangements reasonably acceptable to each Party under which Service Recipient
would obtain the benefit of such Service to the same extent (or as nearly as
practicable) as if such consent were obtained.  Service Provider and its
Affiliates may make changes to their contracts, arrangements and relationships
with third parties without the consent of Service Recipient, and Service
Provider shall have no liability or obligation hereunder for any such changes
(or any changes in the level or quality of Services resulting therefrom) to the
extent such changes (x) are, to the extent relevant, generally applicable to
other services that (i) are similar to the Services and (ii) Service Provider
and its subsidiaries provide to Service Provider’s other subsidiaries and (y) do
not have a disproportionate (to the extent Service Provider provides similar
services to its subsidiaries) and adverse effect on the provision, or receipt,
of the Services.

(b)Service Recipient may utilize the Services only in connection with the
operation of the business of Service Recipient and its Subsidiaries in
substantially the same manner in which Service Recipient and its Subsidiaries
operated over the period from January 1, 2018 to the Closing Date (and without
giving effect to any acquisitions), and neither Service Recipient nor any of its
Subsidiaries shall be permitted to assign, resell or provide the Services to any
Person whatsoever other than to Service Recipient’s Subsidiaries.

Section 1.06.Acknowledgment and Representation

.  Each Party understands that the Services provided hereunder are transitional
in nature and are furnished solely for the purpose of accommodating the
Distribution and the Merger.

3

--------------------------------------------------------------------------------

Section 1.07.Contract Managers; Disputes

.  (a) Service Provider and Service Recipient shall each appoint an individual
(each, a “Contract Manager”) to act as the primary point of contact for the
administration and operation of this Agreement.  The Contract Managers shall
meet on the phone or in person at least monthly to discuss in good faith, among
other items, the provision of the Services, any unresolved disputes and such
other items deemed appropriate by the Contract Managers.  Service Provider and
Service Recipient may each change its respective Contract Manager from time to
time upon prior written notice to the other Party.

(b)In the event of any dispute arising out of or related to this Agreement or
the Services, prior to a Party pursuing its other rights and remedies under this
Agreement, such Party’s Contract Manager must give written notice (a “Dispute
Notice”) to the other Party’s Contract Manager specifying the nature of the
dispute.  During the fifteen (10) Business Day period following receipt of such
Dispute Notice, the Contract Managers shall discuss and negotiate in good faith
to resolve such dispute.  If, following such period, the Contract Managers have
not resolved such dispute, then, during the subsequent ten (10) Business Day
period, a member of senior management of each of Service Provider and Service
Recipient shall discuss and negotiate in good faith to resolve such
dispute.  If, following such period, such dispute remains unresolved, then
either Party may pursue its rights and remedies under this Agreement, including
as provided in Section 5.06.

Article 2
Payments

Section 2.01.Service Fees

.  In consideration for each Service to be provided hereunder, Service Recipient
shall pay to Service Provider such fees and costs as are set forth in the
Services Schedule with respect to such Service (“Service Fees”).  Service
Provider shall send to Service Recipient on a monthly basis a written invoice
for the Services, listing with reasonable detail the Services provided hereunder
and the calculation of the applicable Service Fees.  Invoices shall be payable
within thirty (30) days after receipt by Service Recipient.  Any Service Fees
owed to Service Provider under this Agreement which are not paid within thirty
(30) days of their due date will be considered delinquent and a late payment
charge of the lesser of 0.5% of the delinquent balance due and the maximum
amount permissible by Applicable Law will be assessed per month on the amounts
that remain delinquent.  Should Service Recipient dispute any portion of any
invoice, Service Recipient shall promptly pay any undisputed amounts and deliver
a Dispute Notice to Service Provider’s Contract Manager with respect thereto.

Section 2.02.Taxes

.  Service Recipient shall bear all Goods and Services Taxes levied by Canada,
provincial sales taxes levied by any province of Canada, sales taxes, use taxes,
value-added taxes or similar taxes, duties, levies, imposts, assessments and
other similar charges (including any related interest, penalties and other
liabilities related thereto ) (“Service Recipient Taxes”) imposed as a result of
the provision and receipt of Services under this Agreement.  For the avoidance
of doubt, Service Recipient Taxes shall not include any Income Taxes (as defined
in the Tax Matters Agreement) of Service Provider.  All payments made by or on
behalf of Service Recipient under this Agreement shall be made free and clear of
any Taxes, unless Service Recipient is required to withhold or deduct Taxes by
Applicable Law.  If Service Recipient is so required by Applicable Law to
withhold or deduct any amount from any payment made pursuant to this Agreement,
such withheld or deducted amount will be treated as having

4

--------------------------------------------------------------------------------

been paid to Service Provider to the extent such amounts are properly paid over
to the appropriate governmental authority, and Service Recipient shall furnish
to Service Provider within ten (10) business days of such payment the original
or certificated copy of any receipt issued by such governmental authority
evidencing such payment.  If Service Recipient intends to deduct or withhold
from any payment made pursuant to this Agreement, it shall notify the Service
Recipient of its intention to withhold, which notice shall include a statement
of the amounts it intends to deduct or withhold in respect of making of such
payment and the applicable provision of law requiring the Service Recipient to
withhold or deduct, in each case at least fifteen (15) days prior to the due
date for such payment (unless a change in law prevents Service Recipient from
providing any such notice, in which case Service Recipient shall use
commercially reasonable efforts to provide such notice and statement as soon as
possible following Service Recipient becoming aware of such change in
law).  Service Recipient and Service Provider shall reasonably cooperate to
reduce or eliminate any withholding or deduction from any payment made pursuant
to this Agreement.

 

Article 3
Other Covenants and Agreements

Section 3.01.Independent Contractors

.  Service Provider is an independent contractor, and none of Service Provider’s
or any of its Affiliates’ respective employees, representatives or agents will
be deemed to be employees, representatives or agents of Service Recipient or any
of its Subsidiaries for any purpose or under any circumstances.  Service
Provider or its applicable Affiliate shall be responsible for (i) payment of
compensation, benefits and labor costs (including workers’ compensation
obligations) attributable to such employees and (ii) withholding and remitting
of taxes with respect to such employees as required by Applicable Law.  No
partnership, joint venture, alliance, fiduciary or any relationship other than
that of independent contractors is created hereby, expressly or by
implication.  The Parties’ respective rights and obligations hereunder shall be
limited to the contractual rights and obligations expressly set forth herein on
the terms and conditions set forth herein.

Section 3.02.Confidential Information

.  (a) Service Provider and Service Recipient, respectively, shall, and shall
cause their respective Affiliates to, hold all Confidential Information relating
to Service Recipient or Service Provider, respectively, confidential, and shall
not use such Confidential Information other than as necessary for the provision
or receipt of the Services, unless legally compelled or required to disclose
such information, in which event the Party legally compelled or required to
disclose shall provide written notice of such legal compulsion or requirement to
disclose as promptly as practicable and shall reasonably cooperate with the
other Party in connection with such Party’s seeking of a protective order or
similar remedy.  Notwithstanding the foregoing, Service Provider may only
provide Service Recipient’s Confidential Information to Third-Party Providers
that have been informed of the confidentiality obligations of this Section 3.02;
provided, that Service Provider shall be responsible or any breach of this
Section 3.02 by any such Third-Party Providers.  As used in this Agreement, the
term “Confidential Information” means any and all information, data, materials,
products, intellectual property rights and processes disclosed by or on behalf
of a Party to any other Party, or otherwise obtained by a Party from or on
behalf of any other Party, in connection with the provision or receipt of any
Service during the Term, to the extent the same (i) is not and does not

5

--------------------------------------------------------------------------------

become generally available to the public other than as a result of a breach of
this Agreement, (ii) was not already known by the recipient on a
non-confidential basis when received or obtained from or on behalf of the
disclosing Party and (iii) was not independently acquired or developed by the
recipient without violating the terms of this Agreement or any other obligation
of confidentiality.  Service Provider shall not, and shall not be required to,
disclose to Service Recipient any confidential or proprietary information,
including pricing information, of any Third-Party Provider.  To the extent
practicable, Service Recipient shall not, without the prior written consent of
Service Provider, contact, engage in discussions with, or otherwise communicate
directly with any Third-Party Provider with respect to the provision of Services
hereunder; provided that employees of Service Recipient and its Subsidiaries may
communicate with Third-Party Providers in the ordinary course of business
consistent with past practice.

(b)Upon expiration or termination of this Agreement, Service Provider and
Service Recipient, respectively, shall promptly return to Service Recipient or
Service Provider, respectively, or destroy all Confidential Information of
Service Recipient or Service Provider, respectively, which is in the possession
of Service Provider or Service Recipient, respectively; provided that each Party
may retain Confidential Information of the other Party if required by Applicable
Law or bona fide document retention policy; provided, further, that any such
retained Confidential Information shall remain subject to this Section 3.02.

Section 3.03.IT Access

.  As of the date hereof, except as otherwise expressly provided herein, or
unless required in connection with, or as specifically contemplated by, the
performance, delivery or receipt of a Service, Service Recipient shall cease to
use and shall have no further access to, and Service Provider shall have no
obligation to otherwise provide, (i) Service Provider’s intranet and other
owned, licensed or leased information technology related resources, including
software, networks, hardware, servers or other related technology, and (ii)
computer-based resources (including e-mail and access to Service Provider’s
computer networks and databases) which require a password or are available on a
secured access basis (collectively, the “Provider Systems”).

Section 3.04.IT Security

.  (a)  Service Recipient shall cause all of its personnel, employees, officers,
contractors, consultants or other agents (collectively, the “Recipient
Personnel”) having access to the Provider Systems to comply with all documented
security guidelines applicable to Service Provider’s and its Subsidiaries’
personnel, employees, officers, contractors, consultants or other agents
generally (including physical security, network access, data security and
privacy guidelines and similar policies) of Service Provider and shall not
knowingly tamper with, compromise or circumvent any security or audit measures
employed by Service Provider.  Service Recipient shall ensure that such access
shall be made by such Recipient Personnel only as required in connection with,
or as specifically contemplated by, the performance, delivery or receipt of a
Service hereunder.

(b)Service Provider shall cause all of its personnel, employees, officers,
contractors, consultants or other agents (collectively, the “Provider
Personnel”) having access to (i) Service Recipient’s intranet and other owned,
licensed or leased information technology related resources, including software,
networks, hardware, servers or other related technology, and (ii) computer-based
resources (including e-mail and access to Service Recipient’s computer networks
and databases) which require a password or are available on a secured access
basis

6

--------------------------------------------------------------------------------

(collectively, the “Recipient Systems”) to comply with all documented security
guidelines applicable to Service Recipient’s and its Subsidiaries’ personnel,
employees, officers, contractors, consultants or other agents generally
(including physical security, network access, data security and privacy
guidelines and similar policies) of Service Recipient and shall not knowingly
tamper with, compromise or circumvent any security or audit measures employed by
Service Recipient.  Service Provider shall ensure that such access shall be made
by such Provider Personnel only as required in connection with, or as
specifically contemplated by, the performance, delivery or receipt of a Service
hereunder.

(c)In the event of a cyber incident or attack for which Service Provider
reasonably believes the Provider Systems have been or could be compromised,
Service Recipient agrees that Service Provider may take all steps it deems
reasonably necessary and/or advisable in its sole discretion to remediate such
cyber incident, including temporary termination of or blocking Service
Recipient’s and Recipient Personnel’s access and connectivity to the Provider
Systems.  If Service Provider reasonably believes that any of the Recipient
Personnel have failed to comply with the security guidelines of Service
Provider, or that any of the Recipient Personnel has accessed any Provider
Systems other than in accordance with the terms and conditions of this
Agreement, Service Recipient agrees that Service Provider may temporarily
terminate or block such Recipient Personnel’s access and connectivity to the
Provider Systems until such time as Service Recipient has remedied such
non-compliance in a manner satisfactory to Service Provider in its reasonable
discretion.

Article 4
Indemnity and Losses

Section 4.01.Indemnification

.  (a) Service Recipient shall indemnify, defend, and hold harmless Service
Provider and its Affiliates from and against any and all Damages arising out of
or resulting from (i) Service Recipient’s breach of Service Recipient’s
obligations under this Agreement and (ii) any claim or action by a party other
than Service Recipient in connection with Service Provider’s performance or
procurement of the Services under this Agreement, to the extent such Damages
arise out of Service Recipient’s gross negligence, fraud or willful misconduct
in the performance of its obligations under this Agreement.

(b)Subject to Section 4.02, Service Provider shall indemnify, defend and hold
harmless Service Recipient and its Affiliates from and against any and all
Damages arising out of or resulting from Service Provider’s gross negligence,
fraud, intentional breach or willful misconduct in the performance of its
obligations under this Agreement.

(c)This Section 4.01 will provide the exclusive remedy for any claim arising out
of this Agreement or the transactions contemplated hereby; provided that nothing
herein shall be construed to limit any remedy set forth in the Merger Agreement
or any other Transaction Document.

Section 4.02.Limitation of Liability

.  (a) Service Provider shall not have any liability relating to the provision
of Services unless such liability arises from the gross negligence, fraud,
intentional breach or willful misconduct of Service Provider in the performance
of its obligations hereunder, and Service Provider’s maximum aggregate liability
(based on breach of warranty,

7

--------------------------------------------------------------------------------

breach of contract, negligence, strict liability in tort or any other legal or
equitable theory) to Service Recipient for Damages hereunder shall not exceed
the sum of the aggregate Service Fees paid and payable by Service Recipient to
Service Provider pursuant to this Agreement.

(b)NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN NO EVENT WILL
EITHER PARTY OR ANY OF ITS AFFILIATES BE LIABLE FOR ANY (X) SPECIAL, INCIDENTAL,
INDIRECT, OR PUNITIVE DAMAGES OR (Y) CONSEQUENTIAL DAMAGES (INCLUDING LOST
PROFITS, LOSS OF REVENUE, LOST SALES OR DIMINUTION IN VALUE) THAT ARE NOT
REASONABLY FORESEEABLE, IN EACH CASE IN CONNECTION WITH ANY CLAIMS, LOSSES,
DAMAGES OR INJURIES ARISING OUT OF THEIR CONDUCT PURSUANT TO THIS AGREEMENT
REGARDLESS OF WHETHER SUCH PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES
OR NOT.

(c)EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, THE SEPARATION
AGREEMENT, THE MERGER AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, THE SERVICES
ARE PROVIDED “AS IS” AND SERVICE PROVIDER DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED (INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE) WITH
RESPECT TO THE SERVICES AND MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE
QUALITY, SUITABILITY OR ADEQUACY OF THE SERVICES FOR ANY PURPOSE OR USE OR
NON-INFRINGEMENT.

Article 5
Miscellaneous

Section 5.01.Notices

.  All notices, requests and other communications to any Party shall be in
writing (including electronic mail (“e-mail”) transmission) and shall be given,

if to Service Recipient, to:

S.P. Richards Company

c/o Essendant Inc.

One Parkway North Boulevard

Suite 100

Deerfield, Illinois 60015

Attention:Janet Zelenka, Chief Financial Officer

Brendan McKeough, General Counsel

E-mail: jzelenka@essendant.com

bmckeough@essendant.com

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive

Chicago, Illinois 60606

8

--------------------------------------------------------------------------------

Attention: Charles W. Mulaney, Jr.

E-mail: charles.mulaney@skadden.com

if to Service Provider, to:

Genuine Parts Company

2999 Wildwood Parkway

Atlanta, Georgia 30339

Attention: Treg S. Brown

Scott Smith
Christopher T. Galla

E-mail:Treg_Brown@genpt.com
Scott_Smith@genpt.com
Chris_Galla@genpt.com

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York  10017

Attention: John H. Butler

E-mail: john.butler@davispolk.com

or such other address or e-mail address as such Party may hereafter specify for
the purpose by notice to the other parties hereto.  All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5 p.m. in the place of receipt and such
day is a business day in the place of receipt.  Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding business day in the place of receipt.

Section 5.02.Amendments and Waivers

.  (a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party, or in the case of a waiver, by the party against whom
the waiver is to be effective.

(b)No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  Except as set forth in Section 4.01(c),
the rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

Section 5.03.Expenses

.  In any proceeding to enforce Service Provider’s rights or obligations under
this Agreement, on the one hand, or Service Recipient’s rights or obligations
under this Agreement, on the other hand, the substantially prevailing Party
shall be entitled to reimbursement by the other Party of all out-of-pocket costs
and expenses (including, for the avoidance of doubt, attorneys’ fees) incurred
in connection with such proceedings promptly upon written demand therefor.

9

--------------------------------------------------------------------------------

Section 5.04.Successors and Assigns

.  The provisions of this Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns. No
Party may assign any of its rights or obligations under this Agreement without
the prior written consent of the other Parties; provided, however, that Service
Provider shall be entitled, without the consent of Service Recipient, to assign
its rights and obligations hereunder to any of its Affiliates.

Section 5.05.Governing Law

.  This Agreement shall be governed by and construed in accordance with the law
of the State of Delaware, without regard to the conflicts of law rules of such
state.

Section 5.06.Dispute Resolution

.  (a) Any dispute arising out of or in connection with this Agreement shall
first be subject to the procedures described in Section 1.07(b).

(b)Thereafter, except as provided in Section 5.06(c), any Proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with this Agreement shall be brought in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware), and each of
the Parties hereby consents to the exclusive jurisdiction of such court (and of
the appropriate appellate courts) in any such Proceeding and waives any
objection to venue laid therein.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING (INCLUDING ANY COUNTERCLAIM)
DIRECTLY OR INDIRECTLY ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS
AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
IN CONTRACT, TORT, EQUITY, OR OTHERWISE.

(c)Any dispute arising out of or in connection with this Agreement relating to
taxes shall not be subject to Section 5.06(b) and shall instead be subject to
the procedures described in Section 8.02 of the Tax Matters Agreement.

Section 5.07.Counterparts; Effectiveness; Third Party Beneficiaries

.  This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  This Agreement shall become effective
when each Party shall have received a counterpart hereof signed by the other
Parties.  Until and unless each Party has received a counterpart hereof signed
by the other Parties, this Agreement shall have no effect and no Party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).  No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations, or liabilities
hereunder upon any Person other than the Parties and their respective successors
and permitted assigns.

Section 5.08.Entire Agreement

.  This Agreement (and the Exhibits delivered in connection herewith)
constitutes the entire agreement between the Parties with respect to the

10

--------------------------------------------------------------------------------

subject matter of this Agreement and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement.

Section 5.09.Severability

.  If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction or other Governmental Authority to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such a determination, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

Section 5.10.Force Majeure

.  Except for Service Recipient’s obligation to make timely payments for
Services performed in accordance with the terms hereof, no Party will have any
liability for any Losses or delay due to fire, explosion, lightning, pest
damage, power failure or surges, strikes or labor disputes, water or flood, acts
of God, the elements, war, cyber attack, civil disturbances, acts of civil or
military authorities or the public enemy, interruption of transportation, or any
other cause beyond such Party’s reasonable control similar to the foregoing that
prevent such Party from materially performing its obligations hereunder.  If any
Party claims a condition of force majeure as an excuse for non-performance of
any provision of Services, the Party asserting the claim must notify the other
Parties as soon as practicable of the force majeure condition, describing the
condition in reasonable detail and, to the extent known, the probable extent and
duration of the condition.  For so long as a condition of force majeure
continues, (i) the Party invoking the condition as an excuse for non-performance
hereunder will use reasonable best efforts to cure or remove the condition as
promptly as possible so as to resume performance of its obligations hereunder
and (ii) the Parties will cooperate in good faith to make alternative
arrangements reasonably acceptable to each Party under which the Party not
invoking the condition as an excuse for non-performance hereunder would obtain
the benefit of this Agreement to the same extent (or as nearly as practicable)
as if such condition did not exist.

Section 5.11.Survival of Obligations

.  The obligations of the Parties under Article 2, Section 3.02, Article 4 and
this Article 5 shall survive the expiration of this Agreement.

Section 5.12.Inconsistency

.  In the event of any inconsistency between the terms of this Agreement and the
terms of the Separation Agreement or the Merger Agreement, as applicable, the
terms of the Separation Agreement or the Merger Agreement shall control, as
applicable.  In the event of any inconsistency between the terms of this
Agreement the terms of the Separation Agreement and the Merger Agreement, the
terms of the Separation Agreement shall control.

Section 5.13.Headings

.  The heading references herein and the table of contents hereto are for
convenience purposes only, do not constitute a part of this Agreement and shall
not be deemed to limit or affect any of the provisions hereof.

11

--------------------------------------------------------------------------------

Section 5.14.No Strict Construction

.  The Parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event any ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by all Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any provision of this Agreement.

[signature page follows]

 

12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

GENUINE PARTS COMPANY

By:

 

 

Name:

 

Title:

 

S.P. RICHARDS COMPANY

By:

 

 

Name:

 

Title:

 

[Signature Page to Transition Services Agreement]

--------------------------------------------------------------------------------

Attachment V

Form of Supply Chain Transition Services Agreement

 

[Attached]

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

SUPPLY CHAIN TRANSITION SERVICES AGREEMENT

dated as of

[•], 2018

between

[GPC SERVICES, LLC]

and

S.P. RICHARDS COMPANY

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

Article 1
Services and Term

Section 1.01.

Services to be Performed1

Section 1.02.

Term and Termination2

Section 1.03.

Standard of Performance2

Section 1.04.

Service Limitations2

Section 1.05.

Acknowledgment and Representation4

Section 1.06.

Contract Managers; Disputes4

Article 2
Payments

Section 2.01.

Service Fees4

Section 2.02.

Taxes5

Article 3
Other Covenants and Agreements

Section 3.01.

Independent Contractors5

Section 3.02.

Confidential Information5

Section 3.03.

IT Access6

Section 3.04.

IT Security6

Article 4
Indemnity and Losses

Section 4.01.

Indemnification7

Section 4.02.

Limitation of Liability8

Article 5
Miscellaneous

Section 5.01.

Notices8

Section 5.02.

Amendments and Waivers9

Section 5.03.

Expenses10

Section 5.04.

Successors and Assigns10

Section 5.05.

Governing Law10

Section 5.06.

Dispute Resolution10

Section 5.07.

Counterparts; Effectiveness; Third Party Beneficiaries11

Section 5.08.

Entire Agreement11

Section 5.09.

Severability11

Section 5.10.

Force Majeure11

i

--------------------------------------------------------------------------------

Section 5.11.

Survival of Obligations12

Section 5.12.

Inconsistency12

Section 5.13.

Headings12

Section 5.14.

No Strict Construction12

 

EXHIBITS

Exhibit AServices Schedule

Exhibit BConsent Exceptions

 

ii

--------------------------------------------------------------------------------

 

SUPPLY CHAIN TRANSITION SERVICES AGREEMENT

SUPPLY CHAIN TRANSITION SERVICES AGREEMENT (this “Agreement”) dated as of [•],
2018 between [GPC Services, LLC], a Delaware limited liability company (“Service
Provider”), and S.P. Richards Company, a Georgia corporation (“Service
Recipient”).  Service Provider and Service Recipient are herein referred to
individually as a “Party” and collectively as the “Parties”.  Capitalized terms
used herein but not defined shall have the meanings ascribed to them in the
Separation Agreement (as defined below) or the Merger Agreement (as defined
below), as applicable.

W I T N E S S E T H :

WHEREAS, (i) Genuine Parts Company, a Georgia corporation (“GPC”), and Rhino
SpinCo, Inc., a Delaware corporation (“Spinco”), have entered into that certain
Separation Agreement dated as of April 12, 2018 (the “Separation Agreement”) and
(ii) GPC, Spinco, Essendant Inc., a Delaware corporation (“Essendant”), and
Elephant Merger Sub Corp., a Delaware corporation, have entered into that
certain Agreement and Plan of Merger dated as of April 12, 2018 (the “Merger
Agreement”);

WHEREAS, Service Provider is a wholly-owned indirect Subsidiary of GPC;

WHEREAS, the Parties are entering into this Agreement in connection with the
Distribution and the Closing; and

WHEREAS, subject to the terms and conditions of this Agreement, Service Provider
agrees to provide, by itself or through its Affiliates or other designated third
parties, and Service Recipient desires to contract for the use of, the Services
(as defined below).

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, the Parties agree as
follows:

Article 1
Services and Term

Section 1.01.Services to be Performed

.  In accordance with the terms and provisions of this Agreement, Service
Provider shall perform, or cause one or more of its Affiliates to perform, or
procure one or more third parties (each, a “Third-Party Provider”) to perform,
the Services; provided that if the use of any such Third-Party Provider is
inconsistent with Service Provider’s past practices, the prior written consent
of Service Recipient (such consent not to be unreasonably withheld, delayed or
conditioned) shall be required prior to Service Provider’s engagement of such
Third-Party Provider. Service Provider shall remain responsible, in accordance
with the terms of this Agreement, for performance of any Service by any of its
Affiliates or any Third-Party Provider.  “Services” shall mean the services
described in the Services Schedule attached hereto as Exhibit A (the “Services
Schedule”), in each case to be performed by Service Provider or any of its
Affiliates or Third-Party Providers for the benefit of Service Recipient and its
Subsidiaries.

 

--------------------------------------------------------------------------------

Section 1.02.Term and Termination

.  (a) Unless earlier terminated in accordance with Section 1.03 below, the term
of this Agreement (the “Term”) shall commence immediately after the Closing and
shall terminate with respect to all Services (except as provided in Section
1.02(b)) on December 31, 2020 (the “Expiration Date”); provided, however, that
the Expiration Date may be extended to December 31, 2021 by Service Recipient by
delivery of irrevocable written notice to Service Provider during the 30-day
period commencing on the 90th day prior to the initial Expiration Date.

(b)Notwithstanding anything to the contrary contained herein, this Agreement may
be terminated at any time:

(i)by the mutual written consent of the Parties;

(ii)by Service Provider in the event of any material breach or default (other
than with respect to payment obligations under Article 2, which are addressed in
Section 1.02(b)(iii) below) by Service Recipient of Service Recipient’s
obligations under this Agreement and the failure of Service Recipient to cure
such breach or default within thirty (30) days after receipt of written notice
from Service Provider specifying in reasonable detail the alleged material
breach or default and requesting such breach or default be cured;

(iii)by Service Provider in the event Service Provider has not received a
payment, except payments being disputed in good faith pursuant to a Dispute
Notice, from Service Recipient pursuant to Article 2 by the applicable payment
date set forth therein and Service Recipient fails to make such payment within
thirty (30) days after receipt of written notice from Service Provider
requesting that such payment be made; or

(iv)by Service Recipient in the event of any material breach or default by
Service Provider of Service Provider’s obligations under this Agreement and the
failure of Service Provider to cure such breach or default within thirty (30)
days after receipt of written notice from Service Recipient specifying in
reasonable detail the alleged material breach or default and requesting such
breach or default be cured.

Section 1.03.Standard of Performance

.  Service Provider shall provide the Services with a standard of care, skill,
priority, frequency, timeliness and diligence consistent with the manner in
which the Services were provided to Service Recipient and its Subsidiaries over
the period from January 1, 2018 to the Closing Date.  Service Provider shall
assign sufficient resources and qualified personnel as are reasonably required
to perform the Services in accordance with the standards set forth in the
preceding sentence.  Except as provided in this Section 1.03, Service Provider
makes no warranties of any kind, express or implied, with respect to any Service
provided hereunder.

Section 1.04.Service Limitations

.  (a) Notwithstanding anything to the contrary contained herein, in providing
the Services, neither Service Provider nor any of its Affiliates shall be
obligated to (i) hire any additional employees, (ii) maintain the employment of
any specific employee or (iii) take any action that would violate any Applicable
Law or result in, in each case, whether with notice, lapse of time or both, a
breach of or default, or the loss of any



--------------------------------------------------------------------------------

benefit, or the need to obtain consent of any third party (other than any
consent from the Persons set forth Exhibit B hereto), under any agreement to
which Service Provider or any of its Affiliates is a party as of the date
hereof.  Service Provider shall use its commercially reasonable efforts to
obtain any such consent; provided that Service Provider shall not be required to
make any payment to, waive or lose any right or benefit from, or otherwise incur
any monetary or non-monetary liability to any third party for any such
consent.  To the extent that any such consent is not obtained, the Parties will
cooperate in good faith to make alternative arrangements reasonably acceptable
to each Party under which Service Recipient would obtain the benefit of such
Service to the same extent (or as nearly as practicable) as if such consent were
obtained.  Service Provider and its Affiliates may make changes to their
contracts, arrangements and relationships with third parties without the consent
of Service Recipient, and Service Provider shall have no liability or obligation
hereunder for any such changes (or any changes in the level or quality of
Services resulting therefrom) to the extent such changes (x) are, to the extent
relevant, generally applicable to other services that (i) are similar to the
Services and (ii) GPC and its subsidiaries provide to GPC’s other subsidiaries
and (y) do not have a disproportionate (to the extent GPC provides similar
services to its subsidiaries) and adverse effect on the provision, or receipt,
of the Services.

(b)Service Recipient may utilize the Services only in connection with the
operation of the business of Service Recipient and its Subsidiaries in
substantially the same manner in which Service Recipient and its Subsidiaries
operated over the period from January 1, 2018 to the Closing Date (and without
giving effect to any acquisitions), and neither Service Recipient nor any of its
Subsidiaries shall be permitted to assign, resell or provide the Services to any
Person whatsoever other than to Service Recipient’s Subsidiaries; provided,
however, that, with the consent of any applicable Third Party Providers,
Essendant and its Subsidiaries (other than Service Recipient and its
Subsidiaries) may utilize the Obligatory Third Party Logistics Services and the
Optional Third Party Logistics Services in connection with the operation of
their businesses.

(c)During the Term, (i) Service Recipient and its Subsidiaries shall be
obligated to utilize the Global Sourcing Services with respect to purchase
orders worth at least $70 million in the aggregate per fiscal year (or a pro
rata portion of such amount for any partial fiscal year occurring during the
Term) (the “Global Sourcing Minimum”) and (ii) Service Recipient shall be
obligated to utilize the Ocean Shipment Services in substantially the same
manner in which Service Recipient and its Subsidiaries used the Ocean Shipment
Services over the period from January 1, 2018 to the Closing Date (and without
giving effect to any acquisitions).

(d)During the Term, (i) Service Recipient and its Subsidiaries shall be
obligated to utilize the Parcel Shipment Services for all of their parcel
shipments and (ii) if Service Recipient does not, or if it is reasonably likely
that Service Recipient and its Subsidiaries will not, utilize the Parcel
Shipment Services with respect to at least $40 million of gross parcel shipments
in a given fiscal year (or a pro rata portion of such amount for any partial
fiscal year occurring during the Term) (the “Parcel Shipment Minimum”), then,
subject to receipt of any required consent of any applicable Third Party
Providers, Service Recipient shall cause Essendant and/or any of its
Subsidiaries (other than Service Recipient and its Subsidiaries) to utilize the
Parcel Shipment Services to the extent required to cause the Parcel Shipment
Minimum to be satisfied for such fiscal year (or partial fiscal year, if
applicable).  In addition, for purposes of assisting Essendant



--------------------------------------------------------------------------------

in its determination of whether or not to exercise its right to utilize the
Obligatory Third Party Logistics Services and the Optional Third Party Logistics
Services pursuant to Section 1.04(b), Service Provider may attempt to
demonstrate that utilizing the Parcel Shipment Services (instead of other
shipment services) for other parcel shipments by Essendant and its Subsidiaries
(other than Service Recipient and its Subsidiaries) will, taking all relevant
factors into consideration (including rates, ancillary services, reporting
capabilities and service level commitments), result in a meaningful economic
benefit for Essendant and/or such Subsidiaries.

Section 1.05.Acknowledgment and Representation

.  Each Party understands that the Services provided hereunder are transitional
in nature and are furnished solely for the purpose of accommodating the
Distribution and the Merger.

Section 1.06.Contract Managers; Disputes

.  (a)  Service Provider and Service Recipient shall each appoint an individual
(each, a “Contract Manager”) to act as the primary point of contact for the
administration and operation of this Agreement.  The Contract Managers shall
meet on the phone or in person at least monthly to discuss in good faith, among
other items, the provision of the Services, any unresolved disputes and such
other items deemed appropriate by the Contract Managers.  Service Provider and
Service Recipient may each change its respective Contract Manager from time to
time upon prior written notice to the other Party.

(b)In the event of any dispute arising out of or related to this Agreement or
the Services, prior to a Party pursuing its other rights and remedies under this
Agreement, such Party’s Contract Manager must give written notice (a “Dispute
Notice”) to the other Party’s Contract Manager specifying the nature of the
dispute.  During the fifteen (10) Business Day period following receipt of such
Dispute Notice, the Contract Managers shall discuss and negotiate in good faith
to resolve such dispute.  If, following such period, the Contract Managers have
not resolved such dispute, then, during the subsequent ten (10) Business Day
period, a member of senior management of each of Service Provider and Service
Recipient shall discuss and negotiate in good faith to resolve such
dispute.  If, following such period, such dispute remains unresolved, then
either Party may pursue its rights and remedies under this Agreement, including
as provided in Section 5.06.

Article 2
Payments

Section 2.01.Service Fees

.  In consideration for each Service to be provided hereunder, Service Recipient
shall pay to Service Provider such fees and costs as are set forth in the
Services Schedule with respect to such Service (“Service Fees”).  Service
Provider shall send to Service Recipient on a monthly basis (or, in the case of
Third Party Logistics Services, a weekly basis) a written invoice for the
Services, listing with reasonable detail the Services provided hereunder and the
calculation of the applicable Service Fees.  Invoices shall be payable within
thirty (30) days after receipt by Service Recipient.  Any Service Fees owed to
Service Provider under this Agreement which are not paid within thirty (30) days
of their due date will be considered delinquent and a late payment charge of the
lesser of 0.5% of the delinquent balance due and the maximum amount permissible
by Applicable Law will be assessed per month on the amounts that remain
delinquent.  Should Service Recipient dispute any portion of any invoice,



--------------------------------------------------------------------------------

Service Recipient shall promptly pay any undisputed amounts and deliver a
Dispute Notice to Service Provider’s Contract Manager with respect thereto.

Section 2.02.Taxes

.  Service Recipient shall bear all Goods and Services Taxes levied by Canada,
provincial sales taxes levied by any province of Canada, sales taxes, use taxes,
value-added taxes or similar taxes, duties, levies, imposts, assessments and
other similar charges (including any related interest, penalties and other
liabilities related thereto ) (“Service Recipient Taxes”) imposed as a result of
the provision and receipt of Services under this Agreement.  For the avoidance
of doubt, Service Recipient Taxes shall not include any Income Taxes (as defined
in the Tax Matters Agreement) of Service Provider.  All payments made by or on
behalf of Service Recipient under this Agreement shall be made free and clear of
any Taxes, unless Service Recipient is required to withhold or deduct Taxes by
Applicable Law.  If Service Recipient is so required by Applicable Law to
withhold or deduct any amount from any payment made pursuant to this Agreement,
such withheld or deducted amount will be treated as having been paid to Service
Provider to the extent such amounts are properly paid over to the appropriate
governmental authority, and Service Recipient shall furnish to Service Provider
within ten (10) business days of such payment the original or certificated copy
of any receipt issued by such governmental authority evidencing such
payment.  If Service Recipient intends to deduct or withhold from any payment
made pursuant to this Agreement, it shall notify the Service Recipient of its
intention to withhold, which notice shall include a statement of the amounts it
intends to deduct or withhold in respect of making of such payment and the
applicable provision of law requiring the Service Recipient to withhold or
deduct, in each case at least fifteen (15) days prior to the due date for such
payment (unless a change in law prevents Service Recipient from providing any
such notice, in which case Service Recipient shall use commercially reasonable
efforts to provide such notice and statement as soon as possible following
Service Recipient becoming aware of such change in law).  Service Recipient and
Service Provider shall reasonably cooperate to reduce or eliminate any
withholding or deduction from any payment made pursuant to this Agreement.

 

Article 3
Other Covenants and Agreements

Section 3.01.Independent Contractors

.  Service Provider is an independent contractor, and none of Service Provider’s
or any of its Affiliates’ respective employees, representatives or agents will
be deemed to be employees, representatives or agents of Service Recipient or any
of its Subsidiaries for any purpose or under any circumstances.  Service
Provider or its applicable Affiliate shall be responsible for (i) payment of
compensation, benefits and labor costs (including workers’ compensation
obligations) attributable to such employees and (ii) withholding and remitting
of taxes with respect to such employees as required by Applicable Law.  No
partnership, joint venture, alliance, fiduciary or any relationship other than
that of independent contractors is created hereby, expressly or by
implication.  The Parties’ respective rights and obligations hereunder shall be
limited to the contractual rights and obligations expressly set forth herein on
the terms and conditions set forth herein.

Section 3.02.Confidential Information

.  (a) Service Provider and Service Recipient, respectively, shall, and shall
cause their respective Affiliates to, hold all Confidential Information relating
to Service Recipient or Service Provider, respectively, confidential, and



--------------------------------------------------------------------------------

shall not use such Confidential Information other than as necessary for the
provision or receipt of the Services, unless legally compelled or required to
disclose such information, in which event the Party legally compelled or
required to disclose shall provide written notice of such legal compulsion or
requirement to disclose as promptly as practicable and shall reasonably
cooperate with the other Party in connection with such Party’s seeking of a
protective order or similar remedy.  Notwithstanding the foregoing, Service
Provider may only provide Service Recipient’s Confidential Information to
Third-Party Providers that have been informed of the confidentiality obligations
of this Section 3.02; provided, that Service Provider shall be responsible or
any breach of this Section 3.02 by any such Third-Party Providers.  As used in
this Agreement, the term “Confidential Information” means any and all
information, data, materials, products, intellectual property rights and
processes disclosed by or on behalf of a Party to any other Party, or otherwise
obtained by a Party from or on behalf of any other Party, in connection with the
provision or receipt of any Service during the Term, to the extent the same (i)
is not and does not become generally available to the public other than as a
result of a breach of this Agreement, (ii) was not already known by the
recipient on a non-confidential basis when received or obtained from or on
behalf of the disclosing Party and (iii) was not independently acquired or
developed by the recipient without violating the terms of this Agreement or any
other obligation of confidentiality.  Service Provider shall not, and shall not
be required to, disclose to Service Recipient any confidential or proprietary
information, including pricing information, of any Third-Party Provider.  To the
extent practicable, Service Recipient shall not, without the prior written
consent of Service Provider, contact, engage in discussions with, or otherwise
communicate directly with any Third-Party Provider with respect to the provision
of Services hereunder; provided that employees of Service Recipient and its
Subsidiaries may communicate with Third-Party Providers in the ordinary course
of business consistent with past practice.

(b)Upon expiration or termination of this Agreement, Service Provider and
Service Recipient, respectively, shall promptly return to Service Recipient or
Service Provider, respectively, or destroy all Confidential Information of
Service Recipient or Service Provider, respectively, which is in the possession
of Service Provider or Service Recipient, respectively; provided that each Party
may retain Confidential Information of the other Party if required by Applicable
Law or bona fide document retention policy; provided, further, that any such
retained Confidential Information shall remain subject to this Section 3.02.

Section 3.03.IT Access

.  As of the date hereof, except as otherwise expressly provided herein, or
unless required in connection with, or as specifically contemplated by, the
performance, delivery or receipt of a Service, Service Recipient shall cease to
use and shall have no further access to, and Service Provider shall have no
obligation to otherwise provide, (i) Service Provider’s intranet and other
owned, licensed or leased information technology related resources, including
software, networks, hardware, servers or other related technology, and (ii)
computer-based resources (including e-mail and access to Service Provider’s
computer networks and databases) which require a password or are available on a
secured access basis (collectively, the “Provider Systems”).

Section 3.04.IT Security

.  (a) Service Recipient shall cause all of its personnel, employees, officers,
contractors, consultants or other agents (collectively, the “Recipient
Personnel”) having access to the Provider Systems to comply with all documented
security guidelines applicable to Service Provider’s and its Subsidiaries’
personnel, employees, officers,



--------------------------------------------------------------------------------

contractors, consultants or other agents generally (including physical security,
network access, data security and privacy guidelines and similar policies) of
Service Provider and shall not knowingly tamper with, compromise or circumvent
any security or audit measures employed by Service Provider.  Service Recipient
shall ensure that such access shall be made by such Recipient Personnel only as
required in connection with, or as specifically contemplated by the performance,
delivery or receipt of a Service hereunder.

(b)Service Provider shall cause all of its personnel, employees, officers,
contractors, consultants or other agents (collectively, the “Provider
Personnel”) having access to (i) Service Recipient’s intranet and other owned,
licensed or leased information technology related resources, including software,
networks, hardware, servers or other related technology, and (ii) computer-based
resources (including e-mail and access to Service Recipient’s computer networks
and databases) which require a password or are available on a secured access
basis (collectively, the “Recipient Systems”) to comply with all documented
security guidelines applicable to Service Recipient’s and its Subsidiaries’
personnel, employees, officers, contractors, consultants or other agents
generally (including physical security, network access, data security and
privacy guidelines and similar policies) of Service Recipient and shall not
knowingly tamper with, compromise or circumvent any security or audit measures
employed by Service Recipient.  Service Provider shall ensure that such access
shall be made by such Provider Personnel only as required in connection with, or
as specifically contemplated by, the performance, delivery or receipt of a
Service hereunder.

(c)In the event of a cyber incident or attack for which Service Provider
reasonably believes the Provider Systems have been or could be compromised,
Service Recipient agrees that Service Provider may take all steps it deems
reasonably necessary and/or advisable in its sole discretion to remediate such
cyber incident, including temporary termination of or blocking Service
Recipient’s and Recipient Personnel’s access and connectivity to the Provider
Systems.  If Service Provider reasonably believes that any of the Recipient
Personnel have failed to comply with the security guidelines of Service
Provider, or that any of the Recipient Personnel has accessed any Provider
Systems other than in accordance with the terms and conditions of this
Agreement, Service Recipient agrees that Service Provider may temporarily
terminate or block such Recipient Personnel’s access and connectivity to the
Provider Systems until such time as Service Recipient has remedied such
non-compliance in a manner satisfactory to Service Provider in its reasonable
discretion.

Article 4
Indemnity and Losses

Section 4.01.Indemnification

.  (a) Service Recipient shall indemnify, defend, and hold harmless Service
Provider and its Affiliates from and against any and all Damages arising out of
or resulting from (i) Service Recipient’s breach of Service Recipient’s
obligations under this Agreement and (ii) any claim or action by a party other
than Service Recipient in connection with Service Provider’s performance or
procurement of the Services under this Agreement, to the extent such Damages
arise out of Service Recipient’s gross negligence, fraud or willful misconduct
in the performance of its obligations under this Agreement.



--------------------------------------------------------------------------------

(b)Subject to Section 4.02, Service Provider shall indemnify, defend and hold
harmless Service Recipient and its Affiliates from and against any and all
Damages arising out of or resulting from Service Provider’s gross negligence,
fraud, intentional breach or willful misconduct in the performance of its
obligations under this Agreement.

(c)This Section 4.01 will provide the exclusive remedy for any claim arising out
of this Agreement or the transactions contemplated hereby; provided that nothing
herein shall be construed to limit any remedy set forth in the Merger Agreement
or any other Transaction Document.

Section 4.02.Limitation of Liability

.  (a) Service Provider shall not have any liability relating to the provision
of Services unless such liability arises from the gross negligence, fraud,
intentional breach or willful misconduct of Service Provider in the performance
of its obligations hereunder, and Service Provider’s maximum aggregate liability
(based on breach of warranty, breach of contract, negligence, strict liability
in tort or any other legal or equitable theory) to Service Recipient for Damages
hereunder shall not exceed the sum of the aggregate Service Fees paid and
payable by Service Recipient to Service Provider pursuant to this Agreement.

(b)NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN NO EVENT WILL
EITHER PARTY OR ANY OF ITS AFFILIATES BE LIABLE FOR ANY (X) SPECIAL, INCIDENTAL,
INDIRECT OR PUNITIVE DAMAGES OR (Y) CONSEQUENTIAL DAMAGES (INCLUDING LOST
PROFITS, LOSS OF REVENUE, LOST SALES OR DIMINUTION IN VALUE) THAT ARE NOT
REASONABLY FORESEEABLE, IN EACH CASE IN CONNECTION WITH ANY CLAIMS, LOSSES,
DAMAGES OR INJURIES ARISING OUT OF THEIR CONDUCT PURSUANT TO THIS AGREEMENT
REGARDLESS OF WHETHER SUCH PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES
OR NOT.

(c)EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, THE SEPARATION
AGREEMENT, THE MERGER AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, THE SERVICES
ARE PROVIDED “AS IS” AND SERVICE PROVIDER DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED (INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE) WITH
RESPECT TO THE SERVICES AND MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE
QUALITY, SUITABILITY OR ADEQUACY OF THE SERVICES FOR ANY PURPOSE OR USE OR
NON-INFRINGEMENT.

Article 5
Miscellaneous

Section 5.01.Notices

.  All notices, requests and other communications to any Party shall be in
writing (including electronic mail (“e-mail”) transmission) and shall be given,

if to Service Recipient, to:

S.P. Richards Company



--------------------------------------------------------------------------------

c/o Essendant Inc.

One Parkway North Boulevard

Suite 100

Deerfield, Illinois 60015

Attention:Elizabeth Meloy, Senior Vice President

Brendan McKeough, General Counsel

E-mail: emeloy@essendant.com

bmckeough@essendant.com

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

155 North Wacker Drive

Chicago, Illinois 60606

Attention: Charles W. Mulaney, Jr.

E-mail: charles.mulaney@skadden.com

if to Service Provider, to:

[GPC Services, LLC]
c/o Genuine Parts Company

2999 Wildwood Parkway

Atlanta, Georgia 30339

Attention: Treg S. Brown

Scott Smith
Christopher T. Galla

E-mail:Treg_Brown@genpt.com
Scott_Smith@genpt.com
Chris_Galla@genpt.com

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York  10017

Attention: John H. Butler

E-mail: john.butler@davispolk.com

or such other address or e-mail address as such Party may hereafter specify for
the purpose by notice to the other parties hereto.  All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5 p.m. in the place of receipt and such
day is a business day in the place of receipt.  Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding business day in the place of receipt.

Section 5.02.Amendments and Waivers

.  (a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the



--------------------------------------------------------------------------------

case of an amendment, by each Party, or in the case of a waiver, by the party
against whom the waiver is to be effective.

(b)No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  Except as set forth in Section 4.01(c),
the rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

Section 5.03.Expenses

.  In any proceeding to enforce Service Provider’s rights or obligations under
this Agreement, on the one hand, or Service Recipient’s rights or obligations
under this Agreement, on the other hand, the substantially prevailing Party
shall be entitled to reimbursement by the other Party of all out-of-pocket costs
and expenses (including, for the avoidance of doubt, attorneys’ fees) incurred
in connection with such proceedings promptly upon written demand therefor.

Section 5.04.Successors and Assigns

.  The provisions of this Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted
assigns.  No Party may assign any of its rights or obligations under this
Agreement without the prior written consent of the other Parties; provided,
however, that Service Provider shall be entitled, without the consent of Service
Recipient, to assign its rights and obligations hereunder to any of its
Affiliates.

Section 5.05.Governing Law

.  This Agreement shall be governed by and construed in accordance with the law
of the State of Delaware, without regard to the conflicts of law rules of such
state.

Section 5.06.Dispute Resolution

.  (a) Any dispute arising out of or in connection with this Agreement shall
first be subject to the procedures described in Section 1.06(b).

(b)Thereafter, except as provided in Section 5.06(c), any Proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with this Agreement shall be brought in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware), and each of
the Parties hereby consents to the exclusive jurisdiction of such court (and of
the appropriate appellate courts) in any such Proceeding and waives any
objection to venue laid therein.  EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING (INCLUDING ANY COUNTERCLAIM)
DIRECTLY OR INDIRECTLY ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS
AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
IN CONTRACT, TORT, EQUITY, OR OTHERWISE.



--------------------------------------------------------------------------------

(c)Any dispute arising out of or in connection with this Agreement relating to
taxes shall not be subject to Section 5.06(b) and shall instead be subject to
the procedures described in Section 8.02 of the Tax Matters Agreement.

Section 5.07.Counterparts; Effectiveness; Third Party Beneficiaries

.  This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  This Agreement shall become effective
when each Party shall have received a counterpart hereof signed by the other
Parties.  Until and unless each Party has received a counterpart hereof signed
by the other Parties, this Agreement shall have no effect and no Party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).  No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations, or liabilities
hereunder upon any Person other than the Parties and their respective successors
and permitted assigns.

Section 5.08.Entire Agreement

.  This Agreement (and the Exhibits delivered in connection herewith)
constitutes the entire agreement between the Parties with respect to the subject
matter of this Agreement and supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter of
this Agreement.

Section 5.09.Severability

.  If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction or other Governmental Authority to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such a determination, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

Section 5.10.Force Majeure

.  Except for Service Recipient’s obligation to make timely payments for
Services performed in accordance with the terms hereof, no Party will have any
liability for any Losses or delay due to fire, explosion, lightning, pest
damage, power failure or surges, strikes or labor disputes, water or flood, acts
of God, the elements, war, cyber attack, civil disturbances, acts of civil or
military authorities or the public enemy, interruption of transportation, or any
other cause beyond such Party’s reasonable control similar to the foregoing that
prevent such Party from materially performing its obligations hereunder.  If any
Party claims a condition of force majeure as an excuse for non-performance of
any provision of Services, the Party asserting the claim must notify the other
Parties as soon as practicable of the force majeure condition, describing the
condition in reasonable detail and, to the extent known, the probable extent and
duration of the condition.  For so long as a condition of force majeure
continues, (i) the Party invoking the condition as an excuse for non-performance
hereunder will use reasonable best efforts to cure or remove the condition as
promptly as possible so as to resume performance of its obligations hereunder
and (ii) the Parties will cooperate in good faith to make alternative
arrangements reasonably acceptable to each Party under which the Party not
invoking the condition as an excuse for non-performance hereunder would obtain
the benefit of this Agreement to the same extent (or as nearly as practicable)
as if such condition did not exist.



--------------------------------------------------------------------------------

Section 5.11.Survival of Obligations

.  The obligations of the Parties under Article 2, Section 3.02, Article 4 and
this Article 5 shall survive the expiration of this Agreement.

Section 5.12.Inconsistency

.  In the event of any inconsistency between the terms of this Agreement and the
terms of the Separation Agreement or the Merger Agreement, as applicable, the
terms of the Separation Agreement or the Merger Agreement shall control, as
applicable.  In the event of any inconsistency between the terms of this
Agreement the terms of the Separation Agreement and the Merger Agreement, the
terms of the Separation Agreement shall control.

Section 5.13.Headings

.  The heading references herein and the table of contents hereto are for
convenience purposes only, do not constitute a part of this Agreement and shall
not be deemed to limit or affect any of the provisions hereof.

Section 5.14.No Strict Construction

.  The Parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event any ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by all Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any provision of this Agreement.

[signature page follows]

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

[GPC SERVICES, LLC]

By:

 

 

Name:

 

Title:

 

S.P. RICHARDS COMPANY

By:

 

 

Name:

 

Title:

 

[Signature Page to Supply Chain Transition Services Agreement]